(Final)

(eNGLISH tRANSLATION FOR rEFERENCE sAKE oNLY)

RE/MAX REGIONAL FRANCHISE AGREEMENT

KANAGAWA Prefecture

 

entered into between

 

IKEZOE TRUST CO.

(RE/MAX Japan: Master Franchisor)

and

kidding co.

(RE/MAX JAPAN: Sole Agent for Mater Franchisor)

 

AND

 

SCHOOL TV CO., LTD. (KANAGAWA REGION)

 

 

 

TABLE OF CONTENTS

Page

1.   DEFINITIONS and exhibits: 2 2.   GRANT OF RIGHTS: 2 3.   quotas for office
FRANCHISEs and Sales Asssociates: . 3 4.   TRAINING PROGRAM: . 4 5.   INITIAL
consideration AND FRANCHISE FEES: 5 6.   Membership DUES AND MONTHLY ONGOING
FEES: 5 7.   GENERAL PAYMENT TERMS AND MONTHLY REPORTS: 7 8.   ADVERTISING AND
DEVELOPMENT FUND: 8 9.   FRANCHISE program in the REGION: 9 10.   ASSIGNMENT OR
TRANSFER BY REGIONAL FRANCHISEE: 9 11.   ASSIGNMENT OR TRANSFER BY RE/MAX,
JAPAN: . 11 12.   CORPORATE/oWNERSHIP MATTERS: 11 13.   MARKS AND PROTECTION OF
THE PROPRIETARY CONCEPT: 12 14.   INSURANCE REQUIREMENTS: 17 15.   Regional
Franchisee’S REPRESENTATIONS: 17 16.   Regional Franchisee’S OBLIGATIONS: 20
17.   RELATIONSHIP OF PARTIES: 26 18.   CANCELLATION OR TERMINATION OF THIS
AGREEMENT: 26 19.   MISCELLANEOUS PROVISIONS: 33 20.   TRANSLATION: 36
21.   REGISTRATION aND FILING: . 36 22.   ACKNOWLEDGEMENT OF RECEIPT OF
REQUISITE INFORMATION: 36 23.   FORCE MAJEURE: 36

EXHIBITS

A- DEVELOPMENT SCHEDULE

B- CONFIDENTIALITY AGREEMENT

C- OWNERSHIP INTERESTS IN REGIONAL FRANCHISEE

D- THE MARKS

E- guaranty and assumption of obligations

F -TERRITORY mAP

 

 

RE/MAX REGIONAL FRANCHISE AGREEMENT for KANAGAWA REGION

THIS REGIONAL FRANCHISE AGREEMENT (as amended, supplemented, or modified from
time to time, this (“Agreement”)), is made and effective this 7th day of July,
2017, (the “Effective Date”) by and between IKEZOE TRUST CO., a company formed
and existing pursuant to the laws of Japan, (together with its successors or
assignees, “Master Franchisor” or “RE/MAX Japan”), with its principal place of
business located at Kioi-cho Kaneda Bldg. 5F, 3-16 Kioi-cho, Chiyoda-ku, Tokyo
102-0094, Japan, KIDDING CO., with its principal place of business located at
No.6 Tomizawa Bldg. 4F, 2-12-5, Yotsuya, Shinjuku-ku, Tokyo 160-0004, Japan
(hereinafter “Kidding” or collectively together with IKEZOE TRUST CO. referred
to as “RE/MAX JAPAN”) and SCHOOL TV CO., LTD., a company formed and existing
pursuant to the laws of Japan, with its registered office located at 1-23-38
Esaka-cho, Suita-shi, Oosaka Prefecture 564-0063 , Japan, (“Regional
Franchisee”).

 

WITNESSETH:

WHEREAS, RE/MAX, LLC owns a system for the development and operation of
independently owned and operated real estate offices that is proprietary and
confidential (“Proprietary Concept”) and that provides competitive and economic
advantages to RE/MAX, LLC and its franchisees (the “RE/MAX System”);

WHEREAS, RE/MAX, LLC identifies its independently owned and operated real estate
offices to the public through the use of certain service marks, trademarks,
emblems and indicia of origin, including the marks listed on Exhibit D to this
Agreement, and such other service marks and trademarks as RE/MAX, LLC owns or
may develop in the future for the purpose of identifying for the public the
source of services and products marketed in connection with the Proprietary
Concept (collectively, the “Marks”);

WHEREAS, IKEZOE TRUST Co. is a sole licensee for RE/MAX System and Marks in
Japan, and is a sole master franchisor authorized by RE/MAX, LLC for a real
estate franchising business of RE/MAX, LLC in Japan as expressed pursuant to the
terms and conditions in that certain Master Franchise Agreement, effective as of
the 20th day of September 2013, by and between RE/MAX, LLC and RE/MAX JAPAN
(“MFA”);

WHEREAS, Kidding and MASTER FRANCHISOR has concluded the Sole Agency Agreement
re RE/MAX JAPAN on 5th September, 2014 (“Agency Agreement”). Pursuant to the
Agency Agreement, Kidding has been appointed as an exclusive sole agent for and
on behalf of Master Franchisor to perform the works relating to the RE/MAX
system for the purposes of expanding the RE/MAX system throughout Japan (the
“Consigned Works”). Any and all notifications and reports to be made by the
Regional Franchisee to IKEZOE TRUST hereunder　shall be made to Kidding, and any
and all payments to RE/MAX JAPAN by Regional Franchisee under this Agreement
shall be made to IKEZOE TRUST Co., unless otherwise provided for in this
Agreement.

WHEREAS, Regional Franchisee wishes to obtain from RE/MAX JAPAN, the right to
develop and service a network of franchised real estate offices (“Franchised
Offices”) in the Region identified in Exhibit F to this Agreement and, in
connection with and in furtherance of such activities, to use, and grant others
the right to use, the Marks and the Proprietary Concept in the Region.

WHEREAS, IKEZOE TRUST and Regional Franchisee desire to enter into this
Agreement, pursuant to which Regional Franchisee is granted certain rights to
develop and maintain a network of franchised real estate offices in the
Territory that use the Marks and the Proprietary Concept.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein expressed and intending to be legally bound, the parties
mutually agree as follows:

 

1.                   DEFINITIONS and exhibits:

a.                   DEFINITIONS: All initially capitalized terms used without
definition in this Agreement shall have the meanings assigned to such terms in
the Appendix.

b.                   APPENDIX AND EXHIBITS: The Appendix and Exhibits listed in
the table of contents and attached hereto are incorporated in, and are an
integral part, of this Agreement.

2.       GRANT OF RIGHTS:

a. RIGHTS TO the REGION: Subject to the terms and conditions of this Agreement,
RE/MAX JAPAN(IKEZOE TRUST)　grants to Regional Franchisee the right (i) to use
the Marks for the advertisement and promotion of the availability of Franchised
Offices and RE/MAX® real estate services in the Region, (ii) to license
Franchisees to establish and operate Franchised Offices in the Region pursuant
to Franchise Agreements, (iii) to use the Marks and the Proprietary Concept in
connection with its provision of applicable services to Franchisees (including
the supervision of all Franchised Offices established within the Territory); and
(iv) to use the Marks in connection with the operation of the Regional Office.

b. ownership of proprietary concept: Regional Franchisee expressly agrees that
all ownership, right, title and interest in and to the Marks, the Proprietary
Concept, and all related proprietary and confidential information (together with
all translations, changes, improvements and modifications to any of the
foregoing), regardless of source, are and shall remain solely and exclusively
the property of RE/MAX, LLC.

c.                   RESTRICTIONS ON RE/MAX JAPAN: Provided Regional Franchisee
fully complies with the terms and conditions of this Agreement and fulfills each
of its obligations under all Franchise Agreements, RE/MAX JAPAN agrees, that
during the Term it will not (directly or indirectly), (i) establish any Offices
in the Region, (ii) grant any Person the right to operate any Offices in the
Region, or (iii) grant any Person the right to franchise or otherwise license
any Offices in the Region.

d.                   RIGHTS RESERVED BY RE/MAX JAPAN: Under no circumstances
will the preceding restrictions limit RE/MAX JAPAN (directly or indirectly) or
any Person authorized by RE/MAX JAPAN, from (i) promoting and advertising the
Proprietary Concept and/or the Marks in the Region; (ii) from soliciting and
providing real estate services outside the Region to any Person who resides in
the Region,; (iii) acquiring, either directly or indirectly through an
Affiliate, existing Offices within the Region, so long as RE/MAX JAPAN　or its
Affiliates agree to enter into a Franchise Agreement with respect to any such
acquired office or offices; and (iv) acquiring, either directly or indirectly
through affiliates, independent (non-RE/MAX) Real Estate Brokerage Offices
within the Region and converting these independent offices to Offices, so long
as RE/MAX JAPAN or its Affiliates agree to enter into a Franchise Agreement with
respect to any such converted Offices.

Following the expiration or termination of this Agreement, RE/MAX JAPAN shall be
free to establish, and license others to establish, Real Estate Brokerage
Offices of any type in the Region. Regional Franchisee expressly understands and
agrees that this Agreement shall not create any rights benefiting Regional
Franchisee, nor shall it impose any obligations upon RE/MAX JAPAN with respect
to any geographic area outside the Region, and that RE/MAX JAPAN may grant
licenses and other rights to use the Proprietary Concept and/or the Marks
anywhere in Japan outside of the Region.

e.                   TERM: This Agreement, and the rights conveyed hereunder,
shall commence on the Effective Date and shall expire on the 28th day of May,
2032 (“Term”). This Agreement and the regional franchise relationship created by
this Agreement may only be renewed as provided in Paragraph 2.f. below.

f.                    RENEWAL: Regional Franchisee may elect to renew this
Agreement for one additional term of fifteen (15) years, provided that each of
the following requirements have been met, as determined by RE/MAX JAPAN in its
reasonable discretion:

(i)                 Regional Franchisee notifies RE/MAX Japan in writing of its
desire and intent to renew (“Renewal Notice”) at least twelve (12) months, but
not more than twenty-four (24) months, prior to the expiration of the Term;

(ii)               Regional Franchisee agrees to sign the then current form of
regional franchise agreement (or such other similarly named document which
operates to grant regional franchise rights), which Regional Franchisee
understands shall contain a new development schedule as RE/MAX JAPAN may
reasonably determine and may contain terms and conditions materially different
from the terms of this Agreement;

(iii)             As of the date of the Renewal Notice, Regional Franchisee is
not in default of any of the terms or conditions of this Agreement, and Regional
Franchisee remains in full compliance with the terms of this Agreement until
expiration of the Term;

(iv)              Regional Franchisee shall pay to RE/MAX Japan a renewal fee
equal to Sixty Million Japanese Yen (JPN￥60,000,000.-)(excluding the consumption
taxes) upon its execution of the renewal regional franchise agreement (or such
other similarly named document which operates to grant regional franchise
rights); and

(v)                Regional Franchisee and each of its Principals execute and
deliver to RE/MAX JAPAN a general release in form and substance satisfactory to
RE/MAX JAPAN and RE/MAX, LLC which effectively releases any and all existing
and/or potential claims (including claims arising under this Agreement and
Domestic Laws) against RE/MAX JAPAN, RE/MAX, LLC, their Affiliates, and their
respective successors and assigns (including their respective officers,
directors, shareholders, partners, agents, representatives, independent
contractors, servants and employees, in their corporate and individual
capacities).

3.       quotas for office FRANCHISEs and Sales Asssociates:

Regional Franchisee shall maintain in the Region the minimum number of
Franchised Offices and Sales Associates as specified on the Development Schedule
(attached to this Agreement as Exhibit A). All Franchised Offices and Sales
Associates shall be located in the Region. Unless otherwise agreed to by RE/MAX
JAPAN, a Franchised Office sold for consideration other than cash shall not be
considered or counted toward the quota obligations set forth in the Development
Schedule.

Time is of the essence in the obligations of Regional Franchisee under this
paragraph. Regional Franchisee may request extensions of time to comply with its
obligations under the Development Schedule, and such requests may be granted or
denied by RE/MAX JAPAN for any reason or no reason. Regional Franchisee’s
failure to develop and operate in accordance with the Development Schedule is a
material breach of this Agreement for which RE/MAX JAPAN may exercise any and
all rights and remedies conferred under this Agreement and applicable law,
including the right, in its sole discretion, to: (a) terminate this Agreement
immediately pursuant to Paragraph 18 without prejudice to recovery of damages or
(b) offer the option of deferring any termination, at the discretion of RE/MAX
JAPAN on the condition that Regional Franchisee shall pay on demand, a
development deficiency fee for each Franchised Office and Sales Associate not
attained in accordance with the Development Schedule. In the event of any
deferral of termination in accordance with clause (b) of the preceding sentence,
any failure of Regional Franchisee to pay any development deficiency fee when
due will result in the immediate termination of this Agreement upon notice of
such failure in accordance with Paragraph 18 of this Agreement.

If Regional Franchisee fails to satisfy the Development Schedule for Franchised
Offices, the deficiency fee shall be Sixty Thousand Japanese Yen (JPY￥60,000)
multiplied by that number derived by subtracting the actual number of open
Franchised Offices at the end of each Agreement Year from the number of
Franchised Offices required to be maintained by the end of each Agreement Year.
If Regional Franchisee fails to satisfy the Development Schedule for Sales
Associates, the deficiency fee shall be four times the then current Membership
Dues rate multiplied by that number derived by subtracting the actual number of
Sales Associates at the end of each Agreement Year from the number of Sales
Associates required to be attained by the end of each Agreement Year.
Development deficiency fees are not refundable under any circumstances. The
exercise of rights under clause (b) above does not preclude RE/MAX JAPAN from
exercising any other rights and/or remedies, including the right to terminate as
described in clause (a) above any time after it first exercises its rights under
clause (b).

4.       TRAINING PROGRAM:

Within ninety (90) days after the execution of this Agreement, at least one (1)
of Regional Franchisee’s Principals must attend and successfully complete the
five-day regional owner training course conducted by RE/MAX, LLC (the “RE/MAX
Management Training Course”). Regional Franchisee acknowledges and agrees that
such training shall be based on the RE/MAX System as implemented in the U.S. and
other countries and may have little, if any, utility or relevance to the
Territory. The RE/MAX Management Training Course shall be conducted in English
at RE/MAX, LLC’s principal office (or such other location(s) designated by
RE/MAX, LLC) at such time(s) designated by RE/MAX, LLC. Regional Franchisee may,
at its option, send up to five (5) additional representatives to the RE/MAX
Management Training Course. If necessary, Regional Franchisee shall furnish, at
its expense, the services of an interpreter in connection with any training
programs. RE/MAX, LLC shall be responsible for the costs of instruction and
materials; all other expenses, including travel, lodging and meals, shall be the
sole responsibility of Regional Franchisee. At all times beginning on the
ninetieth (90th) day following the Effective Date and continuing throughout the
Term, at least one (1) of Regional Franchisee’s key employees must have attended
and satisfactorily completed the RE/MAX Management Training Course. If, at any
point during the Term, less than one (1) of Regional Franchisee’s key employees
have satisfactorily completed the RE/MAX Management Training Course and Regional
Franchisee fails to cure this default within ninety (90) days, RE/MAX JAPAN may
terminate this Agreement upon written notice to Regional Franchisee.

Within ninety (90) days, ninety days after the Effective Date, at least one (1)
of Regional Franchisee’s Principals must attend and successfully complete the
two-day regional owner training course conducted by RE/MAX Japan (the “RE/MAX
Japan Training Course”). Regional Franchisee acknowledges and agrees that such
training shall be based on the RE/MAX System as implemented in the U.S. and
other countries and may have little, if any, utility or relevance to the
Territory. The RE/MAX JAPAN Training Course shall be conducted in Japanese at
RE/MAX JAPAN’s principal office (or such other location(s) designated by RE/MAX
JAPAN) at such time(s) designated by RE/MAX JAPAN. Regional Franchisee may, at
its option, send up to three (3) additional representatives to the RE/MAX JAPAN
Training Course. If necessary, Regional Franchisee shall furnish, at its
expense, the services of an interpreter in connection with any training
programs. RE/MAX JAPAN shall be responsible for the costs of instruction and
materials; all other expenses, including travel, lodging and meals, shall be the
sole responsibility of Regional Franchisee. At all times beginning on the first
anniversary following the Effective Date and continuing throughout the Term, at
least one (1) of Regional Franchisee’s Principals must have attended and
satisfactorily completed the RE/MAX JAPAN Training Course. If, at any point
during the Term, less than one (1) of Regional Franchisee’s Principals have
satisfactorily completed the RE/MAX Japan Training Course and Regional
Franchisee fails to cure this default within one (90) days, RE/MAX JAPAN may
terminate this Agreement upon written notice to Regional Franchisee.

 

5.       INITIAL consideration AND FRANCHISE FEES:

a. INITIAL consideration: In consideration of RE/MAX JAPAN entering into this
Agreement and granting the rights hereunder, Regional Franchisee shall pay
RE/MAX JAPAN an initial fee in the amount of Sixty Million Japanese Yen
(JPN¥60,000,000.-) which sum is due and payable by bank wire transfer upon
execution of this Agreement by Regional Franchisee.

b. FRANCHISE FEES: For each Franchise Agreement that Regional Franchisee sells
to a Franchisee, Regional Franchisee shall pay RE/MAX JAPAN a franchise sales
fee (“Franchise Sales Fee”) in an amount equal to the greater of: (i) thirty
percent (30%) of all consideration to which Regional Franchisee is entitled for
such sale; or (ii) Two Hundred Ten Thousand Japanese Yen (JPY￥210,000.-) (which
fixed amount may be increased once in any calendar year provided such increase
will not exceed five percent (5%) of the fixed fee in effect at the time of any
such increase). For each transfer or renewal of a Franchise Agreement, Regional
Franchisee shall pay RE/MAX JAPAN a franchise transfer or renewal fee in the
amount equal to thirty percent (30%) of all consideration to which Regional
Franchisee is entitled for such transfer or renewal (each a “Franchise Transfer
or Renewal Fee”). Franchise Sales Fees and Franchise Transfer or Renewal Fees
shall be due and payable in full no later than the last day of the calendar
month following the calendar month in which the applicable Franchise Agreement
is signed, or any transfer or renewal becomes effective, as the case may be, but
in any case shall be paid prior to attendance by the Franchisee at any scheduled
training course conducted by Regional Franchisee for Franchisees. The balance of
all fees paid to Regional Franchisee over and above the Franchise Sales Fees and
Franchise Transfer or Renewal Fees shall be retained by and become the property
of Regional Franchisee. Regional Franchisee shall submit to RE/MAX JAPAN a
written report together with any payments to RE/MAX provided for under this
Paragraph 5.b. RE/MAX JAPAN recommends, but does not require, that Franchises be
sold for a price of not less than the equivalent of [Two Million Japanese Yen
(¥2,000,000)] each. RE/MAX JAPAN further recommends, but does not require, that
renewals of Franchises be conditioned on payment of a renewal fee equal to or
greater than fifty percent (50%) of that particular Franchisee’s original
franchise fee.

6.       Membership DUES AND MONTHLY ONGOING FEES:

a. MEMBERSHIP DUES. In consideration of RE/MAX JAPAN’s provision of certain
services associated with the Proprietary Concept, Regional Franchisee shall pay
to RE/MAX JAPAN membership dues (“Membership Dues”). If paid on an annual basis,
the Membership Dues shall be in the amount of Forty Two Thousand Japanese Yen
(¥42,000.-) per year (or such increased amount as provided below) for each Sales
Associate. The first such Membership Dues shall be paid to RE/MAX JAPAN by
Regional Franchisee no later than the 25th day of the calendar month following
the calendar month in which a Sales Associate first affiliates with Regional
Franchisee or with any Franchisee. The first Membership Dues payment shall be
accompanied by the Membership Profile Form. Subsequent Membership Dues for a
given Sales Associate shall be due and payable to RE/MAX JAPAN no later than the
25th day of the calendar month following each anniversary date of the Sales
Associate’s affiliation (“Sales Associate Anniversary Date”).

 

The Membership Dues shall increase every two (2) years throughout the Term by an
amount equal to five percent (5%) of the Membership Dues in effect at the time
of such increase. Provided, however, the first such increase shall occur in
October 2017 and subsequent increases every two (2) years thereafter. Each such
increase shall apply (i) immediately with respect to every Sales Associate who
affiliates with Regional Franchisee or with any Franchisee on or after the
effective date of such increase and (ii) upon the next Sales Associate
Anniversary Date with respect to every Sales Associate whose affiliation with
Regional Franchisee or with any Franchisee began prior to the effective date of
such increase. Regional Franchisee further acknowledges and agrees that RE/MAX
JAPAN shall have the unilateral right, in its sole discretion, to determine the
amount of Membership Dues applicable to all Sales Associates operating within
the Region. Regional Franchisee agrees that such Membership Dues may be
different from one Region to another, taking into account differentials in the
costs of providing support services, maintaining appropriate communications, the
cost of protecting the Proprietary Concept and/or the Marks and other factors
deemed by RE/MAX JAPAN in its sole discretion, to be relevant in determining the
appropriate level of Membership Dues for all Sales Associates.

b. MONTHLY ONGOING FEES: By the 25th day of each calendar month of the Term,
Regional Franchisee shall pay RE/MAX JAPAN ongoing fees (“Monthly Ongoing
Fees”), comprised of two components:

i) a “Monthly Fixed Fee” in an amount equal to Sixty Thousand Japanese Yen
(¥60,000) per RE/MAX Office. The Monthly Ongoing Fees shall increase every two
(2) years throughout the Term by an amount equal to five percent (5%) percent of
the Monthly Ongoing Fees in effect at the time of such increase. The first
increase shall occur in October 2017 and subsequent increases every two (2)
years thereafter.

ii) a “Monthly Percentage Fee” based on the following: if at any time during the
Term, Regional Franchisee charges its Franchised Offices a percentage fee based
on Office Commissions, Regional franchisee shall pay RE/MAX JAPAN a Monthly
Percentage Fee equal to Three Percent (3%) of such Office Commissions.  “Office
Commissions” shall mean the total amount of commission-based revenue earned,
derived or otherwise generated by Franchised Offices and their Sales Associates
from real estate transactions handled during the immediately preceding month.

c. MONTHLY ADVERTISING FEES: By the 25th day of each calendar month during the
Term, Regional Franchisee shall pay RE/MAX JAPAN Ten Thousand Japanese Yen
(¥10,000) per Franchised Office for the Advertising and Development Fund
(“Advertising Fees”). Notwithstanding anything to the contrary contained herein,
Regional Franchisee acknowledges that RE/MAX JAPAN shall have the right, at any
time upon not less than forty-five (45) days’ prior written notice to Regional
Franchisee, to increase or otherwise adjust the amount of the Advertising Fees.

d. MONTHLY TECHNOLOGY FEES: By the last 25th of each calendar month during the
Term, Regional Franchisee shall pay RE/MAX JAPAN Ten Thousand Japanese Yen
(¥10,000) for technology related services;

e. FEE COLLECTION BY REGIONAL FRANCHISEE: Regional Franchisee shall be solely
responsible for the collection of all fees and other amounts due to Regional
Franchisee from Franchisees and Sales Associates operating within the Region,
and Regional Franchisee shall have complete control over the collection process
to be utilized in connection therewith. Regional Franchisee’s failure to collect
all fees and amounts due to Regional Franchisee from its Franchisees and Sales
Associates shall not affect in any way Regional Franchisee’s obligation to pay
the total amounts due from Regional Franchisee to RE/MAX JAPAN as provided in
this Agreement.

7.       GENERAL PAYMENT TERMS AND MONTHLY REPORTS:

a. LATE PAYMENT BY REGIONAL FRANCHISEE: Regional Franchisee acknowledges that
the rights and services conferred upon Regional Franchisee under this Agreement,
and the related payments to RE/MAX JAPAN of the fee amounts provided for in this
Agreement, are necessary to Regional Franchisee’s opportunity to generate
revenue and are incurred in the ordinary course of Regional Franchisee’s
business. Failure by Regional Franchisee to timely remit any of the fees or
payments owed by Regional Franchisee to RE/MAX JAPAN under any provision of this
Agreement shall result in the imposition upon Regional Franchisee of a late
charge equal to twenty percent (20%) of the applicable amount due. In the event
any fee (together with any related late charge) is not paid to RE/MAX JAPAN
within thirty (30) days after any such sum became originally due, the entire
balance including all related late charges shall thereafter compound and bear
interest at the lesser of (i) eighteen percent (18%) per annum, and (ii) the
maximum amount permitted by applicable law. In addition, Regional Franchisee
shall promptly pay to RE/MAX JAPAN all attorneys’ fees and an equal share of the
arbitration fees and costs and court costs incurred by RE/MAX JAPAN to collect
any such overdue amounts. Entitlement to late charges and interest on overdue
amounts shall be in addition to any other remedies RE/MAX JAPAN may have
hereunder and under all applicable laws, including the right to terminate this
Agreement in accordance with the provisions of Paragraph 18 hereof. The payment
of late charges, interest and other amounts provided hereunder shall be based
upon the amounts originally due as indicated in the reports transmitted in
accordance with Paragraph 7.e hereof, or, in the event Regional Franchisee fails
to timely deliver such reports, the deemed original amounts indicated in such
Paragraph.

b. PAYMENT TERMS: All payments to be made by Regional Franchisee to RE/MAX JAPAN
at a time that is not specifically provided for herein, including those relating
to the reimbursement of expenses, shall be due and payable within thirty (30)
days of Regional Franchisee’s receipt of any billing therefor and shall
otherwise be payable in accordance with the provisions of this Paragraph 7. If a
specified payment date is not a Business Day, payment shall be due on the next
subsequent Business Day. All specified payment due dates provided for herein are
the dates upon which payment must be received by RE/MAX JAPAN. Unless otherwise
instructed or permitted in writing by RE/MAX JAPAN, Regional Franchisee shall
pay all fees and any other amounts due RE/MAX JAPAN under this Agreement by
paying by wire transfer directly to RE/MAX JAPAN or to an account designated by
RE/MAX JAPAN.

c. TAXES: With respect to all amounts payable by Regional Franchisee to RE/MAX
JAPAN hereunder, Regional Franchisee shall pay all taxes, such as consumption
tax, Value added tax, and any other tax required by applicable law as of the
payment due date.

d. REIMBURSABLE EXPENSES: Regional Franchisee agrees to exercise its best
efforts to directly pay, and to cause any Franchisee to directly pay, the third
parties providing any products or services that would give rise to any expenses
that would otherwise be reimbursable to RE/MAX JAPAN. To the extent that RE/MAX
JAPAN does, nevertheless, incur reimbursable expenses on Regional Franchisee’s
behalf, Regional Franchisee agrees to fully reimburse RE/MAX JAPAN for such
expenses, plus such amounts as are reasonably necessary to cover RE/MAX JAPAN’s
administrative costs and any transactional costs.

e. MONTHLY REPORTS: In connection with each payment of Monthly Ongoing Fees,
Membership Dues and Advertising Fees hereunder, Regional Franchisee shall submit
to RE/MAX JAPAN, contemporaneously with the remittance of such amounts, (1) a
report in a form designated by RE/MAX JAPAN setting forth the name, address and
telephone number of each Franchisee and the monthly gross revenues due to
Regional Franchisee by such Franchisee for the previous month, (2) a list of the
names of all Sales Associates affiliated with each Franchised Office at any time
during the previous month, (3) the total number of transactions closed and total
value of all closed transactions for each Franchisee for the previous month, and
(4) such other information or data as RE/MAX JAPAN may reasonably request from
time-to-time. In the event Regional Franchisee fails to timely submit to RE/MAX
JAPAN a monthly report as provided above, (i) the total number of Sales
Associates for purposes of calculating Membership Dues for the related month
shall be deemed to be the average of the number of Sales Associates reported for
the last two (2) calendar months, plus ten percent (10%), and (ii) the Monthly
Ongoing Fees and Advertising Fees due to RE/MAX JAPAN for the related month
shall be deemed to be the average of the last two (2) payments of Monthly
Ongoing Fees and Advertising Fees received by RE/MAX JAPAN from Regional
Franchisee, plus ten percent (10%) (in both cases, plus any overdue charges,
interest and other amounts provided for under Paragraph 7 hereof).

8.       ADVERTISING AND DEVELOPMENT FUND:

a. ADVERTISING FUND: The Advertising Fees paid under Paragraph 6.c shall be
contributed to the Advertising and Development Fund (the “Advertising Fund”) and
shall be used exclusively to pay for costs and expenses incurred for (i) public
relations purposes and the creation, development and placement of advertising
and media materials designed generally for use in the RE/MAX real estate offices
network, but which may be adapted, at Regional Franchisee’s expense, for the
Region; (ii) technology related services including, without limitation, expenses
related to the development, operation and maintenance of global.remax.com or
such other website as RE/MAX, or an Affiliate, may develop to promote the real
estate listings, agents and offices of the RE/MAX real estate network on a
worldwide basis; and (iii) training related services including training programs
that facilitate and promote the growth and development of agents, offices and
regions. The Advertising Fund will be accounted for separately from RE/MAX
JAPAN’s other funds and will not be used to defray any of its general operating
expenses, except for reasonable salaries, administrative costs and other
overhead expenses related to the administration, direction and implementation of
the Advertising Fund’s purposes, including expenses related to collecting and
accounting for contributions to the Advertising Fund. Although the Advertising
Fund is intended to maximize general public recognition of the Marks, the RE/MAX
System and services offered by RE/MAX offices, RE/MAX JAPAN is not obligated to
ensure the expenditures by the Advertising Fund are proportionate or equivalent
to the contributions to the Advertising Fund by RE/MAX offices or regions or
that any RE/MAX office or region will benefit directly or in a proportion to its
contribution to the Advertising Fund from the development of media materials or
the placement of advertising. RE/MAX JAPAN and Regional Franchisee acknowledge
and agree that such advertising contribution amount may vary from one area,
region, state or country to another.

b. NO FIDUCIARY DUTY: The RE/MAX JAPAN shall have no fiduciary obligations to
Regional Franchisee or any Franchisee operating within the Region in connection
with the establishment of the Advertising Fund or the collection, control or
administration of any monies paid into the Advertising Fund, and Regional
Franchisee expressly disavows the existence of any such fiduciary relationship.

c. APPROVAL OF MATERIALS: Regional Franchisee and Franchisees operating within
the Region may implement advertising and public relations programs to promote
local public recognition of the Marks, independent from the Advertising Fund. At
RE/MAX JAPAN’s request, however, samples of all advertising and promotional
materials and programs not prepared or previously approved by RE/MAX JAPAN must
be submitted to RE/MAX JAPAN for its review and consent, which will be subject
to the sole reasonable business judgment of RE/MAX, LLC. Neither Regional
Franchisee nor any Franchisee operating within the Region will use any
advertising or promotional materials or programs that RE/MAX JAPAN disapproves
of or that do not include any copyright, trademark and other notices required by
RE/MAX JAPAN. RE/MAX JAPAN shall not unreasonably delay or withhold its
approval, and any modification which RE/MAX JAPAN wishes to propose shall be
communicated to Regional Franchisee in writing within thirty (30) days after
RE/MAX JAPAN’s acknowledgment of receipt. Regional Franchisee and/or its
Franchisees, as applicable, will provide RE/MAX JAPAN and RE/MAX, LLC with
copies of all press and media coverage of their respective operations on
request.

9.       FRANCHISE program in the REGION:

a. FRANCHISE AGREEMENTS: Prior to entering into a Franchise Agreement, Regional
Franchisee shall submit to RE/MAX JAPAN all application materials and
information required of Franchisees by RE/MAX JAPAN. Regional Franchisee shall
not enter into any Franchise Agreement with any Person without obtaining the
prior written consent of RE/MAX JAPAN, which consent will not be unreasonably
withheld or delayed. Regional Franchisee shall offer and sell Franchises, and
grant renewals thereof, only on the forms of Franchise Agreement approved by
RE/MAX JAPAN and RE/MAX, LLC from time to time. Regional Franchisee may propose
changes that Regional Franchisee believes are necessary to conform the Franchise
Agreement to the requirements of Domestic Laws and reasonable commercial customs
applicable to the Territory and the Region, subject to RE/MAX, LLC and RE/MAX
JAPAN’s prior written approval of each such modification, which may be withheld
in the sole discretion of RE/MAX JAPAN. All costs associated with the
preparation and review of each Franchise Agreement shall be borne solely by
Regional Franchisee. A Japanese version of the Franchise Agreement shall always
be executed by the parties thereto. Regional Franchisee shall be responsible for
enforcing the terms of the Franchise Agreements and shall do so in accordance
with said terms and in conjunction with the operating procedures established by
RE/MAX, LLC and RE/MAX JAPAN.. Regional Franchisee shall provide to RE/MAX JAPAN
and RE/MAX, LLC an original signed copy of each Franchise Agreement and any
amendment thereto within ten (10) days after execution by the parties thereto.

b. AMENDMENTS AND TRANSFERS: Regional Franchisee shall not enter into or make
any amendment to any Franchise Agreement or authorize or permit any Franchise
Agreement or waive a Franchisee’s obligation to comply with any material
condition under a Franchise Agreement without RE/MAX JAPAN’s prior written
consent thereto. Regional Franchisee shall provide to RE/MAX JAPAN in advance a
copy of any such amendment or statement describing the waiver to be granted.
Regional Franchisee shall not approve any proposed transfer or assignment of an
interest in a Franchise Agreement without RE/MAX JAPAN’s prior written approval,
which shall neither be unreasonably withheld nor unduly delayed. RE/MAX JAPAN’s
approval may be conditioned on the receipt of such information concerning the
transaction and the proposed transferee as RE/MAX JAPAN may reasonably request.

c. PROHIBITIONS ON REBATES: Neither Regional Franchisee, any of its Affiliates,
nor any of their respective owners, officers, directors, employees or agents
shall be entitled to receive any discounts, volume rebates, administrative fees,
commissions, advertising allowances or other similar benefits from any suppliers
of any goods or services as a result of or in connection with purchases by
Regional Franchisee or any Franchisee, without prior written consent of RE/MAX
JAPAN.

10.       ASSIGNMENT OR TRANSFER BY REGIONAL FRANCHISEE:

a. GENERAL: This Agreement is personal in that RE/MAX JAPAN relies heavily on
the specific character, reputation and capability of Regional Franchisee and
Regional Franchisee’s Principals. Accordingly, Regional Franchisee, Regional
Franchisee’s Principals and any person or Entity which directly or indirectly
has or owns any interest in Regional Franchisee shall not without the prior
written consent of RE/MAX JAPAN, which consent shall not be unreasonably
withheld, sell, assign, transfer, convey, give away, pledge, mortgage or
otherwise encumber (i) any direct or indirect interest in this Agreement or
in Regional Franchisee, (ii) all or substantially all of Regional Franchisee’s
assets or (iii) Regional Franchisee’s interests in any Franchise Agreements
(including the creation or the exercise of a security interest or other lien or
encumbrance). The parties hereto agree that the foregoing restrictions in this
Paragraph 10.a shall equally apply to any issuance or redemption of any shares
of capital stock or other ownership interests by Regional Franchisee or any
merger, division or consolidation involving Regional Franchisee.

b. CONDITIONS PRECEDENT: Conditions precedent to RE/MAX JAPAN’s granting its
consent to a transfer as contemplated above include the following:

(i) Regional Franchisee’s full compliance with the provisions of this Agreement,
timely curing all defaults and noncompliance under this Agreement and under any
other agreements it may have with RE/MAX JAPAN;

(ii) Regional Franchisee’s payment in full of all outstanding amounts then due
and owing by Regional Franchisee to RE/MAX JAPAN;

(iii) Regional Franchisee providing notice to RE/MAX JAPAN in writing of the
names and addresses of any parties acting as brokers or agents for the proposed
transferee;

(iv) Regional Franchisee furnishing RE/MAX JAPAN with copies of the proposed
assignment or transfer document(s), which document(s) shall be subject to RE/MAX
JAPAN’s prior approval and, if applicable, shall evidence the third-party
assignee’s or transferee’s intention and binding obligation to acquire Regional
Franchisee’s rights and obligations under this Agreement;

(v) Regional Franchisee submitting to RE/MAX JAPAN in writing an offer of a
right of first refusal to purchase from Regional Franchisee (or, in the case of
a transfer of the equity interest in Regional Franchisee that results in a
change of control of Regional Franchisee, to purchase from the pertinent
shareholder(s) of Regional Franchisee ) on the same terms to which Regional
Franchisee (or such shareholder(s)) and the third-party assignee or transferee
have agreed;

(vi)              Regional Franchisee submitting to RE/MAX JAPAN current,
accurate financial statements and other documents sufficient to enable RE/MAX
JAPAN to determine the credit-worthiness, business experience, reputation and
ethical background of the proposed assignee or transferee;

(vii)            Regional Franchisee furnishing RE/MAX JAPAN with an
acknowledgment signed by the assignee or transferee pursuant to which it is
acknowledged that all disclosure relating to RE/MAX, LLC, RE/MAX JAPAN, Regional
Franchisee and the franchised business has been made to the proposed assignee or
transferee to the extent required by law or otherwise;

(viii)          The transferee executing RE/MAX JAPAN’s then-current form of
regional franchise agreement for a term ending on the expiration date of this
Agreement (including any renewal terms provided by this Agreement). The new
regional franchise agreement shall supersede this Agreement in all respects and
its terms may differ from the terms of this Agreement. If the transferee is an
Entity, those of the transferee’s owners whom RE/MAX JAPAN requires shall
provide such guarantees, and execute assumption and confidentiality documents,
as RE/MAX JAPAN and RE/MAX, LLC may require;

(ix)              Regional Franchisee and/or the transferee executing, or
causing the execution of, a general release, waiver, estoppel, assignment of
rights of action and/or such other documents as RE/MAX JAPAN and RE/MAX, LLC may
reasonably require of Regional Franchisee, Regional Franchisee’s Principals or
the transferee to preserve and protect their rights.

c. OBLIGATION OF TRANSFEREE: Any transferee or assignee of this Agreement shall
personally complete the full training course provided by RE/MAX JAPAN and
RE/MAX, LLC. including RE/MAX Management Training Course. It shall be the duty
of Regional Franchisee to advise any prospective transferee or assignee of this
Agreement of the requirements of this subparagraph. Any transferee or assignee
of this Agreement shall assume the full rights and responsibilities hereunder as
though such transferee or assignee had been the initial regional franchisee
hereunder. RE/MAX JAPAN may, in its sole discretion, require that any transferee
or assignee of an interest in Regional Franchisee meet the requirements of this
Paragraph 10.c.

d. OPTIONS OF RE/MAX JAPAN: RE/MAX JAPAN shall notify Regional Franchisee in
writing of its decision within thirty (30) days of its receipt of all the items
required to be furnished under Paragraph 10.b above. The options of RE/MAX JAPAN
shall be limited to:

(i) Permitting the assignment or transfer as proposed;

(ii) Exercising a right of first refusal to acquire rights and obligations under
this Agreement or in Regional Franchisee, or the assets of Regional Franchisee,
at the competing offer price; provided that Regional Franchisee acknowledges
RE/MAX JAPAN shall have a reasonable period of time to comply with any Domestic
Laws to exercise its right of first refusal, notwithstanding anything to the
contrary in this Agreement; or

(iii) Denying the assignment or transfer if such denial is deemed by RE/MAX
JAPAN necessary to maintain quality control over, or to the overall integrity
of, the Proprietary Concept or if in its best business judgment, RE/MAX JAPAN
reasonably believes that the proposed assignee or transferee does not have the
assets, reputation or experience at least equal to those of Regional Franchisee.
To make this determination, RE/MAX JAPAN may, in its sole discretion, require
additional due diligence into any prospective transferee or assignee’s
creditworthiness, background, or reputation. Proposed assignee or transferee
will execute any required releases or waivers necessary to facilitate said due
diligence. In the event that RE/MAX JAPAN requires additional due diligence on a
proposed transferee or assignee of an interest in Regional Franchisee, RE/MAX
JAPAN’s time to respond in Paragraph 10.d shall be extended for 15 Business Days
following receipt of any necessary releases or waivers from the assignee or
transferee.

e. TRANSFER FEE: In the event an assignment or transfer to a third party is
approved by RE/MAX JAPAN, Regional Franchisee shall remit to RE/MAX JAPAN
immediately upon receipt of approval of the assignment or transfer, the sum of
Twenty percent (20%) of the transfer price as partial consideration for the
administrative, training, setup and other expenses incurred by RE/MAX JAPAN in
connection with said assignment or transfer. Neither silence, tender, nor
acceptance of payment shall constitute acceptance or approval of any third-party
assignee or transferee. In the event monies are accepted by RE/MAX JAPAN without
consent to the assignment or transfer, the same shall be deemed to be held on
deposit for upcoming expenses and fees which Regional Franchisee shall owe to
RE/MAX JAPAN.

11. ASSIGNMENT OR TRANSFER BY RE/MAX JAPAN: This Agreement may be transferred or
assigned in whole or in part, at any time and for any reason, by RE/MAX JAPAN,
to any third-party without any requirement to obtain Regional Franchisee’s
consent. Following the effective date of transfer or assignment, Regional
Franchisee shall look solely to the transferee or assignee, and not to RE/MAX
JAPAN, for the satisfaction of any performance obligation contained herein.

12. CORPORATE/oWNERSHIP MATTERS: If an Entity, Regional Franchisee represents,
warrants and covenants that:

a. GOVERNING DOCUMENTS: Copies of Regional Franchisee’s charter, articles of
association, bylaws, other governing documents and any amendments thereto,
including the resolutions authorizing entry into and performance of this
Agreement shall have been furnished to RE/MAX JAPAN prior to the execution of
this Agreement.

b. OWNERSHIP INTERESTS: All interests in Regional Franchisee are owned as set
forth on Exhibit C attached to this Agreement. Regional Franchisee shall
maintain a current list of all owners of record and all beneficial owners of any
class of capital stock of Regional Franchisee. Such list shall be furnished to
RE/MAX JAPAN from time to time upon request and shall be certified by the
appropriate authorized officer of Regional Franchisee. Regional Franchisee shall
cause each of its Principals from time to time to provide such personal
identification (such as passports) as RE/MAX JAPAN may require and to execute
and deliver to RE/MAX JAPAN such Guaranty and Assumption of Obligations as
RE/MAX JAPAN from time to time may require, the current form of which is
attached to this Agreement as Exhibit E.

c. STOCK TRANSFER RESTRICTIONS: The bylaws, operating agreement or partnership
agreement, as applicable, of Regional Franchisee shall restrict the transfer of
Regional Franchisee’s capital stock in accordance with the transfer restrictions
of this Agreement, and Regional Franchisee shall maintain stop-transfer
instructions against the transfer on its records of any capital stock of
Regional Franchisee. Each stock certificate, unit certificate or other equity
securities document evidencing ownership in Regional Franchisee shall have
conspicuously endorsed on its face a statement in a form satisfactory to RE/MAX
JAPAN that it is held subject to, and that further assignment or transfer
thereof is subject to, the terms, conditions and restrictions contained in this
Agreement.

d. NEW OFFICERS, DIRECTORS OR MANAGERS: If any officer, director or manager of
Regional Franchisee shall cease to serve as such, or any Individual shall be
elected as an officer, director or manager of Regional Franchisee subsequent to
the execution of this Agreement, Regional Franchisee agrees to provide RE/MAX
JAPAN with notice thereof within thirty (30) days subsequent to such change. Any
newly elected officer, director or manager shall execute a confidentiality and
non-competition agreement in substantially the form attached to this Agreement
as Exhibit B.

e. STATUS: Regional Franchisee is legally formed and is legally authorized and
correctly licensed to enter into, and to do business as contemplated under this
Agreement and shall maintain itself in good standing at all times during the
Term.

f. NAMES: The corporate name of Regional Franchisee shall not contain any word,
phrase or clause which is the same as, derivative of, a translation of, or
deceptively or confusingly similar to “RE/MAX” or any of the other Marks. All
uses of the term “RE/MAX” and the other Marks shall be consistent with the
guidelines governing use as promulgated and amended from time to time by RE/MAX,
LLC and RE/MAX JAPAN. Prior written approval must be given by RE/MAX JAPAN of
any trade name or assumed name containing the service mark “RE/MAX” or any other
Marks owned by RE/MAX, LLC. Nothing in this Agreement shall be construed as
permitting Regional Franchisee to license or otherwise convey to a corporation
or to any other Entity or person any of the rights, duties and obligations
contained in this Agreement without prior written approval of RE/MAX JAPAN.

13. MARKS AND PROTECTION OF THE PROPRIETARY CONCEPT: Regional Franchisee and
Regional Franchisee’s Principals acknowledge, agree and represent that:

a. OWNERSHIP OF MARKS: RE/MAX, LLC has such ownership rights in certain of the
Marks as are derived from its applications to register, or registrations, of
such Marks with the appropriate governmental agencies. RE/MAX, LLC does not
represent, warrant or covenant that RE/MAX, LLC has the sole or exclusive right
to use the Marks in the Territory, or that the use of the Marks does not violate
the rights of any other person. Neither Regional Franchisee nor Regional
Franchisee’s Principals shall directly or indirectly contest the validity of
RE/MAX, LLC’s ownership of the Marks. Regional Franchisee’s use and right to
license the use of the Marks pursuant to this Agreement does not give Regional
Franchisee any ownership interest or other interest in or to the Marks, except
the limited license granted by this Agreement.

b. GOODWILL: Any and all goodwill arising from Regional Franchisee’s use and
right to license the use of the Marks shall inure solely and exclusively to
RE/MAX, LLC’s benefit, and upon expiration or termination of this Agreement and
the license herein granted, no monetary amount shall be assigned as attributable
to any goodwill associated with Regional Franchisee’s right to license the use
of the Proprietary Concept or the Marks.

c. INFRINGEMENT OF MARKS: Throughout the term of this Agreement, Regional
Franchisee shall immediately notify RE/MAX japan of any infringement of the
Marks or challenge to Regional Franchisee’s or any Franchisee’s use of any of
the Marks or claim by any person of any rights in any of the Marks in the
Territory. RE/MAX, LLC shall have sole discretion to take such action as it
deems appropriate and the right to exclusively control any litigation or other
proceeding arising out of any infringement, challenge, or claim or otherwise
relating to any of the Marks. In no event shall Regional Franchisee or Regional
Franchisee’s Principals take any action with respect to any such litigation or
proceeding without the prior written consent of RE/MAX, LLC. Regional Franchisee
agrees to, and to cause any Franchisee to, execute any and all instruments and
documents, render such assistance, and do such acts and things as may, in the
opinion of RE/MAX, LLC’s counsel, be necessary or advisable to protect and
maintain interests of RE/MAX JAPAN and RE/MAX, LLC in any such litigation or
other proceeding or to otherwise protect and maintain their respective interests
in the Marks. Regional Franchisee agrees to pay all fees, costs and expenses
(including attorneys’ fees) incurred by RE/MAX LLC, RE/MAX JAPAN, and Regional
Franchisee in connection with any infringement, challenge or claim described in
this Paragraph 13.c.

d. SUBSTITUTION OF MARKS, LOGOS AND SLOGANS: Regional Franchisee agrees that in
the event any one or more of the Marks are objected to by a prior user of the
same or similar Mark in the Territory or are for other reasons deemed by RE/MAX,
LLC to be unavailable or inappropriate for use in any portion of the Territory,
RE/MAX, LLC shall have the right to coin or otherwise establish alternative
marks, slogans and/or logos to be substituted for one or more of the Marks.
Regional Franchisee agrees that, in the event of any such substitution required
by RE/MAX, LLC Regional Franchisee shall promptly cease use of the designated
Mark(s) and substitute use of alternative Mark(s) designated by RE/MAX, LLC and
pay for all costs incurred in connection with any such substitution. In no event
shall RE/MAX, LLC bear any liability for costs or expenses incurred in
connection with any such substitution of Marks.

e. TRADE AND FICTITIOUS NAMES: Throughout the Term, Regional Franchisee shall,
and shall cause each Franchisee to, comply with RE/MAX JAPAN’s instructions in
filing and maintaining any requisite trade name or fictitious name
registrations, and shall execute any documents deemed necessary by RE/MAX JAPAN
and RE/MAX, LLC or its counsel to obtain protection for the Marks or to maintain
their continued validity and enforceability. Office names selected for use by
Franchisees must not include names of cities, geographic areas, or personal
names. All Franchised Office names must be approved by the Regional Franchisee
to ensure that such names are different, one from another, within a geographic
or market area, or region. RE/MAX JAPAN maintains a list of “approved names” for
Franchised Offices from which Franchisees can identify Office names that have
been previously approved for use. However, the fact that a name is on the
“approved names” list does not guarantee that it is lawfully available for use
in the jurisdiction where the Office will be located or that it will not
infringe a third parties rights; therefore it is the responsibility of each
Franchisee to ensure that the portion of the name after “RE/MAX” can be lawfully
used. Throughout the Term, Regional Franchisee shall cause each Franchisee to
comply with these and any other standards and guidelines regarding the use of
Office names as may be issued by RE/MAX, LLC and RE/MAX JAPAN from time to time.

f. REGISTERED LICENSEES: If deemed necessary by RE/MAX JAPAN or RE/MAX, LLC,
Regional Franchisee agrees to fully cooperate with RE/MAX JAPAN and RE/MAX, LLC
(including executing, and requiring Franchisees to execute, any license or
similar agreements) in registering Regional Franchisee and any Franchisee as a
registered licensee of the Marks with any governmental agency that RE/MAX, LLC
and RE/MAX JAPAN deems appropriate and necessary, and to also cooperate in
canceling such registration upon demand by RE/MAX JAPAN or RE/MAX, LLC or upon
termination or expiration of this Agreement and/or any applicable Franchise
Agreement. In no event shall Regional Franchisee or any of Regional Franchisee’s
Principals take any action with respect to the registration of Regional
Franchisee or any Franchisee as a registered licensee of the Marks without the
prior written consent of RE/MAX, LLC. Regional Franchisee shall reimburse RE/MAX
JAPAN and RE/MAX, LLC for all expenses (including attorneys’ fees and costs)
incurred by RE/MAX JAPAN and RE/MAX LLC in registering Regional Franchisee or
any Franchisee as a registered licensee of the Marks. In the event of any
conflict between the terms of any such registered license agreement and this
Agreement, the terms of this Agreement shall prevail.

g. CONTINUOUS USE OF MARKS: Throughout the Term, Regional Franchisee shall
cooperate in all respects with RE/MAX JAPAN and RE/MAX, LLC to prove the
continuous and effective use of the Marks and with respect to any renewal of any
registration of the Marks or registration of authorized users; such cooperation
shall include cooperation with RE/MAX JAPAN and RE/MAX, LLC in the placement and
use of the Marks and taking all actions necessary to evidence such placement and
use.

h. DOMAIN NAMES: Regional Franchisee agrees to exercise all commercially
reasonable efforts, and otherwise cooperate with RE/MAX, LLC and RE/MAX JAPAN,
in assisting with RE/MAX JAPAN and re/max, LLC’s acquisition and retention of
the top level RE/MAX domain name for the Territory. RE/MAX JAPAN may require
Regional Franchisee to register one or more domain names in the Territory in
Regional Franchisee’s name on behalf of RE/MAX, LLC. Regional Franchisee agrees
to promptly assign to RE/MAX, LLC or its designee any such domain name, or any
other domain name relating to the Marks or the Proprietary Concept, upon the
request of RE/MAX, LLC or upon the expiration or termination of this Agreement.

i. DISCLOSURE OF CONFIDENTIAL INFORMATION: RE/MAX JAPAN and RE/MAX, LLC have
revealed to Regional Franchisee and Regional Franchisee’s Principals trade
secrets, know-how and proprietary, unique and novel information concerning the
methods, techniques, practices, procedures and marketing of RE/MAX, LLC’s unique
real estate service business and Proprietary Concept, all of which taken as a
whole comprise a composite program, sometimes referred to as “the information
comprising the Proprietary Concept.”

j . ASPECTS OF CONFIDENTIAL INFORMATION: All aspects of the information
comprising the Proprietary Concept that RE/MAX, LLC deems relevant to Real
Estate Brokerage Services in the Territory have been, and will be, provided by
RE/MAX, LLC and RE/MAX Japan 　 to Regional Franchisee. Regional Franchisee and
Regional Franchisee’s Principals acknowledge the confidential nature of the
information comprising the Proprietary Concept and further acknowledge that
RE/MAX JAPAN and Regional Franchisee and Regional Franchisee’s Principals derive
competitive and economic advantages from the information comprising the
Proprietary Concept. Regional Franchisee and Regional Franchisee’s Principals
are aware that RE/MAX JAPAN and RE/MAX, LLC have instituted a number of policies
and procedures designed to protect the confidentiality of information comprising
the Proprietary Concept, including the requirement that all persons having
access to information comprising the Proprietary Concept contractually covenant
not to disclose or make unauthorized reproductions thereof.

k. PROTECTION OF CONFIDENTIAL INFORMATION: Regional Franchisee and Regional
Franchisee’s Principals agree that they shall take all steps necessary, at
Regional Franchisee’s expense, to protect the confidentiality of the information
comprising the Proprietary Concept from competitors and other third parties.

l. DISCLOSURE PROHIBITED: Neither Regional Franchisee nor any of Regional
Franchisee’s Principals shall divulge in whole or in part to any person at any
time, either during the Term or subsequent to termination or expiration thereof,
the information comprising the Proprietary Concept without the prior written
consent of RE/MAX JAPAN and RE/MAX, LLC, which consent may be withheld by RE/MAX
JAPAN and RE/MAX, LLC in their sole discretion or may be made contingent upon
execution of a written confidential disclosure agreement between RE/MAX JAPAN,
RE/MAX, LLC and such person. RE/MAX JAPAN and RE/MAX, LLC do hereby consent to
Regional Franchisee disclosing the information comprising the Proprietary
Concept to bona fide Franchisees under fully executed and approved Franchise
Agreements.

m. PROHIBITION ON USE: Except as expressly permitted pursuant to this Agreement,
neither Regional Franchisee nor any of Regional Franchisee’s Principals shall
utilize the information comprising the Proprietary Concept, in whole or in part,
in any geographic area at any time during the Term or subsequent to the date
this Agreement (including any renewals hereof, if any) expires or is not
renewed, or is terminated, canceled, abandoned, assigned, transferred or
otherwise concluded, without the prior written approval of RE/MAX jAPAN.

n. PUBLIC DOMAIN: Notwithstanding anything to the contrary contained in this
Agreement, the restrictions on Regional Franchisee's disclosure and use of the
Proprietary Concept shall not apply to: (a) information, processes or techniques
which are or become generally known in the residential real estate brokerage
industry within the Territory (other than through unauthorized disclosure,
whether deliberate or inadvertent, by Regional Franchisee, Regional Franchisee’s
Principals or those whose access to the Proprietary Concept was permitted by
Regional Franchisee or its Principals), provided Regional Franchisee shall have
obtained the RE/MAX, LLC's prior consent, or (b) disclosure of the Proprietary
Concept, in judicial or administrative proceedings, to the extent that Regional
Franchisee is legally compelled to disclose such information, provided Regional
Franchisee shall have used its best efforts and shall have afforded RE/MAX, LLC
the opportunity to obtain an appropriate protective order or other assurance
satisfactory to RE/MAX, LLC of confidential treatment for the information
required to be so disclosed.

o. INFORMATION EXCHANGE: Regional Franchisee acknowledges the importance to the
entire RE/MAX System of exchanging ideas, concepts, methods and techniques
relating to the development, marketing and/or operation of Real Estate Brokerage
Services conceived or developed by Regional Franchisee or its Principals and
Franchisees. Regional Franchisee agrees to disclose, and to cause its Principals
and Franchisees to disclose, to RE/MAX, LLC and RE/MAX JAPAN all ideas,
concepts, methods, techniques and products relating to the development,
marketing and/or operation of Real Estate Brokerage Services conceived or
developed by any of them. If incorporated into the Proprietary Concept for use
in the Territory or elsewhere, such ideas, concepts, methods and techniques
shall become the sole and exclusive property of RE/MAX, LLC, and RE/MAX, LLC
shall have the exclusive and worldwide right to incorporate same in the
Proprietary Concept for the Territory or elsewhere for use in the RE/MAX System
operated by RE/MAX, LLC, its Affiliates and their respective franchisees.
RE/MAX, LLC shall have no obligation to make any payment to Regional Franchisee
or any Franchisee with respect to any idea, concept, method or technique
developed or suggested by any of them and incorporated by RE/MAX, LLC into the
Proprietary Concept. Regional Franchisee agrees that neither Regional Franchisee
nor any of Regional Franchisee’s Principals will use any such concept, method,
technique or product without obtaining RE/MAX, LLC’s prior approval.

p. EXCLUSIVE RELATIONSHIP: Regional Franchisee and each of its Principals
acknowledge and agree that RE/MAX, LLC would be unable to protect the trade
secrets against unauthorized use or disclosure if Regional Franchisee or any of
its Principals were permitted to hold interests in or assist Competitive
Businesses. RE/MAX JAPAN has entered into this Agreement with Regional
Franchisee on the express condition that Regional Franchisee and each of its
Principals (directly or indirectly, whether through Affiliates, members of their
respective Immediate Families or otherwise) will deal exclusively with RE/MAX
JAPAN with respect to the operation of any Competitive Business. Accordingly,
during the Term, neither Regional Franchisee nor any of its Principals may,
without our prior consent (which consent may be withheld by RE/MAX, LLC or
RE/MAX JAPAN at its sole discretion):

(i) directly or indirectly (such as through an Affiliate, through a member of
his or their Immediate Families or otherwise) own any legal or beneficial
interest in, or render services or give advice to: (1) any Competitive Business
located anywhere in the Territory; or (2) any Person located anywhere in the
Territory which grants franchises, licenses or other interests to others to
operate any Competitive Business; or

(ii) divert or attempt to divert any RE/MAX business or customer to any
competitor by inducement or otherwise, or do anything injurious or prejudicial
to the goodwill associated with the Marks or the RE/MAX System. q

q. CONFIDENTIALITY AGREEMENTS: Regional Franchisee and Regional Franchisee’s
Principals shall require (i) all officers, directors and managers of Regional
Franchisee, as applicable, (ii) all of Regional Franchisee’s Principals, and
(iii) any other personnel of Regional Franchisee otherwise having access to the
information comprising the Proprietary Concept, to execute such confidentiality
and non-competition agreements as RE/MAX JAPAN and RE/MAX, LLC may require from
time to time, the current form of which is attached as Exhibit B.

r. IRREPARABLE INJURY: Regional Franchisee and each of its Principals
acknowledges that any failure to comply with the requirements of this Paragraph
13 shall constitute a material event of default under this Agreement. Regional
Franchisee and each of its Principals acknowledges that a violation of the terms
of this Paragraph 13 would result in irreparable injury to RE/MAX JAPAN, RE/MAX,
LLC and the RE/MAX System for which no adequate remedy at law may be available,
and Regional Franchisee and each of its Principals accordingly consents to the
issuance of an injunction or similar form of remedy prohibiting any conduct by
Regional Franchisee or any of its Principals in violation of the terms of this
Paragraph 13. Regional Franchisee and each of its Principals agrees to pay all
expenses (including all related court costs and reasonable attorneys’ fees)
incurred by RE/MAX JAPAN and RE/MAX LLC in enforcing the terms of this Paragraph
13.

s. liquidated DAMAGES: For any breach of any of the covenants in Paragraph 13.p,
which covenants are made in consideration of the rights granted under Paragraph
2 hereof and the transmission of the information comprising the Proprietary
Concept, and due to the difficulty of establishing the precise amount of damages
for breach of such covenants, in addition to the other remedies provided for
herein, Regional Franchisee and all of its Principals jointly and severally
agree to pay RE/MAX JAPAn, an amount equal to the greater of (i) [One Hundred
Million Japanese Yen (¥100,000,000)]; or (ii)[ Twenty Five Million Japanese Yen
(¥25,000,000) ]for each Competitive Business. In the event a Competitive
Business consists of multiple units, outlets or locations, each such unit,
outlet or location shall constitute a separate Competitive Business. The parties
agree that the foregoing amounts are a reasonable estimation of the damages that
would be incurred by RE/MAX JAPAN for breach of such covenants. The parties
further agree that RE/MAX JAPAN shall be entitled to pursue any other right or
remedy provided or permitted by law or this Agreement and that, in any event,
payment to RE/MAX JAPAN of an amount provided for under this paragraph shall not
constitute an excuse to the performance of Regional Franchisee’s and its
Principals’ obligations under this Agreement.

14. INSURANCE REQUIREMENTS:

Throughout the term of this Agreement, Regional Franchisee shall maintain
general business liability insurance in respect of its business operations
contemplated by this Agreement with such reputable companies and for such
coverage as is commercially reasonable and is customary in the industry and
geographic area in which Regional Franchisee is operating. RE/MAX JAPAN
recommends that such insurance be in an amount which is equivalent to at least
One Hundred Million Japanese Yen (¥100,000,000). Regional Franchisee shall
maintain and timely pay all premiums associated with such insurance and shall
list RE/MAX Japan, its affiliates, successors and assigns and its respective
partners, shareholders, directors, officers, representatives, employees, agents
and associates, as named insured parties for any and all liability which might
be incurred as a result of any actions or inactions, taken or not taken, by
Regional Franchisee, its Affiliates and their respective agents, officers,
directors, partners, shareholders, representatives, associates, Franchisees,
employees or others acting under Regional Franchisee’s authority or direction.
In addition, if commercially reasonable within the Territory, Regional
Franchisee shall maintain and keep in force, at its sole expense, such other
forms of insurance as RE/MAX JAPAN shall require, including errors and omissions
insurance and workers' compensation insurance, in such amounts and with such
reputable insurance companies as shall be selected by Regional Franchisee, and
naming RE/MAX Japan, its affiliates, successors and assigns and its respective
partners, shareholders, directors, officers, representatives, employees, agents
and associates, as additional insured parties. None of such policies shall be
cancelable except upon thirty (30) days’ prior written notice to RE/MAX JAPAN
sent prepaid by express courier service to the address specified in Paragraph
19.b. Regional Franchisee shall, prior to conducting business under this
Agreement, deliver to RE/MAX JAPAN, copies of the certificates of insurance
evidencing that all such insurance is in full force and effect and that RE/MAX
JAPAN (together with the persons and entities described above) are named as
additional insured parties.

15. Regional Franchisee’S REPRESENTATIONS: RE/MAX JAPAN and Regional Franchisee
herein agree that the following representations made by Regional Franchisee to
RE/MAX JAPAN, together with those contained in Paragraphs 13 and 16 of this
Agreement, are and were intended to be a material and major inducement for
RE/MAX JAPAN to enter into this Agreement. Regional Franchisee agrees,
represents, warrants and acknowledges as follows:

a. Regional Franchisee and/or Regional Franchisee’s Principals are sophisticated
business people having dealt in many varied business transactions over the past
years, which transactions have been equal to and/or greater in complexity than
those contemplated under this Agreement.

b. Regional Franchisee fully realizes that it may lose all monies paid and time
expended for and under this Agreement.

c. Regional Franchisee has contacted a solicitor or attorney of its selection
who has advised Regional Franchisee respecting the obligations of Regional
Franchisee under the terms and provisions of this Agreement.

d. RE/MAX JAPAN and Regional Franchisee declare the following basic policy in
order to prevent damages caused by groups or individuals, so-called Anti-Social
Forces ("ASF") that pursue economic benefit by making full use of violence,
force and fraudulent means.

(i) All executives and employees resolutely work toward not having any relations
with ASF.

(ii) Work with specialized agencies such as police office and attorney and
handle properly in an organized way in order to prevent damages caused by ASF.

(iii) Never accept undue demands by ASF and resolutely deal with it according to
law.

(iv) Do not give benefits and make backstage deal with ASF.

(v) Ensure employee's safety who deals with undue demands by ASF.

In this Terms, the Anti-Social Forces shall be persons or entities which fall
under any of the following items:
(a) bouryokudan (Gang group);

 

(b) Gangster or member of any gang group;                          



(c) Individual, corporation, or any other association/group related to any Gang
group (including its directors or officers (without regard to any other the
title such as advisors or consultants; the same shall apply hereinafter).
employees, and any other members; the same shall apply hereinafter);
                         


(d) Sokaiya (professional extortionists or corporate racketeer at shareholders’
meeting);

 

(e) Individual, corporation, or any other association/group which has made undue
demands to citizens or enterprises, professing oneself a social activity, human
rights movement, political activity, etc.;

                         
(f) Individual, corporation, or any other association/group which commits acts
to harm the social order and the safety of citizens, etc.; and/or
                         



(g) Individual, corporation, or any other association/group which is deemed to
have a socially accusable relationship with any person/entity enumerated in each
of the above six items 

 

e. Regional Franchisee is aware of the provisions of the United States Foreign
Corrupt Practices Act, the U.K. Bribery Act, the Canadian Corruption of Foreign
Public Officials Act, Articles 389-395, 163 of the People’s Republic of China
(“PRC”) Criminal Law, and Article 8 of the PRC Anti-Unfair Competition Law, and
other applicable anti-corruption laws (the “Law”). Neither Regional Franchisee
nor any of Regional Franchisee’s Principals is named as “Specially Designated
Nationals” or “Blocked Persons” as designated by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, including being named on the list
posted at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx.
Neither Regional Franchisee nor Regional Franchisee’s Principals is associated
with any group on said lists. Neither Regional Franchisee nor any of Regional
Franchisee’s Principals is or will become controlled by Governmental Authorities
of any country that is subject to a United States embargo. Neither Regional
Franchisee nor any of Regional Franchisee’s Principals has been denied a visa to
travel to the United States for security reasons. Neither Regional Franchisee
nor any of Regional Franchisee’s Principals is a Governmental Authority,
political party or official of any political party, or candidate for public
office. Regional Franchisee has had a full and adequate opportunity to be
advised by legal counsel regarding legal requirements that prohibit unfair,
fraudulent or corrupt business practices under United States law, including
those under the United States Foreign Corrupt Practices Act and the
International Money Laundering Abatement and Anti-Terrorist Financing Act,
otherwise known as the USA Patriot Act. Regional Franchisee further warrants and
represents that none of the fees paid or payable to RE/MAX JAPAN in connection
with this Agreement (including the Initial Fee, Franchise Sales Fees, Renewal
Franchise Sales Fees, Membership Dues, Monthly Ongoing Fees and any
contributions to the Advertising Fund) are derived, or will be derived, in part
or in whole from the proceeds of any illegal activity.

f. All information contained in and submitted to RE/MAX JAPAN in connection with
Regional Franchisee’s application for the rights and privileges contemplated by
this Agreement was complete, accurate and not misleading in any respect when
made. There have been no material changes to such information or other material
changes in the circumstances or condition of Regional Franchisee or any of
Regional Franchisee’s Principals between the time such information was submitted
and the date of this Agreement.

g. Regional Franchisee further agrees, represents, warrants and acknowledges as
follows:

(i)                 In carrying out its responsibilities under the Agreement,
neither Regional Franchisee nor any of Regional Franchisee’s Principals, owners,
officers, directors, employees, or agents will:

(a)                Pay, offer, or promise to pay, or authorize the payment,
directly or indirectly, of any money, gift, or anything of value to any
government or party official, candidate or employee, at any level, including
employees of state-owned or controlled enterprises, for the purpose of
influencing any act or decision of such person or party in order to obtain or
retain business, or to direct business to any person.

(b)                Offer, promise, or give a financial benefit or other
advantage to any other person with the intent to induce that person to or reward
that person for improperly performing any function in connection with that
person’s employment or engagement.

(c)                Request, agree to receive, or accept a financial benefit or
other advantage as a reward for improperly performing any function in connection
with Regional Franchisee’s performance of its responsibilities under the
Agreement.

(d)                Falsify any business record.

(ii)               No owner, officer, director, or employee of Regional
Franchisee (a) is now a Government Official, or (b) will in the future become a
Government Official during the term of this Agreement without prior written
notification to RE/MAX JAPAN. “Government Official” means any person exercising
a public function and/or acting in an official capacity on behalf of a
government agency, department, or instrumentality, political party, or candidate
for political office, and includes officials or employees of federal, state
provincial, county or municipal governments or any department or agency thereof;
any officers or employees of a company or business owned in whole or in part by
a government; any officers or employees of a public international organization;
any political party or official thereof; or any candidate for political office.
Government officials include officials at every level of government, regardless
of rank or position.

(iii)             Neither Regional Franchisee or any of Regional Franchisee’s
Principals, owners, officers, directors, employees, or agents has been charged
with or convicted of bribery, corruption or fraud;

(iv)              Regional Franchisee represents and warrants that this
Agreement is not in any respect a violation of the laws, rules, or regulations
of the Region, and that Regional Franchisee will refrain from taking any action
that would cause RE/MAX JAPAN or RE/MAX, LLC to be in violation of any law of
the Region.

(v)                Regional Franchisee will include in any Franchise Agreement
provisions substantially the same as subparagraphs (i)-(iv) above.

(vi)              RE/MAX JAPAN shall have the right to satisfy itself and
RE/MAX, LLC that Regional Franchisee is in compliance with this Paragraph 15.f.
RE/MAX JAPAN may, from time to time, require Regional Franchisee to affirm its
continuing compliance with its obligations under this Paragraph 15.f. In
addition, RE/MAX JAPAN may, at its option, audit the Regional Franchisee in
order to satisfy itself that no breach has occurred or is likely to occur, or
select an independent third party to conduct the audit. Regional Franchisee
shall cooperate fully in any audit conducted by or on behalf of RE/MAX JAPAN.

(vii)            Unless otherwise agreed by the parties, any payments due to
Regional Franchisee under this Agreement shall be made by bank wire transfer to
the bank account of Regional Franchisee at a designated bank in the country
where Regional Franchisee resides or provides services or by check made payable
to Regional Franchisee for delivery where the Regional Franchisee resides or
provides services.

(viii)          In no event shall RE/MAX JAPAN be obligated under this Agreement
to take any action or omit to take any action that RE/MAX JAPAN believes in good
faith would cause it to be in violation of any laws of Host Country, any U.S.
laws, or any applicable anti-corruption laws, including, without limitation, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

(ix)              RE/MAX JAPAN may terminate this Agreement immediately upon
written notice in the event RE/MAX JAPAN concludes in its sole opinion that
Regional Franchisee has failed to meet any obligations under this Paragraph
15.f. Regional Franchisee shall further indemnify and hold RE/MAX JAPAN harmless
against any and all claims, losses, or damages arising from or related to such
breach or cancellation of the Agreement, or both.

16. Regional Franchisee’S OBLIGATIONS: The following obligations of Regional
Franchisee (and Regional Franchisee’s Principals, where indicated) are in
addition to such other obligations of Regional Franchisee (and Regional
Franchisee’s Principals) expressed in this Agreement:

a. STANDARDS: Throughout the term of this Agreement, Regional Franchisee shall
maintain (and cause its Franchisees to maintain) a high ethical standard in the
conduct of business, and offices in a clean and orderly manner. Regional
Franchisee further agrees to provide efficient, courteous and high-quality
services to its Franchisees and to the public, all of the same high quality and
distinguishing characteristics as provided at other Offices worldwide, such that
the business operated under this Agreement will help to create, enhance and
maintain international goodwill among the public for the Proprietary Concept and
the Marks.

b. REAL ESTATE ASSOCIATIONS: Regional Franchisee shall join and remain a member
in good standing of and comply with any applicable code of ethics and by-laws of
the recognized local and national real estate boards or associations, if any,
subject to RE/MAX JAPAN’s prior written approval.

c. COMPLIANCE WITH LAWS AND NORMS: Regional Franchisee and Regional Franchisee’s
Principals shall comply with all Domestic Laws relating to the conduct of the
business contemplated by this Agreement, and not engage in any activity or
practice which results in or may be anticipated to result in litigation or
public criticism of RE/MAX, LLC or RE/MAX JAPAN, or RE/MAX System, or the RE/MAX
Network, or disparagement of their respective business reputations. The
foregoing includes all laws relating to franchising, money laundering, financial
transfers with restricted Individuals, and corrupt practices. Without limiting
the generality of the foregoing, Regional Franchisee agrees that it will comply
with all Domestic Laws relating to the offer and sale of Franchises in the
Territory. Regional Franchisee shall, at its own cost (including legal fees),
prepare any disclosure materials to be provided to any Franchisee, and obtain
and maintain any registrations with applicable Governmental Authorities, as
required under Domestic Laws. In addition, Regional Franchisee shall obtain
RE/MAX JAPAN’s prior approval of any of the above-described disclosure and
registration materials before providing such materials to a prospective
Franchisee.

d. COMPLIANCE WITH PROPRIETARY CONCEPT AND USE OF MARKS: Throughout the term of
this Agreement, Regional Franchisee shall strictly observe the most current
rules of operation established by RE/MAX, LLC and RE/MAX JAPAN for use and
implementation of the Proprietary Concept and the Marks, including standards and
guidelines as may be issued by RE/MAX, LLC and RE/MAX JAPAN from time to time.
It is understood and agreed that such standards and guidelines are an integral
part of the Proprietary Concept and that the agreement of Regional Franchisee to
adhere to such standards and guidelines is a material consideration for
execution of this Agreement by RE/MAX JAPAN.

e. PROMOTION AND SUPPORT OF RE/MAX system: Throughout the term of this
Agreement, Regional Franchisee shall use its best efforts to encourage the use
by the general public of the franchised Offices located within the Territory,
and shall not promote the use of any other Real Estate Brokerage Office or
similar company. Regional Franchisee shall support and endorse (and, if required
by RE/MAX JAPAN sell, provide or implement, as the case may be) all existing and
future businesses, products and services that are consistent with or supportive
of the Proprietary Concept and the interests contemplated under this Agreement.
Regional Franchisee must establish one or more regional advertising funds and
require that each Franchised Office within the Territory make a monthly
contribution into such funds in an amount of not less than Ten Thousand Japanese
Yen (¥10,000) per month, which amount may be subject to periodic increases,
subject to the reasonable discretion of RE/MAX JAPAN. These advertising funds
must be used exclusively for purposes related to the creation and placement of
national and regional advertising materials, programs and public relations
activities that promote and create awareness for the RE/MAX brand within the
Territory.

f. BOOKS AND RECORDS; INSPECTION RIGHTS: Regional Franchisee shall maintain
during the term of this Agreement, and for not less than five (5) years
following the termination, expiration, or non-renewal of this Agreement, full,
complete, and accurate books, records, and accounts in accordance with generally
accepted accounting principles and in the form and manner prescribed by RE/MAX
JAPAN from time to time. Throughout the term of this Agreement, Regional
Franchisee shall permit inspection at reasonable times by agents or
representatives of RE/MAX JAPAN of all books and records (including computerized
and electronic records), procedures and services and all other information,
financial and non-financial, pertaining to the business contemplated under this
Agreement. Regional Franchisee shall permit RE/MAX JAPAN on such occasions and
at such times as RE/MAX JAPAN deems necessary, to visit and inspect Regional
Franchisee’s office to determine compliance with this Agreement. If RE/MAX JAPAN
reasonably believes at any time while this Agreement is in force that it
requires additional information about Regional Franchisee, any of Regional
Franchisee’s Principals, or the conduct of Regional Franchisee’s business,
Regional Franchisee will comply with any information request within thirty (30)
days of receipt.

g. FINANCIAL STATEMENTS: Throughout the term of this Agreement, within one
hundred twenty (120) days after the close of Regional Franchisee’s fiscal year,
Regional Franchisee shall file with RE/MAX JAPAN audited financial statements
showing Regional Franchisee’s balance sheet and the results of operations for
the year, including gross sales and revenues for said year. Further, Regional
Franchisee shall file with RE/MAX JAPAN any other reports RE/MAX JAPAN from time
to time may reasonably request and in the form prescribed by RE/MAX JAPAN. All
financial statements submitted to RE/MAX JAPAN hereunder shall be true, correct
and complete and otherwise prepared in accordance with the International
Financial Reporting Accounting Standards established from time to time by the
International Accounting Standards Board or any successor entity.

Regional Franchisee shall also submit to RE/MAX JAPAN such other forms, reports,
records, information, and data as and when RE/MAX JAPAN may reasonably
designate, in the form and format, and at the times and places reasonably
required by RE/MAX JAPAN, upon request and as specified from time to time in
writing, including via computer diskette, or otherwise in electronic format,
and/or restated in accordance with RE/MAX JAPAN’s financial reporting periods,
consistent with RE/MAX JAPAN’s then current financial reporting periods and
accounting practices and standards.

h. INDEMNIFICATION: Regional Franchisee shall indemnify and hold the RE/MAX
Parties who were or may have been negligent, harmless against any and all
Damages (as such term is defined below) arising directly or indirectly from any
Asserted Claim (as such term is defined below) as well as from any breach of
this Agreement by Regional Franchisee. Regional Franchisee’s indemnity
obligations shall survive any expiration or termination of this Agreement.

As used in this Paragraph 16.h, the following terms have the following meanings:

(i) “Asserted Claim” means any allegation, claim or complaint that is the result
of, or in connection with, Regional Franchisee’s conduct of its business, the
exercise of its rights and carrying out of its obligations under this Agreement
(including any claims attributable to the conduct of a Franchisee or Sales
Associate or any of their employees, or any claims brought by a prospective or
actual Franchisee and/or a government agency concerning Regional Franchisee’s
solicitation and other dealings with prospective and actual Franchisees),
notwithstanding any claim that any RE/MAX Party was or may have been negligent.

(ii) “RE/MAX Parties” means a collective reference to RE/MAX JAPAN, RE/MAX, LLC,
and RE/MAX JAPAN and RE/MAX LLC’s shareholders, and Affiliates, and their
respective officers, directors, employees, agents, successors and assigns.

(iii) “Damages” means all claims, demands, causes of action, suits, damages,
liabilities, fines, penalties, assessments, judgments, losses, and expenses
(including expenses, costs and lawyers’ fees incurred for any indemnified
party’s primary defense or for enforcement of its indemnification rights).

Neither RE/MAX JAPAN nor RE/MAX, LLC shall, by virtue of any approvals, advice,
or　 services provided to Regional Franchisee or to any Franchisee, assume
responsibility or liability to Regional Franchisee, Franchisees, Sales
Associates, or any third parties to which it would not otherwise be subject.

i. TIMELY PAYMENTS: Throughout the term of this Agreement, Regional Franchisee
shall promptly pay:

(i) Within thirty (30) days of its receipt of the applicable invoice or notice,
all sums due RE/MAX JAPAN for supplies ordered from RE/MAX JAPAN and any fees
due hereunder, together with interest and any applicable late charges on any
amount not paid when due as prescribed herein.

(ii) When due, all taxes, fees and charges imposed by any governmental agency or
authority as a result of Regional Franchisee’s business operations and sales of
Franchises, as contemplated herein.

(iii) When due, all judgments, awards, attorneys'/solicitors’ fees, court costs
and arbitration costs associated with any claims or demands arising out of any
Franchises sold or proposed to be sold by Regional Franchisee, including any
legal fees and costs required to be expended by RE/MAX JAPAN in the defense of
any such claims or demands, except as otherwise provided in this Agreement.

j. PROMOTION OF MARKS: Throughout the term of this Agreement, Regional
Franchisee and Regional Franchisee’s Principals shall protect, maintain, promote
and advance the Marks and any other trade name, marks, slogans and logos
hereafter licensed to Regional Franchisee under this Agreement or any other
agreement between Regional Franchisee and RE/MAX JAPAN. Regional Franchisee and
Regional Franchisee’s Principals shall also take all steps RE/MAX, LLC and
RE/MAX JAPAN deem necessary to prevent any imitation and/or infringement of the
Marks within the Territory.

k. FRANCHISE SALES and services representatives: Regional Franchisee shall
employ such number of full-time franchise sales representatives (“Franchise
Sales Representatives”) and such number of full-time franchise service
representatives (“Franchise Services Representatives”) as RE/MAX JAPAN may
reasonably require from time to time to effectively market and support
Franchisees. All contracts between Regional Franchisee and each of Regional
Franchisee’s Franchise Sales Representatives and Franchise Services
Representatives shall be in a form approved by RE/MAX JAPAN and shall contain,
among other provisions, all substantive provisions of the Confidentiality
Agreement attached as Exhibit B hereto.

l. FRANCHISE SALES PLAN: Within ninety (90) days of the Effective Date of this
Agreement, Regional Franchisee shall design and present to RE/MAX JAPAN for its
approval a plan for maintaining the minimum number of Franchised Offices and
Sales Associates pursuant to the Development Schedule attached hereto as Exhibit
A.

m. ONGOING TRAINING: At the request of RE/MAX JAPAN, and at Regional
Franchisee’s sole expense, certain Regional Franchisee’s Principals designated
by RE/MAX JAPAN shall travel to RE/MAX jAPAN’s Principal Office or such other
location RE/MAX JAPAN may designate, for updated training and progress
evaluation; provided, however, such required travel and training sessions shall
not occur more than once during any consecutive twenty-four (24) month period.

n. REGIONAL OFFICE: Within one hundred eighty (180) days of the Effective Date
of this Agreement, Regional Franchisee shall have opened an office acceptable to
RE/MAX JAPAN to serve the Region (the “Regional Office”). The Regional Office
shall be located within the Region. The Regional Office shall be of such size
and configuration, and shall contain such furniture and equipment as is
customary for offices in the industry and as necessary to conduct the business
contemplated by this Agreement. Throughout the term of this Agreement, the
Regional Office shall remain open and operate in a manner reasonably acceptable
to RE/MAX JAPAN and shall not be closed under any circumstances for any
consecutive seventy-two (72) hours.

o. COMMUNICATIONS WITH FRANCHISEES: Throughout the term of this Agreement,
Regional Franchisee shall directly, or through its agent, contact each
Franchisee operating within the Region at least once per month throughout the
term of the related Franchise Agreements. Regional Franchisee shall utilize such
communication sessions to ascertain and discuss all appropriate information with
such Franchisees regarding their most recent activity. Following each monthly
communication, Regional Franchisee shall promptly update the appropriate
Franchisee records accordingly.

p. MANAGEMENT OF Regional OFFICE: Throughout the term of this Agreement,
Regional Franchisee shall cause the general manager or one of Regional
Franchisee’s Principals approved by RE/MAX JAPAN to manage the Regional Office
and reside on a full-time basis within the Territory.

q. COLLECTIVE ACTION: Throughout the term of this Agreement, Regional Franchisee
shall not join, participate in, combine or conspire with or through any council
of Franchisees, or any franchisee association or other type of group, and not
give encouragement, support or guidance to any such group or any individual
member of such group, and not become a party to any class action suit or become
involved in any other type of activity that has the effect of (or has as its
purpose, in whole or in part, express or implied):

(i) The withholding of any fees, dues or other sums due and owing to RE/MAX
JAPAN under the terms of (A) this Agreement and other RE/MAX regional franchise
agreement in Japan; or (B) any Franchise Agreements and other similar agreements
that RE/MAX JAPAN may have in this Territory or any other region in Japan; or

(ii) The engaging in any form of activity of any kind or nature that would tend
to have a detrimental or adverse impact on the RE/MAX Parties, the RE/MAX
System, the RE/MAX Network, the Proprietary Concept, and/or public respect for
and trust in the Marks.

r. SUPPLIES: Throughout the term of this Agreement, Regional Franchisee shall
use only those supplies and materials bearing any of the Marks that meet the
RE/MAX JAPAN’s minimum standards and specifications. Moreover, Regional
Franchisee shall ensure that all supplies and materials used by Regional
Franchisee, Franchisees and Sales Associates, all advertising, promotional,
marketing, recruiting and training materials (together with all stationery and
signage), comply with all specifications required by RE/MAX, JAPAN. RE/MAX JAPAN
reserves the right to change the specifications periodically as it deems
necessary or appropriate. Regional Franchisee shall be responsible for all costs
and expenses incurred in connection with the preparation of any such supplies
and materials, and agrees to bear all costs and expenses for adapting such
materials for use in the Territory. All changes to existing materials, as well
as newly developed materials, require the prior written approval of RE/MAX japan
which approval will not be unreasonably withheld. All such developments or
changes to such materials shall be the sole and exclusive property of RE/MAX,
llc and shall inure to the benefit of RE/MAX, LLC.

s. REGIONAL Franchisee EVENTS: At least once during each year under this
Agreement, Regional Franchisee shall provide RE/MAX JAPAN with a written
calendar of events listing the date, time and place of all meetings, programs
and events scheduled by Regional Franchisee for its Franchisees. No such
meeting, program or event, however, shall conflict with any meeting, program or
event organized by RE/MAX JAPAN. In the event of any such date conflict, the
date of the meeting, program or event organized by RE/MAX JAPAN shall supersede
and Regional Franchisee shall take all steps necessary to re-schedule its
planned meeting, program or event.

t. SYSTEMS, PROGRAMS AND PROCEDURES: Throughout the term of this Agreement,
Regional Franchisee shall develop and implement (at its own cost) all systems,
programs and procedures (computerized and non-computerized) required by RE/MAX
JAPAN for use by Regional Franchisee and its Franchisees; provided, however,
such systems, programs and procedures must be technically feasible and at a
commercially reasonable cost, in each case as determined by RE/MAX jAPAN. It is
presently anticipated that such systems, programs or procedures may include
communication systems, accounting programs, data management systems, multiple
listing or property exchange services, and other systems, programs or procedures
designed to facilitate the flow of information relating in any way to the
Proprietary Concept or the business contemplated by this Agreement or the
Franchise Agreements. Regional Franchisee shall require and ensure that its
Franchisees implement all such systems, programs and procedures. In particular,
at the present time, Regional Franchisee must implement and use, and require its
Franchisees to implement and use a real estate management software system that
has capabilities compatible with RE/MAX, JAPAN’s communications and data
reporting requirements. The software includes information and data on contact
management, consumer property listings, marketing tools, contact management,
associate receivables, listings and lead management, sales, contract management,
and miscellaneous income and referrals. The cost of implementing any of such
systems, programs or procedures shall be borne exclusively by Regional
Franchisee and its Franchisees, as applicable. RE/MAX JAPAN will provide
Regional Franchisee with the instructions and other information that RE/MAX
JAPAN deems necessary to train users of any such system, program or procedure.
Regional Franchisee shall be responsible for training the Franchisees operating
within the Territory to use any system, program or procedure that RE/MAX JAPAN
requires such Franchisees to implement. RE/MAX JAPAN directly or indirectly will
assist and cooperate with Regional Franchisee, to the extent reasonably
practical, in its efforts to train users of such system, program or procedure.

u. INDEPENDENCE: Throughout the term of this Agreement, Regional Franchisee
shall disclose to the general public at its Regional Office and in its
advertising materials (and shall require and ensure that its Franchisees
disclose to the general public at their respective Franchised Offices and in
their respective advertising materials) that RE/MAX is an international network
of independently owned and operated franchised real estate offices. Regional
Franchisee shall, and shall ensure that its Franchisees and their Sales
Associates, communicate (or otherwise make clear so as to avoid any possibility
of confusion) to all third parties with whom business is conducted that Regional
Franchisee and each Franchisee and Sales Associate, as the case may be, is
conducting business for its own risk and benefit and that the RE/MAX Parties are
not a party to, nor involved in, any agreements reached or concluded with any
third party and that RE/MAX, LLC does not assume any liability as a result of
any business dealings between Regional Franchisee and Franchisees or Sales
Associates, as the case may be, and any third-party.

v. ENFORCE FRANCHISE AGREEMENTs: Throughout the term of this Agreement, Regional
Franchisee shall enforce all material provisions of each Franchise Agreement to
which it is a party.

w. MEETINGS AND CONVENTIONS: Throughout the term of the Agreement, the Regional
Franchisee’s Principal who serves as managing director of Regional Franchisee
shall attend the annual RE/MAX Convention, the annual RE/MAX Broker/Owner
Conference, all regional director meetings, as well as all other meetings and
programs as required from time to time by RE/MAX JAPAN or RE/MAX, LLC. All costs
and expenses of attending these conventions, meetings, and programs including
transportation, lodging and meals, shall be the sole obligation of Regional
Franchisee.

17. RELATIONSHIP OF PARTIES: Regional Franchisee is and shall be deemed an
independent contractor and nothing contained in this Agreement shall be
construed to create between Regional Franchisee and RE/MAX JAPAN, a partnership,
joint venture, or any relationship other than that of franchisor/subfranchisor.
Neither RE/MAX JAPAN nor Regional Franchisee shall act as agent for the other or
as guarantor or surety for the obligations of the other. Neither party shall be
obligated for the debts or expenses of the other except to the extent provided
for herein. Regional Franchisee does not have the authority to bind or obligate
RE/MAX JAPAN in any way by any promise or representation except as specifically
authorized by RE/MAX JAPAN in writing. Regional Franchisee hereby acknowledges
that RE/MAX, LLC owns, possesses and has developed the Proprietary Concept as
herein defined, and that the same has been disclosed to Regional Franchisee as
partial consideration for this Agreement by RE/MAX JAPAN, under RE/MAX JAPAN’s
rights under the MFA. Regional Franchisee acknowledges that at all times and in
all ways, unless otherwise provided for herein, the operation of Regional
Franchisee’s business in the Territory shall be the sole responsibility of
Regional Franchisee. Regional Franchisee further represents that it has not been
promised any profit, remuneration or other incentive whatsoever by RE/MAX JAPAN
and that any such profit, remuneration, incentive or benefit which may be
derived by Regional Franchisee shall be considered derived solely through its
own efforts and not through the efforts of RE/MAX JAPAN, RE/MAX, LLC, the RE/MAX
Parties, or the RE/MAX Network.

18. CANCELLATION OR TERMINATION OF THIS AGREEMENT:

a. UNILATERAL RIGHT OF TERMINATION: Within five (5) days from the Effective
Date, Regional Franchisee may notify RE/MAX JAPAN in writing to terminate this
Agreement without any cause. If Regional Franchisee gives written notification
to terminate within five days, then this Agreement shall terminate and both
parties will be responsible for their own costs and expenses of whatever nature
associated with this Agreement.

b. PAYMENT AND POST-TERMINATION OBLIGATIONS NOT RELEASED: This Agreement may not
be terminated except as herein provided and such termination shall not relieve
Regional Franchisee of any unfulfilled monetary or post-termination obligations
created hereunder.

c. CONDITIONS WARRANTING TERMINATION: Regional Franchisee will be deemed to be
in material default of an essential condition of this Agreement in the event of
the occurrence of any of the specific defaults listed in Subsections 18.d.,
18.e., and 18.f. below. Regional Franchisee acknowledges and agrees that the
occurrence of any such material default will constitute just and good cause for
the termination of Regional Franchisee’s rights under this Agreement, or any
other agreement between Regional Franchisee or its Principals and RE/MAX JAPAN,
and that RE/MAX, JAPAN’s right to terminate this Agreement based on any such
material default is reasonable.

d. IMMEDIATE TERMINATION: Regional Franchisee will be in material default of an
essential condition of this Agreement and RE/MAX JAPAN has the right to
terminate this Agreement effective upon delivery of notice of termination to
Regional Franchisee and without providing an opportunity to cure, if:

(i) A voluntary or involuntary declaration of bankruptcy is filed by or against
Regional Franchisee or any of its Principals, unless such petition is set aside,
withdrawn or ceases to be in effect within 20 days of the date of any such
filing.

(ii) Regional Franchisee or its Principals are declared or judicially determined
to be insolvent, or all or a substantial part of Regional Franchisee’s or its
Principals’ assets are assigned to or for the benefit of any creditor, or
Regional Franchisee admits its inability to pay its debts as they become due, or
a liquidator, trustee in bankruptcy, custodian, receiver, sheriff, or any other
officer with similar powers is appointed temporarily or permanently, either
privately or by a court of competent authority for or over Regional Franchisee
or one of its Principals;

(iii) Regional Franchisee or any of Regional Franchisee’s Principals are
convicted of any crime that is likely to adversely affect or reflect upon the
Marks or the Proprietary Concept, commits any act or event which would be
grounds for the revocation or suspension of a real estate license within the
Territory or Region, or commits any act or event that would breach Paragraph
15.f or would make transactions between RE/MAX JAPAN and Regional Franchisee or
any of Regional Franchisee’s Principals violate any law of the Territory or the
United States;

(iv) Regional Franchisee fails on three (3) or more occasions within any twelve
(12) month period to comply with the provisions of this Agreement or any policy
directives, standards and guidelines duly promulgated by RE/MAX JAPAN,
irrespective of whether such failure is corrected after notice;

(v) Regional Franchisee or any of Regional Franchisee’s Principals conduct any
activity that RE/MAX JAPAN concludes is unprofessional, dishonest, unethical,
illegal or which involve moral turpitude or which otherwise reflects adversely
upon or is disruptive to the reputation, public image or goodwill of RE/MAX,
LLC, RE/MAX JAPAN, the Franchisees, Sales Associates, or the Proprietary
Concept; or

(vi) Regional Franchisee or any of its Principals make any misrepresentation to
RE/MAX JAPAN, or omits any material information, including, but not limited to
information bearing on Regional Franchisee’s or its Principals’ integrity or
other qualities of character, or inaccuracies in the financial information
provided by Regional Franchisee or its Principals in Regional Franchisee’s
application for the rights granted by this Agreement.

(vii) Regional Franchisee fails to satisfy the Development Schedule requirements
for the applicable Agreement Year by the end of such year.

e. 15 DAYS’ NOTICE: RE/MAX JAPAN has the right to terminate this Agreement
effective fifteen (15) days after providing written notice to Regional
Franchisee if:

(i) A judgment is entered against Regional Franchisee and remains unsatisfied or
unbonded for a period of thirty (30) days; or

(ii) Regional Franchisee fails to pay any obligation or indebtedness to RE/MAX
JAPAN, including any fees required to be paid in accordance with the provisions
of Paragraphs 5, 6, 7, and 8 hereof and/or any default on any promissory note
executed by Regional Franchisee in accordance with the provisions of this
Agreement;

This notice will advise Regional Franchisee and Regional Franchisee hereby
understands and agrees that if the default is not cured within fifteen (15)
days, this Agreement automatically terminates at the end of such fifteen days
without further notice from RE/MAX JAPAN.

f. 30 DAYS’ NOTICE: RE/MAX JAPAN has the right to terminate this Agreement
effective 30 days after providing written notice to Regional Franchisee if:

(i) Regional Franchisee fails to comply with any requirement, obligation, term
or condition of this Agreement not otherwise specified in this Paragraph 18;

(ii) Regional Franchisee fails to maintain at all times for the duration of this
Agreement the minimum quotas as indicated on the Development Schedule attached
as Exhibit A;

(iii) Regional Franchisee or its Principals assign or transfer or attempt a
conveyance in violation of Paragraph 10 of this Agreement;

(iv) Regional Franchisee fails to open the Regional Office within one hundred
and eighty (180) days of the Effective Date of this Agreement, or Regional
Franchisee’s representatives fail to attend and satisfactorily complete the
RE/MAX, LLC’s and RE/MAX JAPAN’s Management Training Course within sixty (60)
days of the Effective Date of this Agreement;

(v) Regional Franchisee fails to enforce standards and guidelines duly
promulgated by RE/MAX JAPAN or fails to promote, protect or defend the proper
use and meaning of the Marks;

(vi) Regional Franchisee voluntarily abandons the business contemplated by this
Agreement for any period of five (5) or more consecutive days during the term of
this Agreement;

(vii) Regional Franchisee’s Principals fail to comply with any provision of this
Agreement binding upon him, her or it, including the provisions set forth in
Paragraphs 10 and 13;

(viii) Regional Franchisee fails to timely submit to RE/MAX JAPAN the tax
receipts provided for in Paragraph 7.c hereof; or

(ix) Regional Franchisee fails to comply with any other standard, procedure,
policy, or guideline prescribed by RE/MAX JAPAN.

This notice will advise Regional Franchisee, and Regional Franchisee hereby
understands and agrees that if the default is not cured within 30 days, this
Agreement automatically terminates at the end of such 30 days without further
notice from RE/MAX JAPAN.

g. NOTICE OF TERMINATION AND OPPORTUNITY TO CURE: Any notice required under this
Paragraph 18 shall be sent to Regional Franchisee at its address as herein
specified or to such other address as Regional Franchisee may supply in writing
to RE/MAX JAPAN from time to time. In the case of any notice that provides
Regional Franchisee with an opportunity to cure, the notice required hereby
shall demand immediate cure of the condition or conditions of termination, and
shall advise Regional Franchisee that in the event the condition or conditions
of termination specified in the notice are not cured within the specified notice
period, all rights of Regional Franchisee under this Agreement shall be canceled
and terminated without further notice. Any such termination or cancellation
shall be without prejudice to the rights of RE/MAX JAPAN to seek to enforce
payment by Regional Franchisee of any amounts due and payable hereunder or to
seek to enforce performance by Regional Franchisee and Regional Franchisee’s
Principals of any other obligations provided for hereunder. Further, except as
otherwise provided for under Paragraph 18.h below, RE/MAX JAPAN shall not be
obligated, following any such termination or cancellation, to refund any amount
previously paid by Regional Franchisee under the terms of this Agreement.

h. INTERIM REMEDY: Regional Franchisee acknowledges and agrees that if RE/MAX
JAPAN is entitled to terminate this Agreement under Paragraph 18, RE/MAX JAPAN
may, in its sole discretion, postpone such termination and impose any one or
more of the following remedies (each an “Interim Remedy”), which shall have no
prejudice to the rights of RE/MAX JAPAN under this Agreement, including
terminating this Agreement:

(i) Modify the geographic boundaries of the Region;

(ii) Modify the limited exclusivity granted to Regional Franchisee under
Paragraph 2; and/or

(iii) Suspend Regional Franchisee’s right to enter into any additional Franchise
Agreement.

i. EFFECTS ON FRANCHISES: Upon any termination or expiration of the Term, RE/MAX
JAPAN shall have the right upon notice to Regional Franchisee to have any and
all right, title and interest of Regional Franchisee in Franchise Agreements
revert to RE/MAX JAPAN or its designee. Upon such notice, (a) Regional
Franchisee shall not directly or indirectly sell, assign, transfer or otherwise
dispose of its interest as subfranchisor or grantor under any Franchise
Agreement, authorize any substitution of the Marks licensed under the Franchise
Agreements nor destroy or dispose of in any manner whatsoever (including the
deletion of any information contained in any electronic medium) any agreements,
documents, books or records relating to any Franchisee or Franchise Agreement;
(b) all of the right, title and interest of Regional Franchisee as subfranchisor
or grantor in all Franchise Agreements shall without further notice
automatically revert to RE/MAX JAPAN (or its designee), Regional Franchisee
acknowledging and agreeing that RE/MAX JAPAN shall have no obligation to pay any
separate consideration for such reversion; (c) all Franchisees, including
Affiliates of Regional Franchisee, shall have the right to continue to operate
under their respective Franchise Agreements that are in effect at that time in
accordance with the terms thereof, provided such Franchisees shall make all
payments required under the Franchise Agreements to RE/MAX JAPAN or its
designee; (d) Regional Franchisee shall not act in the capacity, in any manner
whatsoever, of subfranchisor or grantor under any Franchise Agreements; (e)
RE/MAX JAPAN or its designee shall have the unrestricted right to act as
subfranchisor or grantor in all capacities under all Franchise Agreements and
Regional Franchisee shall not, directly or indirectly, in any manner whatsoever
interfere therewith; (f) Regional Franchisee shall pay to RE/MAX JAPAN in
Japanese Yen an amount equal to all initial fees paid by Franchisees which are
not yet earned; (g) Regional Franchisee shall promptly provide RE/MAX JAPAN a
complete and accurate accounting of all advertising funds and promptly pay to
RE/MAX JAPAN in Local Currency an amount equal to the balance of such funds,
which RE/MAX JAPAN agrees to use in accordance with the Franchise Agreements;
(h) Regional Franchisee shall execute such documents and do such things as
RE/MAX JAPAN may request in connection with any of the foregoing matters;
(i) Regional Franchisee appoints RE/MAX JAPAN and any officer of RE/MAX JAPAN as
Regional Franchisee’s attorney in fact to execute such documents and send such
notices in connection with any of the foregoing as RE/MAX JAPAN deems
appropriate, and all Franchisees and other third parties may rely upon such
documents and notices; (j) RE/MAX JAPAN shall indemnify, defend and hold
Regional Franchisee, its Affiliates and their respective shareholders,
directors, officers, employees, agents and assignees harmless against and shall
reimburse them for all damages directly or indirectly arising from any claim for
acts or omissions of RE/MAX JAPAN under Franchise Agreements arising or accruing
after RE/MAX JAPAN’s exercise of its right to act as subfranchisor or grantor
under the Franchise Agreements; provided, however, RE/MAX JAPAN shall have the
right, upon notice to Regional Franchisee, to offset against any amounts due to
Regional Franchisee hereunder any amounts that are then due and owing from
Regional Franchisee to RE/MAX JAPAN; and (k) Regional Franchisee shall
indemnify, defend and hold RE/MAX JAPAN, its Affiliates and their respective
shareholders, directors, officers, employees, agents and assignees harmless
against and shall reimburse them for all damages directly or indirectly arising
from any claim under Franchise Agreements arising or accruing before RE/MAX
JAPAN’s exercise of its right to act as subfranchisor or grantor under the
Franchise Agreements; provided, however, Regional Franchisee shall have the
right, upon notice to RE/MAX JAPAN, to offset against any amounts due to RE/MAX
JAPAN hereunder any amounts that are then due and owing from RE/MAX JAPAN to
Regional Franchisee.

RE/MAX JAPAN shall be entitled to any and all documents and data relating to the
RE/MAX System and Franchisees and the development, marketing and operation of
the RE/MAX System in the Region. Regional Franchisee agrees to preserve and make
available for RE/MAX JAPAN’s national office, all such documents and data and to
fully cooperate with RE/MAX JAPAN in transferring such documents and data to
RE/MAX JAPAN and thereafter deleting or destroying all copies remaining in the
possession of Regional Franchisee.

j. DUTIES OF REGIONAL FRANCHISEE: In the event this Agreement is canceled or
terminated or the term of the Agreement expires without renewal, Regional
Franchisee shall:

(i) Immediately return to RE/MAX JAPAN, at its principal office, all trade
secrets, know-how and information comprising the Proprietary Concept and other
materials including stationery, letterhead and the like which bear any of the
Marks, and including any operating procedures manuals, standards and guidelines
and other documents or items concerning or referring to the Proprietary Concept
in Regional Franchisee’s possession, custody or control. Regional Franchisee
hereby agrees that following such cancellation or expiration, if RE/MAX JAPAN so
elects, RE/MAX JAPAN or its agent may enter upon the premises of Regional
Franchisee’s Regional Office, without liability for trespass or other torts, to
remove or cause to be removed any leased or owned materials including all signs,
instructions, operating procedures manuals, blank paperwork or other supplies
bearing any Mark or other trade name, slogan, logo, or similar mark to those
used by the RE/MAX, LLC and the RE/MAX Network in any form whatsoever.

(ii) Immediately discontinue the use of any and all of the Marks and any other
of RE/MAX, LLC ’s marks, slogans, logos and trade names including without
limitation (a) a word or group of words containing the word “RE/MAX” or any
transliteration thereof; (b) the red-over-white-over-blue trade dress or any
other trade dress that is deemed by RE/MAX, LLC to be confusingly similar to the
RE/MAX trade dress; (c) the terms “RE/MAX,” “REMAX” or “MAX” or any other term
that begins with the prefix “RE” or ends in the suffix “MAX” or any other term
that is deemed by RE/MAX, LLC to be confusingly similar to the RE/MAX name and
Marks; (d) any “for sale” sign, trade dress or identity scheme comprised of
lateral elements in red and blue separated by a white element and from the use
of a design comprised of a three horizontal bar design; or (e) a hot air balloon
or hot air balloon symbol. This shall include change of corporate name to delete
the word “RE/MAX” and the immediate cessation of the use of any and all
advertising materials, signs, promotional aids, stationery or the like which
bear any such mark, slogan, logo, trade name or the like.

(iii) Immediately take all action that may be required to ensure that any Domain
Name that Regional Franchisee has registered that includes the mark “remax,” or
any of the other Marks, is deactivated and deleted from the Domain Name
registrar’s records, or at RE/MAX, LLC’s direction, assign such Domain Name(s)
to either RE/MAX, LLC, RE/MAX JAPAN or its designee or take such other actions
regarding such Domain Name(s) as RE/MAX, LLC may direct; remove all Marks that
Regional Franchisee may use as meta-tags from Regional Franchisee’s web sites;
take any and all action required to remove any Internet hyperlinks that exist
that include any of the Marks, and take any and all other action as RE/MAX JAPAN
or RE/MAX, LLC may direct in regard to cessation of the use of any of the Marks
on the Internet.

(iv) 　 Cease from representing to anyone, in public or private, that Regional
Franchisee is a member of or in any way affiliated with the RE/MAX Network.

(v) Within fifteen (15) days of the date of termination, change the color of any
and all signs or other identifying material used in connection with Regional
Franchisee’s continuing business, if any, in order to indicate that the location
no longer has any relation whatever to the RE/MAX Network, such that the general
public will no longer associate such business operations or Regional Franchisee
with RE/MAX JAPAN, RE/MAX, LLC, the RE/MAX System or the RE/MAX Network.

(vi) Adopt a corporate name (by filing all appropriate amendments to articles of
association), mark, slogan, logo or trade name which does not include any Mark
or other similar mark, slogan, logo and/or trade name, and which is so
dissimilar that there is no likelihood of confusion by the general public as to
the source or origin of the goods or services being performed, sold or offered
or the quality controls under which same are provided.

(vii) Make a full accounting to RE/MAX JAPAN, within thirty (30) days of the
effective date of termination, of all monies due RE/MAX JAPAN under any
requirements contained under this Agreement, and make payment in full thereof
with such accounting.

(viii) Comply with any reasonable requests of RE/MAX JAPAN to indicate to the
general public the disassociation of the parties.

(ix) Immediately take any and all action necessary, including filing of
certificates, affidavits and other documents as required with the appropriate
authority, to remove the Marks and other similar trade names, marks, slogans,
logos or other indicia of origin from any and all offices, corporate names,
trade names, licenses or the like and to aid and assist in the cancellation of
Regional Franchisee as an authorized user of the Marks.

(x) Provide RE/MAX JAPAN with whatever assistance or information it may need
concerning any Franchisee or any other matter in which Regional Franchisee had
been involved and generally cooperate with RE/MAX JAPAN in order to ensure a
smooth transition.

k. DAMAGES: Notwithstanding anything contained herein and in addition to any
other remedies provided for herein, Regional Franchisee and Regional
Franchisee’s Principals jointly and severally agree that the damages at the rate
of 14.6% per annum shall be paid to RE/MAX JAPAN for each day following the date
of required timely performance under Paragraph 18.j hereof during which Regional
Franchisee fails to timely perform its obligations after the passage of a twenty
(20) day period following the termination or expiration of this Agreement.

l. NON-COMPETITION AND NON-SOLICITATION: Upon any termination of this Agreement
or upon expiration of the Term, if RE/MAX JAPAN exercises its rights under
Paragraph 18.d, 18.e, or 18.f, above, neither Regional Franchisee nor any of its
Principals shall for a period of two (2) years, commencing on the effective date
of such termination or expiration: (a) have any direct or indirect interest
(through an Affiliate, a member of the Immediate Family (defined below) of a
Principal or otherwise) as a disclosed or beneficial owner in any Competitive
Business located or operating anywhere in the Region or in any Person located
anywhere in the Region which grants franchises, licenses or other interests to
others for the operation of any Competitive Business; (b) perform services or
give advice as a director, officer, manager, employee, consultant,
representative, agent, or otherwise for any Competitive Business located or
operating anywhere in the Region or for any Person located anywhere in the
Region which grants franchises, licenses or other interests to others for the
operation of any Competitive Business; (c) directly or indirectly induce, or
seek to induce, any Franchisee to modify, rescind, terminate or breach its
Franchise Document; or (d) directly or indirectly employ, or seek to employ, any
person who is employed by any Franchisee, nor induce nor attempt to induce any
such person to leave his or her employment, without prior written consent of
RE/MAX JAPAN and such person's employer. If Regional Franchisee or any of its
Principals fails to abide by any of the foregoing covenants, and RE/MAX JAPAN
obtains enforcement thereof in a judicial proceeding, the breached covenant
shall be for a period of time expiring two (2) years after the date Regional
Franchisee or such other person commences compliance with the order enforcing
the breached covenant. Regional Franchisee and its Principals expressly
acknowledge that they possess skills and abilities of a general nature and have
other opportunities for exploiting such skills, so that enforcement of the
foregoing covenants will not deprive them of their ability to earn a living.
“Immediate Family” shall mean the spouse, brothers, sisters and children,
whether natural or adopted, of the referenced Individual.

m. IRREPARABLE INJURY: Regional Franchisee and Regional Franchisee’s Principals
acknowledge that a violation of the terms of Paragraph 18.l would result in
irreparable injury to RE/MAX JAPAN and RE/MAX, LLC for which no adequate remedy
at law may be available, and Regional Franchisee and Regional Franchisee’s
Principals accordingly consent to the issuance of an injunction or similar form
of remedy prohibiting any conduct by Regional Franchisee or Regional
Franchisee’s Principals in violation of the terms of Paragraph 18.l. Regional
Franchisee and Regional Franchisee’s Principals agree to pay to RE/MAX, LLC and
RE/MAX JAPAN all damages, costs and expenses, including reasonable attorneys’
fees, incurred by either entity in enforcing the provisions of Paragraph 18.l.

n. liquidated DAMAGES: For any breach of any of the covenants in Paragraph 18.l,
which covenants are made in consideration of the rights granted under Paragraph
2 hereof and the transmission of the information comprising the Proprietary
Concept, and due to the difficulty of establishing the precise amount of damages
for breach of such covenants, in addition to the other remedies provided for
herein, Regional Franchisee and all of its Principals jointly and severally
agree to pay RE/MAX JAPAN, an amount equal to the greater of (i) One Hundred
Million Japanese Yen (¥100,000,000) or (ii) Twenty Five Million Japanese Yen
(¥25,000,000) for each Competitive Business. In the event a Competitive Business
consists of multiple units, outlets or locations, each such unit, outlet or
location shall constitute a separate Competitive Business. The parties agree
that the foregoing amounts are a reasonable estimation of the damages that would
be incurred by RE/MAX JAPAN for breach of such covenants. The parties further
agree that RE/MAX JAPAN shall be entitled to pursue any other right or remedy
provided or permitted by law or this Agreement.

o. POWER OF ATTORNEY: In connection with the obligations of Regional Franchisee
set forth in Paragraphs 18.i and 18.j and as a condition to RE/MAX JAPAN’s
execution of this Agreement, Regional Franchisee agrees to execute an
irrevocable power of attorney contemporaneously herewith in such form as RE/MAX
JAPAN shall provide, pursuant to which Regional Franchisee shall authorize
RE/MAX JAPAN and such other persons as RE/MAX JAPAN shall designate to carry out
such obligations. Such power of attorney shall continue in full effect
notwithstanding the termination or expiration of this Agreement.

19. MISCELLANEOUS PROVISIONS:

a. LEGAL FEES: In the event of a default by either party hereunder, and if it
should be necessary for the non-defaulting party to employ a solicitor/attorney
to enforce the provisions hereof, the defaulting party agrees to pay such
reasonable fees of the non-defaulting party together with all court costs and
arbitration fees, except for those situations expressly referred to herein where
other provisions govern responsibility for payment of solicitors’ or attorneys’
fees.

b. NOTICE: All written notices permitted or required to be delivered under this
Agreement shall be deemed delivered at the time delivered by hand to the
recipient party; one Business Day after transmission by facsimile or other
reasonably reliable electronic communication system (e.g. email); and two (2)
Business Days after being placed in the hands of a reputable international
commercial courier service (such as FedEx) for guaranteed two-day delivery, and
addressed to the party to be notified at its principal business address as set
forth below or at such new address of which the notifying party has been
notified in writing. All payments and reports required by this Agreement shall
be sent to RE/MAX JAPAN at the address below (or such other address as RE/MAX
JAPAN may designate from time-to-time), or to such other persons and places as
RE/MAX JAPAN may direct from time-to-time. The following addresses of the
parties shall be used for shipping and/or mailing unless notified otherwise in
accordance with this Paragraph 19.b.

Mailing Addresses:

RE/MAX JAPAN: IKEZOE TRUST CO.

(Master Franchisor) Kioi-cho Kaneda Bldg. 5F

3-16 Kioi-cho, Chiyoda-ku, Tokyo

Japan 102-0094

 

Facsimile: 81-3-6261-5138

 

RE/MAX JAPAN: KIDDING CO.

(Sole Agent for IKEZOE TRUST) Yotsuya ISY Bldg. 4F

2-12-5 Yotsuya, Shinjuku-ku, Tokyo

Japan 160-0004

 

Facsimile: 81-3-5362-3163

 

Regional Franchisee: SCHOOL TV CO., LTD.

F&M Building 6F

1-23-38, Esaka-cho, Suita-shi,

Oosaka Prefecture

Japan 564-0063

 

Facsimile: 81-6-6339-4180

c. COUNTERPARTS: This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed a duplicate original, but all of
which together shall constitute one and the same contract.

d. TIME OF THE ESSENCE: Time shall be of the essence in the performance of each
and every term and condition herein delineated.

e. BINDING EFFECT; ENTIRE AGREEMENT: When executed by the parties hereto, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their heirs, successors and approved or permitted assigns and shall be
enforceable at law or in equity by specific performance, injunction or
otherwise. The Exhibits attached to this Agreement are deemed to be a part of
this Agreement and are hereby incorporated by reference into this Agreement. The
term “Agreement” when used herein shall specifically include at all times all of
the Exhibits that are attached hereto. This Agreement constitutes the entire
agreement between the parties hereto and no previously written agreement and no
previous written or contemporaneous oral or otherwise indicated agreement shall
be of any force or effect. This Agreement may not be modified, amended or
altered without the prior written consent of RE/MAX JAPAN. Notwithstanding the
preceding sentences contained in this Paragraph 19.f, Regional Franchisee agrees
that RE/MAX JAPAN may, from time to time, issue new (or amend or modify
existing) rules of operation, policy directives, standards and guidelines
pertaining to the Proprietary Concept and that Regional Franchisee shall be
bound by such new or revised rules of operation, policy directives, standards
and guidelines that are applicable to Regional Franchisee and that comply with
applicable law in the Region.

f. GOVERNING LAW: This Agreement shall be interpreted and construed under the
substantive laws of Japan, without giving effect to the procedural laws or the
conflict of laws principles thereof.

g. ARBITRATION: The parties agree that in the event of any dispute or
controversy between them, including disputes regarding the interpretation of
this Agreement, the performance or breach of any provision of this Agreement or
any other matter arising as a result of this Agreement, the exercise of rights
or the performance by either party of its obligations hereunder or as a result
of the relationship between the parties created hereby, the parties hereto shall
exert all possible effort to resolve, conciliate and settle such dispute between
themselves and/or with such third party. In the event the parties are unable to
come to a mutually agreeable settlement through conciliation, the parties hereto
agree to submit such dispute or controversy by means of a written submission
agreement to binding arbitration before a single arbitrator. Such arbitration
shall be conducted in accordance with the commercial arbitration rules of the
Japan Commercial Arbitration Association (“JCAA”). In the event the parties
cannot mutually agree upon an arbitrator, an arbitrator shall be selected in
accordance with the JCAA’s rules. The arbitration shall take place in Tokyo,
Japan, unless the parties shall mutually agree upon an alternate location. Any
award rendered by the arbitrator shall be binding on each party hereto and shall
be subject to and enforceable as a judgment in any court of the state or nation
of the parties having competent jurisdiction thereof. The cost of arbitration
shall be shared equally by each party to the arbitration proceeding, provided,
however, that each party shall be responsible for its own solicitor/attorney
fees. A notice of or request or demand for arbitration will not operate to stay,
postpone or rescind the effectiveness of any termination or cancellation of this
Agreement. Notwithstanding the provisions of this Paragraph 19.ｇ, and the
arbitration provided for herein, actions initiated or maintained by RE/MAX, LLC
or RE/MAX JAPAN for injunctive or similar relief are not subject to arbitration
and may be brought by RE/MAX, LLC or RE/MAX JAPAN in any court which has
jurisdiction. In addition, any action initiated or maintained by RE/MAX, LLC or
RE/MAX JAPAN for enforcement of any obligation of Regional Franchisee after the
termination or expiration of this Agreement may be initiated or maintained in
any court having jurisdiction, or through arbitration as set forth above, at the
option of RE/MAX, LLC or RE/MAX JAPAN.

h. SEVERABILITY: In the event any court of competent jurisdiction or arbitrator
called upon by either party to interpret or enforce this Agreement determines
that any particular word, sentence, paragraph, subparagraph or provision of this
Agreement is, as a consequence of law or public policy, invalid or unenforceable
as written, such invalid or unenforceable portion shall be revised so as to
carry forth as nearly as possible the general intent of such portion. If such
portion of this Agreement cannot be saved, it shall be stricken from this
Agreement and its deletion shall not affect the validity or enforceability of
the other words, sentences, paragraphs, subparagraphs or provisions of the
remainder of this Agreement, and this Agreement shall thereafter be interpreted
in all respects as if such invalid or unenforceable portion had never existed.

i. ENFORCEMENT OF FRANCHISE AGREEMENTS: Regional Franchisee does hereby appoint
RE/MAX JAPAN as its attorney-in-fact to take any and all actions that RE/MAX
JAPAN deems necessary or appropriate to enforce the rights of Regional
Franchisee and the obligations of any Franchisee under any Franchise Agreement
that Regional Franchisee has entered into pursuant to this Agreement; provided,
however, that RE/MAX JAPAN shall first give Regional Franchisee a reasonable
opportunity to take such action. Regional Franchisee agrees to take any and all
actions and to execute any and all documents as RE/MAX JAPAN shall reasonably
request in order to facilitate the actions that RE/MAX JAPAN deems necessary or
appropriate in connection with the enforcement of Regional Franchisee’s rights
or Franchisee’s obligations under any Franchise Agreement. RE/MAX JAPAN agrees
to consult with Regional Franchisee prior to taking any action of a material
nature under this Paragraph.

j. WAIVER: No terms of this Agreement shall be deemed to have been waived by any
act, inaction or knowledge of either party hereto, or by their agents,
representatives or employees, except by an instrument in writing duly executed
by such party. If at any time either party hereto shall waive its rights with
respect to any breach of any of the provisions of this Agreement by the other
party, such waiver is not to be construed as a continuing waiver of other
breaches of the same or other provisions of this Agreement.

k. Presumption Against a Party: The terms and provisions of this Agreement shall
not be construed against a party hereto merely because such party or its counsel
is the drafter of this Agreement.

l. Headings: The table of contents, headings and captions contained herein are
for the purposes of convenience and reference only and are not to be construed
as a part of this Agreement. All references to any article, section or exhibits
in this Agreement are to articles, sections or exhibits of this Agreement,
unless otherwise noted.

m. Business Judgment: Whenever RE/MAX JAPAN has expressly reserved in this
Agreement, or otherwise is deemed to have a right or the discretion to grant or
withhold any consent or approval, or act or permit any action to be taken, then
except as otherwise expressly provided in this Agreement, RE/MAX JAPAN shall
have the right to make its decision or exercise its right or discretion on the
basis of its judgment of what is in RE/MAX JAPAN’s best interests, at the time
its decision is made or its right or discretion is exercised, without regard to
whether (i) other reasonable alternatives decisions or actions could have been
made by RE/MAX JAPAN, (ii) RE/MAX JAPAN’s decision or the action it takes
promotes its financial or other individual interest, (iii) RE/MAX JAPAN’s
decision or the action it takes applies differently to Regional Franchisee and
one or more other regional franchisees, or (iv) RE/MAX JAPAN’s decision or the
exercise of its right or discretion is adverse to Regional Franchisee’s
interests. RE/MAX JAPAN’s exercise of its business judgment or sole and absolute
discretion will not be subject to limitation or review, and except as otherwise
expressly provided under applicable law,　 RE/MAX JAPAN shall have no liability
to Regional Franchisee for any such decision or action.

n. further assurances: The parties shall do and cause to be done all such acts,
matters and things and shall execute and deliver all such documents and
instruments as shall be required to enable the parties to perform their
respective obligations under, and to give effect to the transactions
contemplated by, this Agreement, including the execution and delivery of
supplemental agreements for purposes of facilitating compliance with Domestic
Laws, such as a trademark license agreement, international service agreement and
Proprietary Concept license agreement, all of which supplemental agreements
shall be consistent with the terms and conditions of this Agreement.

20. TRANSLATION: If any translation of this Agreement is required by either
party hereto or by any court having jurisdiction or by any other tribunal or
arbitration panel, the Japanese version of this Agreement shall control over any
other version hereof and any changes or improvements in this Agreement or any
Franchise Agreement that occur as a result of translation into any other
language shall be for the benefit of and inure to RE/MAX JAPAN.

21. REGISTRATION aND FILING: RE/MAX JAPAN and Regional Franchisee agree that if
it is required by applicable law, this Agreement and the transactions
contemplated hereby shall be registered or filed with the appropriate
Governmental Authorities as soon as possible. RE/MAX JAPAN shall have primary
responsibility for obtaining and maintaining the registration or filing of this
Agreement. RE/MAX JAPAN and Regional Franchisee agree to cooperate with each
other in connection with any dealings relating to such registration or filing,
including all dealings with Governmental Authorities. RE/MAX JAPAN and Regional
Franchisee shall equally share all fees and expenses relating to the
registration or filing of this Agreement (including attorneys’ fees). Regional
Franchisee agrees to comply with all laws, rules and regulations requiring the
registration or filing of any Franchise Agreement. All fees and expenses
(including attorneys’ fees) incurred in the registration or filing of a
Franchise Agreement shall be the responsibility of Regional Franchisee. Regional
Franchisee agrees to notify RE/MAX JAPAN of the need to register or file any
Franchise Agreement prior to submitting any documents to the related
governmental authority and, if RE/MAX JAPAN indicates that it desires to review
such documents, Regional Franchisee shall not submit such documents to any
Governmental Authority without RE/MAX JAPAN’s prior consent. Regional Franchisee
shall submit to RE/MAX JAPAN copies of all documents relating to the
registration or filing of a Franchise Agreement with any Governmental Authority
within ten (10) days of its date of submission of same to such Governmental
Authority.

22. ACKNOWLEDGEMENT OF RECEIPT OF REQUISITE INFORMATION: Regional Franchisee
acknowledges that RE/MAX, LLC and RE/MAX JAPAN has supplied to Regional
Franchisee all information concerning RE/MAX and the development and operation
of the regional franchise rights granted hereunder that Regional Franchisee
deems necessary to make an informed decision to enter into this Agreement,
including, but not limited to, any required documents prepared by RE/MAX, LLC
and RE/MAX JAPAN in accordance with the Domestic Laws, including franchise
disclosure documents prepared by RE/MAX, LLC and RE/MAX JAPAN and delivered to
the Regional Franchisee in accordance with Domestic Laws.

23. FORCE MAJEURE: In the event of a Force Majeure, Regional Franchisee shall be
relieved of its obligations under this Agreement to the extent Regional
Franchisee is necessarily prevented, hindered, or delayed in the performance of
such obligations during the period of such Force Majeure.  Regional Franchisee
shall give prompt, written notice of such Force Majeure to RE/MAX JAPAN. If a
Force Majeure causes Regional Franchisee to fail to substantially comply with
any material terms and conditions of this Agreement for a period of six (6)
consecutive months, RE/MAX JAPAN shall have the right to terminate this
Agreement upon thirty (30) days’ written notice to Regional Franchisee, subject
to Regional Franchisee’s compliance with the post-termination provisions
contained in this Agreement.  “Force Majeure” shall mean any of the following
catastrophic events: (a) accident, storm, earthquake, cyclone, tornado, flood,
or other act of God, (b) war, insurrection, epidemics, quarantine restrictions,
civil disturbances or acts of terrorism; (c) strikes or lockouts; or (d)
governmental action, embargoes or inability to obtain labor, materials,
equipment or power.

THE SUCCESS OF REGIONAL Franchisee IN OPERATING A RE/MAX REAL ESTATE FRANCHISING
BUSINESS IS SPECULATIVE AND WILL DEPEND ON MANY FACTORS INCLUDING, TO A LARGE
EXTENT, Regional Franchisee’S INDEPENDENT BUSINESS ABILITY. regional Franchisee
HAS NOT RELIED ON ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED, AS TO
THE POTENTIAL SUCCESS OF THE BUSINESS VENTURE CONTEMPLATED HEREBY. NO
REPRESENTATIONS OR PROMISES HAVE BEEN MADE BY RE/MAX JAPAN TO INDUCE regional
Franchisee TO ENTER INTO THIS AGREEMENT EXCEPT AS SPECIFICALLY INCLUDED HEREIN.
Regional Franchisee ACKNOWLEDGES THAT THE SUCCESS OF ITS BUSINESS DEPENDS ON THE
PERSONAL EFFORTS OF Regional Franchisee. RE/MAX JAPAN HAS NOT GUARANTEED ANY
RESULTS TO regional Franchisee AND CANNOT, EXCEPT UNDER THE TERMS OF THIS
AGREEMENT, EXERCISE CONTROL OVER regional franchisee’s BUSINESS.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

May 29, 2017

 

RE/MAX JAPAN (MASTER FRANCHISOR):

IKEZOE TRUST CO.

(Signed with Official Seal)

By:

Print Name: Kazuya Moto-oka

Title: Representative Director

 

 

 

 

 

 

RE/MAX JAPAN(SOLE AGENT FOR IKEZOE TRUST):

KIDDING CO.

(Signed with Official Seal)

By:

Print Name: Yoshiki Oketani

Title: Representative Director

 

 

 

 

 

 

REGIONAL FRANCHISEE:

SCHOOL TV CO., LTD.

(Signed with Official Seal)

By:

Print Name: Tomoo Yoshida

Title: Representative Director

 

 

 

 

APPENDIX - DEFINITIONS

 

“Affiliate” shall mean any Person that directly or indirectly owns or controls
the referenced party, that is directly or indirectly owned or controlled by the
referenced party, or that is under common control with the referenced party. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an Entity,
whether through ownership of voting securities, by contract, or otherwise.

“Agreement Year” shall mean each twelve (12)-month period commencing on January
1 and expiring on December 31 of each calendar year, except that the first
Agreement Year commences on the July 1, 2017 and ends on December 31, 2017.

“Business Day” shall mean each day of the week, excluding every Saturday, Sunday
and (i) each holiday officially recognized by the laws of Host Country with
respect to the obligations of Regional Franchisee hereunder, or (ii) each
holiday officially recognized by the laws of the Japan with respect to the
obligations of RE/MAX JAPAN hereunder.

“Competitive Business” shall mean any Real Estate Brokerage Services, other than
as part of the RE/MAX System. Restrictions on Competitive Businesses do not
include the ownership of shares of a class of securities that are listed on an
internationally recognized stock exchange and that represent less than five
percent (5%) of that class of securities.

“Domestic Laws” shall mean all applicable laws, regulations, by-laws, rules,
administrative orders, decrees, judicial judgments and policies of any national,
provincial or municipal authorities or of any political subdivision or
governmental agency within Japan.

“Effective Date” shall mean the date set forth at the beginning of this
Agreement.

“Entity” shall mean a partnership, a corporation, a limited liability company, a
joint venture, a trust, an unincorporated organization or any other legal entity
of any kind.

“Franchise Agreement” shall mean the form of agreement to be signed by a
Franchisee which grants the Franchisee the right to operate a single Franchised
Office within the Region.

“Franchised Office” shall mean an office within the Region that operates under
the Marks and uses the Proprietary Concept and at which a Franchisee offers or
provides Real Estate Brokerage Services pursuant to a duly executed Franchise
Agreement.

“Franchisee” shall mean a Person that owns or operates a Franchised Office and
which may be an Affiliate of Regional Franchisee or which may be a Person
unaffiliated with Regional Franchisee.

“Governmental Authority” refers to any governmental entity, and any political or
other subdivision of any governmental entity, and any agency, department,
commission, board, bureau, court or instrumentality of any of them which, at any
time, has competent jurisdiction over Regional Franchisee or any of its
Affiliates or Principals.

“Host County” shall mean Japan.

“Individual” shall mean a natural person, whether acting for himself or herself,
or in a representative capacity.

“Marks” shall have the meaning set forth in the Recitals above.

“Non-Real Estate Brokerage Services” shall mean all services which do not
constitute Real Estate Brokerage Services, including mortgage lending, property
insurance services, escrow services, appraisal services, home inspection
services, title insurance services and title searches.

“Person” shall mean an Entity or Individual, as the case may be.

“Proprietary Concept” shall mean the procedure originated by RE/MAX, LLC,
pursuant to which individual licensed real estate salespersons (i) retain the
highest possible compensation for the management, disposition, listing, selling,
auctioning and leasing of real estate; and (ii) are made solely responsible for
the payment of various fees required by their Franchised Office, including
initial, monthly and annual fees, their respective pro rata share of general
office overhead, as well as all personal business expenses. In addition to the
foregoing, the Proprietary Concept also includes (i) recommendations from
RE/MAX, LLC regarding the procedure for the operation and organization of the
individual Franchised Offices (including recommended sales materials and
operating manuals issued by RE/MAX, LLC for operation of a Franchised Office
that does not share directly in or receive a percentage of the compensation
generated by individual salespersons), and (ii) techniques recommended by
RE/MAX, LLC for recruiting top-producing agents to Franchised Offices for
personal career advancement and compensation maximization.

“Real Estate Brokerage Offices” shall mean any office or business organization
that offers Real Estate Brokerage Services.

“Real Estate Brokerage Services” shall mean a collective reference to any and
all services customarily provided by real estate brokerage offices in the
Territory, including (i) listing, offering, selling, exchanging, and/or managing
real property, (ii) providing marketing and consulting services or other
activities with respect to the auctioning, leasing or renting of real property
and time shares, (iii) representing sellers, purchasers, lessors, or renters of
real property, and/or (iv) providing any other service or activity permitted or
required of all real estate brokers or real estate sales persons under
applicable law; but excluding all Non-Real Estate Brokerage Services.

“Regional Franchisee’s Principals” or “Principals” shall mean each Person with
any direct or indirect legal or beneficial ownership interest in Regional
Franchisee that exceeds ten percent (10%) of the total equity interest in
Regional Franchisee.

“RE/MAX Network” means the network of franchisees/brokers and affiliated real
estate sales associates providing real estate brokerage services under the Marks
throughout the world.

“RE/MAX System” means the proprietary concept devised and promoted by RE/MAX LLC
for the establishment and operation of RE/MAX offices offering high quality real
estate services under the Marks. Distinguishing characteristics of the System
include, but are not limited to: (1) common use and promotion of the Marks; (2)
distinctive sales and promotional materials; (3) standardized supplies and other
materials used in RE/MAX offices; (4) centralized advertising, promotional and
RE/MAX Referral System; (5) recommended procedures for operation of RE/MAX
offices providing efficient, high quality and courteous services to the public;
(6) a standardized uniform system for the operation of a real estate service
office in accordance with ethical standards and policies; and (7) a high
commission concept.

“Sales Associate” shall mean any Individual who (i) is under contract with,
employed by, owns any interest in, represents, is engaged by or is otherwise
affiliated with Regional Franchisee or any Franchisee, and (ii) provides Real
Estate Brokerage Services or any related services to the general public through
a Franchised Office.

“Term” as defined in Paragraph 2.e.

“Territory” or “Region” shall mean Kanagawa Prefecture, as depicted by the
geographic area shown in Exhibit F.

“Japanese Yen” shall mean the legal currency of Japan


EXHIBIT A

DEVELOPMENT SCHEDULE

Regional Franchisee shall have and maintain within the Region by the end of each
Agreement Year, the number of Franchised Offices and Sales Associates set forth
below:

 

Agreement Year Total  Franchised Offices

Total

Sales

Associates

Year 1 1 3 Year 2 3 9 Year 3 5 15 Year 4 7 21 Year 5 9 27 Year 6 11 33 Year 7 13
39 Year 8 16 48 Year 9 19 57 Year 10 22 66 Year 11 25 75 Year 12 28 84 Year 13
31 93 Year 14 33 99 Year 15 35 105

 

 

 

EXHIBIT B

CONFIDENTIALITY AGREEMENT

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made and entered into this
29th day of May 2017, among IKEZOE TRUST CO. (“IKEZOE”) and KIDDING CO.
(collectively, “RE/MAX JAPAN”), and SCHOOL TV CO., LTD. (“Regional Franchisee”),
and TOMOO YOSHIDA (“Confidant”).

RECITALS

WHEREAS, RE/MAX, LLC (“RE/MAX”) owns and possesses a system for the development
and operation of real estate offices that use the “Proprietary Concept” (as such
term is defined below) which it has developed, created and promoted and which is
proprietary and confidential;

WHEREAS, the “Proprietary Concept” shall mean the procedure originated by
RE/MAX, LLC, pursuant to which individual licensed real estate salespersons (i)
retain the highest possible compensation for the management, disposition,
listing, selling, auctioning and leasing of real estate; and (ii) are made
solely responsible for the payment of various fees required by their Franchised
Office, including initial, monthly and annual fees, their respective pro rata
share of general office overhead, as well as all personal business expenses. In
addition to the foregoing, the Proprietary Concept also includes (i)
recommendations from RE/MAX, LLC regarding the procedure for the operation and
organization of the individual Franchised Offices (including recommended sales
materials and operating manuals issued by RE/MAX, LLC for operation of a
Franchised Office that does not share directly in or receive a percentage of the
compensation generated by individual salespersons), and (ii) techniques
recommended by RE/MAX, LLC for recruiting top-producing agents to Franchised
Offices for personal career advancement and compensation maximization.

WHEREAS, all the know-how and information comprising the Proprietary Concept is
proprietary to RE/MAX, LLC and is of a highly confidential nature (all such
information being hereinafter referred to as “RE/MAX’s TRADE SECRETS”) ;

WHEREAS, RE/MAX’s TRADE SECRETS provide economic advantages to the RE/MAX
Network, including to Regional Franchisee and its franchisees, and are not
generally known to, and are not readily ascertainable by proper means by the
RE/MAX’s Network’s competitors who could obtain economic value from knowledge
and use of RE/MAX’s TRADE SECRETS;

WHEREAS, RE/MAX, LLC has taken and intends to take all reasonable steps to
maintain the confidentiality and secrecy of RE/MAX’s TRADE SECRETS;

WHEREAS, RE/MAX has granted IKEZOE a limited right to use and to license the use
of the Proprietary Concept and certain related marks for the period defined in
the RE/MAX Master Franchise Agreement made and entered into on the 20th day of
September 2013. (as amended, supplemented or modified from time to time, the
“Master Franchise Agreement”);

WHEREAS, IKEZOE wishes to sub-license and grant a limited right to use the
Proprietary Concept and certain related marks for the period defined in the
Regional Franchise Agreement made and entered into on the 29th day of May 2017,
by and between IKEZOE and Regional Franchisee (as amended, supplemented or
modified from time to time, the “Regional Franchise Agreement”);

WHEREAS, IKEZOE and REGIONAL Franchisee have agreed in Regional Franchise
Agreement on the importance to RE/MAX, LLC, IKEZOE, the RE/MAX Network, and to
Regional Franchisee and other franchisees of restricting use, access and
dissemination of RE/MAX’s TRADE SECRETS;

WHEREAS, it will be necessary for certain persons associated with Regional
Franchisee to have access to and to use some or all of RE/MAX’s TRADE SECRETSs
in the development and operation of franchised offices using the Proprietary
Concept;

WHEREAS, IKEZOE, under the Master Franchise Agreement, and. Regional Franchisee,
under the Regional Franchise Agreement, have agreed to obtain from certain of
those persons written agreements protecting RE/MAX’s TRADE SECRETS;

WHEREAS, Confidant is associated with Regional Franchisee and Confidant wishes
and needs to receive and use RE/MAX’s TRADE SECRETS in the course of his/her
business relationship with Regional Franchisee.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the parties agree as follows:

1.       Certain aspects of RE/MAX’s TRADE SECRETS have been, and will be,
provided by Regional Franchisee to Confidant. Confidant acknowledges the
confidential nature of RE/MAX’s TRADE SECRETS and further acknowledges that
RE/MAX, LLC, IKEZOE, the RE/MAX Network, and Regional Franchisee derive
competitive and economic advantages from RE/MAX’s TRADE SECRETS. Confidant is
aware that RE/MAX, LLC and IKEZOE have instituted a number of policies and
procedures designed to protect the confidentiality of RE/MAX’s TRADE SECRETS,
including the requirement that all persons having access to RE/MAX’s TRADE
SECRETS contractually covenant not to disclose or make unauthorized
reproductions thereof.

2.       RE/MAX’s TRADE SECRETS were unknown to Confidant prior to entering its
business relationship with Regional Franchisee.

3.       Confidant shall not, at any time, make copies of any documents or
compilations containing some or all of RE/MAX’s TRADE SECRETS without Regional
Franchisee’s and RE/MAX’s, LLC’s express written permission.

4.       Confidant shall not, at any time during Confidant’s business
relationship with Regional Franchisee or subsequent to the date of the
termination of his/her/its business relationship with Regional Franchisee,
disclose or permit the disclosure of RE/MAX’s TRADE SECRETS except to employees
and franchisees of Regional Franchisee who have entered into a confidentiality
agreement similar to this Agreement, and only to the limited extent necessary to
train or assist such employees and franchisees of Confidant in the operation or
development of franchised offices using the Proprietary Concept.

5.       Except as expressly permitted in the Regional Franchise Agreement,
Confidant shall not utilize RE/MAX’s TRADE SECRETS in whole or in part, in any
geographic area at any time during the five (5)-year period subsequent to the
date of the termination of his/her/its business relationship with Regional
Franchisee.

6.       Confidant shall surrender the manuals and any other material containing
some or all of RE/MAX’s TRADE SECRETS to Regional Franchisee, IKEZOE, or to
RE/MAX, LLC upon request or upon conclusion of the use for which the manuals or
other information or material may have been furnished to Confidant.

7.       Confidant shall not, directly or indirectly, do any act or omit to do
any act, which would or would be likely to be injurious or prejudicial to the
goodwill associated with the Proprietary Concept.

8.       For breach of the covenants in Paragraphs 1 - 7, which covenants are
made in consideration of the disclosure to Confidant of RE/MAX’s TRADE SECRETS
and due to the difficulty of establishing the precise amount of damages for
breach of such covenants, in addition to the other remedies provided for herein,
Confidant agrees to pay IKEZOE (on behalf of RE/MAX and the owners of the
Affected Offices (as defined below) an amount equal to the greater of (x) Twenty
Five Million Japanese Yen (¥25,000,000), or (y) the decrease in operating
profits (e.g., gross sales minus operating expenses) or increase in operating
losses experienced by those franchised offices affected by the breach of such
covenants (the “Affected Offices”) during the period of breach; provided, that
if the decrease in operating profits or increase in operating losses cannot be
reasonably estimated on a timely basis, then the RE/MAX, LLC may elect to take
immediate payment of the foregoing fixed monetary amount, which shall be
regarded as liquidated damages and not as a penalty. The decrease in operating
profits or increase in operating losses experienced by the Affected Offices
during the period of breach will be determined by extrapolating from the results
of operations of the Affected Offices over the three (3) year period immediately
preceding the date of the initial breach (or such shorter periods of time during
which the Affected Offices shall have been open), and calculating what the
Affected Offices operating profits or operating losses would have been during
the period of breach but for such breach. Due regard shall be given to operating
revenue and operating expense trends over such periods. Confidant agrees that
he/she/it shall be liable under this paragraph regardless of actual fault.
Confidant agrees that the foregoing amounts are a reasonable estimation of the
damages that would be incurred by IKEZOE, Franchisee, Regional Franchisee,
RE/MAX, LLC and the Affected Offices for breach of such covenants. Confidant
further agrees that RE/MAX, LLC shall be entitled to select among the
alternative damage formulas provided above, or pursue any other right or remedy
provided or permitted by law or this Agreement and that, in any event, payment
to IKEZOE of an amount provided for under this paragraph shall not constitute an
excuse to the performance of Confidant’s obligations under this Agreement.

9.       Regional Franchisee undertakes to use its best efforts to ensure that
Confidant acts as required by this Agreement.

10.       Confidant agrees that in the event of a breach of this Agreement, the
RE/MAX Parties, the RE/MAX network, IKEZOE and Regional Franchisee, would be
irreparably injured and be without an adequate remedy at law. Therefore, in the
event of such a breach, or threatened or attempted breach of any of the
provisions thereof, RE/MAX, LLC, IKEZOE and Regional Franchisee shall be
entitled, in addition to the remedies provided under Paragraph 8 hereof, to
enforce the provisions of this Agreement and shall be entitled, in addition to
any other remedies which are made available to them at law, to a temporary
and/or permanent injunction or similar form of remedy and a decree for the
specific performance of the terms of this Agreement, without the necessity of
showing actual or threatened harm, and without being required to furnish a bond
or other security. Confidant shall pay all costs and expenses (including
reasonable attorneys’ fees) incurred by RE/MAX, LLC, IKEZOE or Regional
Franchisee in enforcing the terms of this Agreement.

11.       This Agreement shall be governed by the laws of Colorado without
giving effect to the conflict of laws principles of such jurisdiction.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWING]

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as
witnessed by their signatures below.

 

 

July 7, 2017

RE/MAX JAPAN (Master Franchisor):

IKEZOE TRUST CO:

By: /s/ Kazuya Moto-oka

Name: Kazuya Moto-oka

 

RE/MAX JAPAN (Sole Agent for IKEZOE TRUST)

KIDDING CO:

By: /s/Yoshiki Oketani

Name: Yoshiki Oketani

 

REGIONAL FRANCHISEE and CONFIDANT:

SCHOOL TV CO., LTD.

By: /s/ Tomoo Yoshida

Name: Tomoo Yoshida

 

 

 

 

 

 

 

 

EXHIBIT C

OWNERSHIP INTERESTS IN REGIONAL FRANCHISEE

 

 

Name and Address   Percentage Ownership

EXCEED WORLD INC. 100%

16192 Coastal Highway, Lewes Delaware, 19958,

County of Sussex, U.S.A.

(Director, President and CEO: Mr. Tomoo Yoshida)

 

 

 

 

EXHIBIT D

THE MARKS 

[image_074.jpg] 



RE/MAX is aware that third parties own the domain names remax.jp and remax.co.jp
and RE/MAX will not be able to provide these domains for Regional Franchisee’s
use.

 

 

 

 

exhibit E

GUARANTY AND ASSUMPTION OF OBLIGATIONS

Each of the undersigned acknowledges and agrees as follows:

1.                   Each has read the terms and conditions of the foregoing
RE/MAX Regional Franchise Agreement for Kanagawa Prefecture (the “Agreement”);

2.                   Each is included in the term “Regional Franchisee’s
Principals” as described in the Appendix to the Agreement;

3.                   In consideration of RE/MAX JAPAN entering into the
Agreement, each individually, jointly and severally makes all of the covenants,
representations, warranties and agreements of Regional Franchisee’s Principals
set forth in this Agreement and is obligated to perform thereunder; and

4.                   In consideration of RE/MAX JAPAN entering into the
Agreement, each individually, jointly and severally for himself or herself and
his or her respective executors and administrators covenants with RE/MAX JAPAN
and its successors and assigns as follows:

a.                   Each hereby agrees to be bound by all of the terms and
conditions of the Agreement, including any amendments or modifications thereto
whenever made, and unconditionally and irrevocably guarantees to RE/MAX JAPAN
and its successors and assigns that all of the obligations of Regional
Franchisee under the Agreement will be punctually paid and performed.

b.                   Upon default by Regional Franchisee or notice from RE/MAX
JAPAN, each will immediately make each payment and perform each obligation
required of Regional Franchisee under the Agreement. Without affecting the
obligations of each of the undersigned, RE/MAX JAPAN may, without notice to any
of the undersigned, renew, extend, modify, amend, or release any indebtedness or
obligation of Regional Franchisee, or settle, adjust, or compromise any claims
against Regional Franchisee.

c.                   Each waives all demands and notices of every kind with
respect to this guarantee (“Guarantee”) or the Agreement, the demand for payment
or performance by Regional Franchisee, any default by Regional Franchisee or any
of Regional Franchisee’s Principals, and any release of any of Regional
Franchisee’s Principals or other security for the Agreement or the obligations
of Regional Franchisee.

d.                   RE/MAX JAPAN may pursue its rights against any of the
undersigned without it first exhausting its remedies against Regional Franchisee
and without joining any other of Regional Franchisee’s Principal hereto, and no
delay on the part of RE/MAX JAPAN in the exercise of any right or remedy shall
operate as a waiver of such right or remedy, and no single or partial exercise
by RE/MAX JAPAN of any right or remedy shall preclude the further exercise of
such right or remedy.

e.                   Upon receipt by RE/MAX JAPAN of notice of the death of a
Regional Franchisee’s Principal, the estate of such Regional Franchisee’s
Principal will be bound by this Guarantee, but only for defaults and obligations
hereunder existing at the time of death, and the obligations of the other
Regional Franchisee’s Principals hereunder will continue in full force and
effect.

f.                    Any claim or right that RE/MAX JAPAN may have against
Regional Franchisee shall in all respects take priority over any similar or
competing right that any of the undersigned may have against Regional Franchisee
under the Agreement or otherwise howsoever arising.

 

REGIONAL FRANCHISEE’S PRINCIPALS:

 

TOMOO YOSHIDA

Representative Director

SCHOOL TV CO., LTD.

 

/s/Tomoo Yoshida

 

 

 

 

 

 

 

 

 

EXHIBIT F

TERRITORY MAP

<KANAGAWA PREFECTURE>

 

 

[image_005.gif]

 

 

 

 

 



(final)

(eNGLISH tRANSLATION FOR rEFERENCE sAKE oNLY)

RE/MAX REGIONAL FRANCHISE AGREEMENT

OKINAWA Prefecture

 

entered into between

 

IKEZOE TRUST CO.

(RE/MAX Japan: Master Franchisor)

and

kidding co.

(RE/MAX JAPAN: Sole Agent for Mater Franchisor)

 

AND

 

School TV Co., Ltd. (OKINAWA REGION)

 

 

 

TABLE OF CONTENTS

Page

1.   DEFINITIONS and exhibits: 2 2.   GRANT OF RIGHTS: 2 3.   quotas for office
FRANCHISEs and Sales Asssociates: . 3 4.   TRAINING PROGRAM: . 4 5.   INITIAL
consideration AND FRANCHISE FEES: 5 6.   Membership DUES AND MONTHLY ONGOING
FEES: 5 7.   GENERAL PAYMENT TERMS AND MONTHLY REPORTS: 7 8.   ADVERTISING AND
DEVELOPMENT FUND: 8 9.   FRANCHISE program in the REGION: 9 10.   ASSIGNMENT OR
TRANSFER BY REGIONAL FRANCHISEE: 9 11.   ASSIGNMENT OR TRANSFER BY RE/MAX,
JAPAN: . 11 12.   CORPORATE/oWNERSHIP MATTERS: 12 13.   MARKS AND PROTECTION OF
THE PROPRIETARY CONCEPT: 13 14.   INSURANCE REQUIREMENTS: 17 15.   Regional
Franchisee’S REPRESENTATIONS: 17 16.   Regional Franchisee’S OBLIGATIONS: 20
17.   RELATIONSHIP OF PARTIES: 26 18.   CANCELLATION OR TERMINATION OF THIS
AGREEMENT: 26 19.   MISCELLANEOUS PROVISIONS: 33 20.   TRANSLATION: 36
21.   REGISTRATION aND FILING: . 36 22.   ACKNOWLEDGEMENT OF RECEIPT OF
REQUISITE INFORMATION: 36 23.   FORCE MAJEURE: 36

EXHIBITS

A- DEVELOPMENT SCHEDULE

B- CONFIDENTIALITY AGREEMENT

C- OWNERSHIP INTERESTS IN REGIONAL FRANCHISEE

D- THE MARKS

E- guaranty and assumption of obligations

F -TERRITORY mAP

 

 

RE/MAX REGIONAL FRANCHISE AGREEMENT for OKINAWA REGION

THIS REGIONAL FRANCHISE AGREEMENT (as amended, supplemented, or modified from
time to time, this (“Agreement”)), is made and effective this 7th day of July,
2017, (the “Effective Date”) by and between IKEZOE TRUST CO., a company formed
and existing pursuant to the laws of Japan, (together with its successors or
assignees, “Master Franchisor” or “RE/MAX Japan”), with its principal place of
business located at Kioi-cho Kaneda Bldg. 5F, 3-16 Kioi-cho, Chiyoda-ku, Tokyo
102-0094, Japan, KIDDING CO., with its principal place of business located at
No.6 Tomizawa Bldg. 4F, 2-12-5, Yotsuya, Shinjuku-ku, Tokyo 160-0004, Japan
(hereinafter “Kidding” or collectively together with IKEZOE TRUST CO. referred
to as “RE/MAX JAPAN”) and SCHOOL TV CO., LTD., a company formed and existing
pursuant to the laws of Japan, with its registered office located at 1-23-38
Esaka-cho, Suita-shi, Oosaka Prefecture 564-0063 , Japan, (“Regional
Franchisee”).

 

WITNESSETH:

WHEREAS, RE/MAX, LLC owns a system for the development and operation of
independently owned and operated real estate offices that is proprietary and
confidential (“Proprietary Concept”) and that provides competitive and economic
advantages to RE/MAX, LLC and its franchisees (the “RE/MAX System”);

WHEREAS, RE/MAX, LLC identifies its independently owned and operated real estate
offices to the public through the use of certain service marks, trademarks,
emblems and indicia of origin, including the marks listed on Exhibit D to this
Agreement, and such other service marks and trademarks as RE/MAX, LLC owns or
may develop in the future for the purpose of identifying for the public the
source of services and products marketed in connection with the Proprietary
Concept (collectively, the “Marks”);

WHEREAS, IKEZOE TRUST Co. is a sole licensee for RE/MAX System and Marks in
Japan, and is a sole master franchisor authorized by RE/MAX, LLC for a real
estate franchising business of RE/MAX, LLC in Japan as expressed pursuant to the
terms and conditions in that certain Master Franchise Agreement, effective as of
the 20th day of September 2013, by and between RE/MAX, LLC and RE/MAX JAPAN
(“MFA”);

WHEREAS, Kidding and MASTER FRANCHISOR has concluded the Sole Agency Agreement
re RE/MAX JAPAN on 5th September, 2014 (“Agency Agreement”). Pursuant to the
Agency Agreement, Kidding has been appointed as an exclusive sole agent for and
on behalf of Master Franchisor to perform the works relating to the RE/MAX
system for the purposes of expanding the RE/MAX system throughout Japan (the
“Consigned Works”). Any and all notifications and reports to be made by the
Regional Franchisee to IKEZOE TRUST hereunder　shall be made to Kidding, and any
and all payments to RE/MAX JAPAN by Regional Franchisee under this Agreement
shall be made to IKEZOE TRUST Co., unless otherwise provided for in this
Agreement.

WHEREAS, Regional Franchisee wishes to obtain from RE/MAX JAPAN, the right to
develop and service a network of franchised real estate offices (“Franchised
Offices”) in the Region identified in Exhibit F to this Agreement and, in
connection with and in furtherance of such activities, to use, and grant others
the right to use, the Marks and the Proprietary Concept in the Region.

WHEREAS, IKEZOE TRUST and Regional Franchisee desire to enter into this
Agreement, pursuant to which Regional Franchisee is granted certain rights to
develop and maintain a network of franchised real estate offices in the
Territory that use the Marks and the Proprietary Concept.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein expressed and intending to be legally bound, the parties
mutually agree as follows:

 

1.                   DEFINITIONS and exhibits:

a.                   DEFINITIONS: All initially capitalized terms used without
definition in this Agreement shall have the meanings assigned to such terms in
the Appendix.

b.                   APPENDIX AND EXHIBITS: The Appendix and Exhibits listed in
the table of contents and attached hereto are incorporated in, and are an
integral part, of this Agreement.

2.       GRANT OF RIGHTS:

a. RIGHTS TO the REGION: Subject to the terms and conditions of this Agreement,
RE/MAX JAPAN(IKEZOE TRUST)　grants to Regional Franchisee the right (i) to use
the Marks for the advertisement and promotion of the availability of Franchised
Offices and RE/MAX® real estate services in the Region, (ii) to license
Franchisees to establish and operate Franchised Offices in the Region pursuant
to Franchise Agreements, (iii) to use the Marks and the Proprietary Concept in
connection with its provision of applicable services to Franchisees (including
the supervision of all Franchised Offices established within the Territory); and
(iv) to use the Marks in connection with the operation of the Regional Office.

b. ownership of proprietary concept: Regional Franchisee expressly agrees that
all ownership, right, title and interest in and to the Marks, the Proprietary
Concept, and all related proprietary and confidential information (together with
all translations, changes, improvements and modifications to any of the
foregoing), regardless of source, are and shall remain solely and exclusively
the property of RE/MAX, LLC.

c.                   RESTRICTIONS ON RE/MAX JAPAN: Provided Regional Franchisee
fully complies with the terms and conditions of this Agreement and fulfills each
of its obligations under all Franchise Agreements, RE/MAX JAPAN agrees, that
during the Term it will not (directly or indirectly), (i) establish any Offices
in the Region, (ii) grant any Person the right to operate any Offices in the
Region, or (iii) grant any Person the right to franchise or otherwise license
any Offices in the Region.

d.                   RIGHTS RESERVED BY RE/MAX JAPAN: Under no circumstances
will the preceding restrictions limit RE/MAX JAPAN (directly or indirectly) or
any Person authorized by RE/MAX JAPAN, from (i) promoting and advertising the
Proprietary Concept and/or the Marks in the Region; (ii) from soliciting and
providing real estate services outside the Region to any Person who resides in
the Region,; (iii) acquiring, either directly or indirectly through an
Affiliate, existing Offices within the Region, so long as RE/MAX JAPAN　or its
Affiliates agree to enter into a Franchise Agreement with respect to any such
acquired office or offices; and (iv) acquiring, either directly or indirectly
through affiliates, independent (non-RE/MAX) Real Estate Brokerage Offices
within the Region and converting these independent offices to Offices, so long
as RE/MAX JAPAN or its Affiliates agree to enter into a Franchise Agreement with
respect to any such converted Offices.

Following the expiration or termination of this Agreement, RE/MAX JAPAN shall be
free to establish, and license others to establish, Real Estate Brokerage
Offices of any type in the Region. Regional Franchisee expressly understands and
agrees that this Agreement shall not create any rights benefiting Regional
Franchisee, nor shall it impose any obligations upon RE/MAX JAPAN with respect
to any geographic area outside the Region, and that RE/MAX JAPAN may grant
licenses and other rights to use the Proprietary Concept and/or the Marks
anywhere in Japan outside of the Region.

e.                   TERM: This Agreement, and the rights conveyed hereunder,
shall commence on the Effective Date and shall expire on the 28th day of May,
2032 (“Term”). This Agreement and the regional franchise relationship created by
this Agreement may only be renewed as provided in Paragraph 2.f. below.

f.                    RENEWAL: Regional Franchisee may elect to renew this
Agreement for one additional term of fifteen (15) years, provided that each of
the following requirements have been met, as determined by RE/MAX JAPAN in its
reasonable discretion:

(i)                 Regional Franchisee notifies RE/MAX Japan in writing of its
desire and intent to renew (“Renewal Notice”) at least twelve (12) months, but
not more than twenty-four (24) months, prior to the expiration of the Term;

(ii)               Regional Franchisee agrees to sign the then current form of
regional franchise agreement (or such other similarly named document which
operates to grant regional franchise rights), which Regional Franchisee
understands shall contain a new development schedule as RE/MAX JAPAN may
reasonably determine and may contain terms and conditions materially different
from the terms of this Agreement;

(iii)             As of the date of the Renewal Notice, Regional Franchisee is
not in default of any of the terms or conditions of this Agreement, and Regional
Franchisee remains in full compliance with the terms of this Agreement until
expiration of the Term;

(iv)              Regional Franchisee shall pay to RE/MAX Japan a renewal fee
equal to Nine Million Five Hundred Thousand Japanese Yen
(JPN￥9,500,000.-)(excluding the consumption taxes) upon its execution of the
renewal regional franchise agreement (or such other similarly named document
which operates to grant regional franchise rights); and

(v)                Regional Franchisee and each of its Principals execute and
deliver to RE/MAX JAPAN a general release in form and substance satisfactory to
RE/MAX JAPAN and RE/MAX, LLC which effectively releases any and all existing
and/or potential claims (including claims arising under this Agreement and
Domestic Laws) against RE/MAX JAPAN, RE/MAX, LLC, their Affiliates, and their
respective successors and assigns (including their respective officers,
directors, shareholders, partners, agents, representatives, independent
contractors, servants and employees, in their corporate and individual
capacities).

3.       quotas for office FRANCHISEs and Sales Asssociates:

Regional Franchisee shall maintain in the Region the minimum number of
Franchised Offices and Sales Associates as specified on the Development Schedule
(attached to this Agreement as Exhibit A). All Franchised Offices and Sales
Associates shall be located in the Region. Unless otherwise agreed to by RE/MAX
JAPAN, a Franchised Office sold for consideration other than cash shall not be
considered or counted toward the quota obligations set forth in the Development
Schedule.

Time is of the essence in the obligations of Regional Franchisee under this
paragraph. Regional Franchisee may request extensions of time to comply with its
obligations under the Development Schedule, and such requests may be granted or
denied by RE/MAX JAPAN for any reason or no reason. Regional Franchisee’s
failure to develop and operate in accordance with the Development Schedule is a
material breach of this Agreement for which RE/MAX JAPAN may exercise any and
all rights and remedies conferred under this Agreement and applicable law,
including the right, in its sole discretion, to: (a) terminate this Agreement
immediately pursuant to Paragraph 18 without prejudice to recovery of damages or
(b) offer the option of deferring any termination, at the discretion of RE/MAX
JAPAN on the condition that Regional Franchisee shall pay on demand, a
development deficiency fee for each Franchised Office and Sales Associate not
attained in accordance with the Development Schedule. In the event of any
deferral of termination in accordance with clause (b) of the preceding sentence,
any failure of Regional Franchisee to pay any development deficiency fee when
due will result in the immediate termination of this Agreement upon notice of
such failure in accordance with Paragraph 18 of this Agreement.

If Regional Franchisee fails to satisfy the Development Schedule for Franchised
Offices, the deficiency fee shall be Sixty Thousand Japanese Yen (JPY￥60,000)
multiplied by that number derived by subtracting the actual number of open
Franchised Offices at the end of each Agreement Year from the number of
Franchised Offices required to be maintained by the end of each Agreement Year.
If Regional Franchisee fails to satisfy the Development Schedule for Sales
Associates, the deficiency fee shall be four times the then current Membership
Dues rate multiplied by that number derived by subtracting the actual number of
Sales Associates at the end of each Agreement Year from the number of Sales
Associates required to be attained by the end of each Agreement Year.
Development deficiency fees are not refundable under any circumstances. The
exercise of rights under clause (b) above does not preclude RE/MAX JAPAN from
exercising any other rights and/or remedies, including the right to terminate as
described in clause (a) above any time after it first exercises its rights under
clause (b).

4.       TRAINING PROGRAM:

Within ninety (90) days after the execution of this Agreement, at least one (1)
of Regional Franchisee’s Principals must attend and successfully complete the
five-day regional owner training course conducted by RE/MAX, LLC (the “RE/MAX
Management Training Course”). Regional Franchisee acknowledges and agrees that
such training shall be based on the RE/MAX System as implemented in the U.S. and
other countries and may have little, if any, utility or relevance to the
Territory. The RE/MAX Management Training Course shall be conducted in English
at RE/MAX, LLC’s principal office (or such other location(s) designated by
RE/MAX, LLC) at such time(s) designated by RE/MAX, LLC. Regional Franchisee may,
at its option, send up to five (5) additional representatives to the RE/MAX
Management Training Course. If necessary, Regional Franchisee shall furnish, at
its expense, the services of an interpreter in connection with any training
programs. RE/MAX, LLC shall be responsible for the costs of instruction and
materials; all other expenses, including travel, lodging and meals, shall be the
sole responsibility of Regional Franchisee. At all times beginning on the
ninetieth (90th) day following the Effective Date and continuing throughout the
Term, at least one (1) of Regional Franchisee’s key employees must have attended
and satisfactorily completed the RE/MAX Management Training Course. If, at any
point during the Term, less than one (1) of Regional Franchisee’s key employees
have satisfactorily completed the RE/MAX Management Training Course and Regional
Franchisee fails to cure this default within ninety (90) days, RE/MAX JAPAN may
terminate this Agreement upon written notice to Regional Franchisee.

Within ninety (90) days, ninety days after the Effective Date, at least one (1)
of Regional Franchisee’s Principals must attend and successfully complete the
two-day regional owner training course conducted by RE/MAX Japan (the “RE/MAX
Japan Training Course”). Regional Franchisee acknowledges and agrees that such
training shall be based on the RE/MAX System as implemented in the U.S. and
other countries and may have little, if any, utility or relevance to the
Territory. The RE/MAX JAPAN Training Course shall be conducted in Japanese at
RE/MAX JAPAN’s principal office (or such other location(s) designated by RE/MAX
JAPAN) at such time(s) designated by RE/MAX JAPAN. Regional Franchisee may, at
its option, send up to three (3) additional representatives to the RE/MAX JAPAN
Training Course. If necessary, Regional Franchisee shall furnish, at its
expense, the services of an interpreter in connection with any training
programs. RE/MAX JAPAN shall be responsible for the costs of instruction and
materials; all other expenses, including travel, lodging and meals, shall be the
sole responsibility of Regional Franchisee. At all times beginning on the first
anniversary following the Effective Date and continuing throughout the Term, at
least one (1) of Regional Franchisee’s Principals must have attended and
satisfactorily completed the RE/MAX JAPAN Training Course. If, at any point
during the Term, less than one (1) of Regional Franchisee’s Principals have
satisfactorily completed the RE/MAX Japan Training Course and Regional
Franchisee fails to cure this default within one (90) days, RE/MAX JAPAN may
terminate this Agreement upon written notice to Regional Franchisee.

 

5.       INITIAL consideration AND FRANCHISE FEES:

a. INITIAL consideration: In consideration of RE/MAX JAPAN entering into this
Agreement and granting the rights hereunder, Regional Franchisee shall pay
RE/MAX JAPAN an initial fee in the amount of Nine Million Five Hundred Thousand
Japanese Yen (JPN¥9,500,000.-) which sum is due and payable by bank wire
transfer upon execution of this Agreement by Regional Franchisee.

b. FRANCHISE FEES: For each Franchise Agreement that Regional Franchisee sells
to a Franchisee, Regional Franchisee shall pay RE/MAX JAPAN a franchise sales
fee (“Franchise Sales Fee”) in an amount equal to the greater of: (i) thirty
percent (30%) of all consideration to which Regional Franchisee is entitled for
such sale; or (ii) Two Hundred Ten Thousand Japanese Yen (JPY￥210,000.-) (which
fixed amount may be increased once in any calendar year provided such increase
will not exceed five percent (5%) of the fixed fee in effect at the time of any
such increase). For each transfer or renewal of a Franchise Agreement, Regional
Franchisee shall pay RE/MAX JAPAN a franchise transfer or renewal fee in the
amount equal to thirty percent (30%) of all consideration to which Regional
Franchisee is entitled for such transfer or renewal (each a “Franchise Transfer
or Renewal Fee”). Franchise Sales Fees and Franchise Transfer or Renewal Fees
shall be due and payable in full no later than the last day of the calendar
month following the calendar month in which the applicable Franchise Agreement
is signed, or any transfer or renewal becomes effective, as the case may be, but
in any case shall be paid prior to attendance by the Franchisee at any scheduled
training course conducted by Regional Franchisee for Franchisees. The balance of
all fees paid to Regional Franchisee over and above the Franchise Sales Fees and
Franchise Transfer or Renewal Fees shall be retained by and become the property
of Regional Franchisee. Regional Franchisee shall submit to RE/MAX JAPAN a
written report together with any payments to RE/MAX provided for under this
Paragraph 5.b. RE/MAX JAPAN recommends, but does not require, that Franchises be
sold for a price of not less than the equivalent of [Two Million Japanese Yen
(¥2,000,000)] each. RE/MAX JAPAN further recommends, but does not require, that
renewals of Franchises be conditioned on payment of a renewal fee equal to or
greater than fifty percent (50%) of that particular Franchisee’s original
franchise fee.

6.       Membership DUES AND MONTHLY ONGOING FEES:

a. MEMBERSHIP DUES. In consideration of RE/MAX JAPAN’s provision of certain
services associated with the Proprietary Concept, Regional Franchisee shall pay
to RE/MAX JAPAN membership dues (“Membership Dues”). If paid on an annual basis,
the Membership Dues shall be in the amount of Forty Two Thousand Japanese Yen
(¥42,000.-) per year (or such increased amount as provided below) for each Sales
Associate. The first such Membership Dues shall be paid to RE/MAX JAPAN by
Regional Franchisee no later than the 25th day of the calendar month following
the calendar month in which a Sales Associate first affiliates with Regional
Franchisee or with any Franchisee. The first Membership Dues payment shall be
accompanied by the Membership Profile Form. Subsequent Membership Dues for a
given Sales Associate shall be due and payable to RE/MAX JAPAN no later than the
25th day of the calendar month following each anniversary date of the Sales
Associate’s affiliation (“Sales Associate Anniversary Date”).

 

The Membership Dues shall increase every two (2) years throughout the Term by an
amount equal to five percent (5%) of the Membership Dues in effect at the time
of such increase. Provided, however, the first such increase shall occur in
October 2017 and subsequent increases every two (2) years thereafter. Each such
increase shall apply (i) immediately with respect to every Sales Associate who
affiliates with Regional Franchisee or with any Franchisee on or after the
effective date of such increase and (ii) upon the next Sales Associate
Anniversary Date with respect to every Sales Associate whose affiliation with
Regional Franchisee or with any Franchisee began prior to the effective date of
such increase. Regional Franchisee further acknowledges and agrees that RE/MAX
JAPAN shall have the unilateral right, in its sole discretion, to determine the
amount of Membership Dues applicable to all Sales Associates operating within
the Region. Regional Franchisee agrees that such Membership Dues may be
different from one Region to another, taking into account differentials in the
costs of providing support services, maintaining appropriate communications, the
cost of protecting the Proprietary Concept and/or the Marks and other factors
deemed by RE/MAX JAPAN in its sole discretion, to be relevant in determining the
appropriate level of Membership Dues for all Sales Associates.

b. MONTHLY ONGOING FEES: By the 25th day of each calendar month of the Term,
Regional Franchisee shall pay RE/MAX JAPAN ongoing fees (“Monthly Ongoing
Fees”), comprised of two components:

i) a “Monthly Fixed Fee” in an amount equal to Sixty Thousand Japanese Yen
(¥60,000) per RE/MAX Office. The Monthly Ongoing Fees shall increase every two
(2) years throughout the Term by an amount equal to five percent (5%) percent of
the Monthly Ongoing Fees in effect at the time of such increase. The first
increase shall occur in October 2017 and subsequent increases every two (2)
years thereafter.

ii) a “Monthly Percentage Fee” based on the following: if at any time during the
Term, Regional Franchisee charges its Franchised Offices a percentage fee based
on Office Commissions, Regional franchisee shall pay RE/MAX JAPAN a Monthly
Percentage Fee equal to Three Percent (3%) of such Office Commissions.  “Office
Commissions” shall mean the total amount of commission-based revenue earned,
derived or otherwise generated by Franchised Offices and their Sales Associates
from real estate transactions handled during the immediately preceding month.

c. MONTHLY ADVERTISING FEES: By the 25th day of each calendar month during the
Term, Regional Franchisee shall pay RE/MAX JAPAN Ten Thousand Japanese Yen
(¥10,000) per Franchised Office for the Advertising and Development Fund
(“Advertising Fees”). Notwithstanding anything to the contrary contained herein,
Regional Franchisee acknowledges that RE/MAX JAPAN shall have the right, at any
time upon not less than forty-five (45) days’ prior written notice to Regional
Franchisee, to increase or otherwise adjust the amount of the Advertising Fees.

d. MONTHLY TECHNOLOGY FEES: By the last 25th of each calendar month during the
Term, Regional Franchisee shall pay RE/MAX JAPAN Ten Thousand Japanese Yen
(¥10,000) for technology related services;

e. FEE COLLECTION BY REGIONAL FRANCHISEE: Regional Franchisee shall be solely
responsible for the collection of all fees and other amounts due to Regional
Franchisee from Franchisees and Sales Associates operating within the Region,
and Regional Franchisee shall have complete control over the collection process
to be utilized in connection therewith. Regional Franchisee’s failure to collect
all fees and amounts due to Regional Franchisee from its Franchisees and Sales
Associates shall not affect in any way Regional Franchisee’s obligation to pay
the total amounts due from Regional Franchisee to RE/MAX JAPAN as provided in
this Agreement.

7.       GENERAL PAYMENT TERMS AND MONTHLY REPORTS:

a. LATE PAYMENT BY REGIONAL FRANCHISEE: Regional Franchisee acknowledges that
the rights and services conferred upon Regional Franchisee under this Agreement,
and the related payments to RE/MAX JAPAN of the fee amounts provided for in this
Agreement, are necessary to Regional Franchisee’s opportunity to generate
revenue and are incurred in the ordinary course of Regional Franchisee’s
business. Failure by Regional Franchisee to timely remit any of the fees or
payments owed by Regional Franchisee to RE/MAX JAPAN under any provision of this
Agreement shall result in the imposition upon Regional Franchisee of a late
charge equal to twenty percent (20%) of the applicable amount due. In the event
any fee (together with any related late charge) is not paid to RE/MAX JAPAN
within thirty (30) days after any such sum became originally due, the entire
balance including all related late charges shall thereafter compound and bear
interest at the lesser of (i) eighteen percent (18%) per annum, and (ii) the
maximum amount permitted by applicable law. In addition, Regional Franchisee
shall promptly pay to RE/MAX JAPAN all attorneys’ fees and an equal share of the
arbitration fees and costs and court costs incurred by RE/MAX JAPAN to collect
any such overdue amounts. Entitlement to late charges and interest on overdue
amounts shall be in addition to any other remedies RE/MAX JAPAN may have
hereunder and under all applicable laws, including the right to terminate this
Agreement in accordance with the provisions of Paragraph 18 hereof. The payment
of late charges, interest and other amounts provided hereunder shall be based
upon the amounts originally due as indicated in the reports transmitted in
accordance with Paragraph 7.e hereof, or, in the event Regional Franchisee fails
to timely deliver such reports, the deemed original amounts indicated in such
Paragraph.

b. PAYMENT TERMS: All payments to be made by Regional Franchisee to RE/MAX JAPAN
at a time that is not specifically provided for herein, including those relating
to the reimbursement of expenses, shall be due and payable within thirty (30)
days of Regional Franchisee’s receipt of any billing therefor and shall
otherwise be payable in accordance with the provisions of this Paragraph 7. If a
specified payment date is not a Business Day, payment shall be due on the next
subsequent Business Day. All specified payment due dates provided for herein are
the dates upon which payment must be received by RE/MAX JAPAN. Unless otherwise
instructed or permitted in writing by RE/MAX JAPAN, Regional Franchisee shall
pay all fees and any other amounts due RE/MAX JAPAN under this Agreement by
paying by wire transfer directly to RE/MAX JAPAN or to an account designated by
RE/MAX JAPAN.

c. TAXES: With respect to all amounts payable by Regional Franchisee to RE/MAX
JAPAN hereunder, Regional Franchisee shall pay all taxes, such as consumption
tax, Value added tax, and any other tax required by applicable law as of the
payment due date.

d. REIMBURSABLE EXPENSES: Regional Franchisee agrees to exercise its best
efforts to directly pay, and to cause any Franchisee to directly pay, the third
parties providing any products or services that would give rise to any expenses
that would otherwise be reimbursable to RE/MAX JAPAN. To the extent that RE/MAX
JAPAN does, nevertheless, incur reimbursable expenses on Regional Franchisee’s
behalf, Regional Franchisee agrees to fully reimburse RE/MAX JAPAN for such
expenses, plus such amounts as are reasonably necessary to cover RE/MAX JAPAN’s
administrative costs and any transactional costs.

e. MONTHLY REPORTS: In connection with each payment of Monthly Ongoing Fees,
Membership Dues and Advertising Fees hereunder, Regional Franchisee shall submit
to RE/MAX JAPAN, contemporaneously with the remittance of such amounts, (1) a
report in a form designated by RE/MAX JAPAN setting forth the name, address and
telephone number of each Franchisee and the monthly gross revenues due to
Regional Franchisee by such Franchisee for the previous month, (2) a list of the
names of all Sales Associates affiliated with each Franchised Office at any time
during the previous month, (3) the total number of transactions closed and total
value of all closed transactions for each Franchisee for the previous month, and
(4) such other information or data as RE/MAX JAPAN may reasonably request from
time-to-time. In the event Regional Franchisee fails to timely submit to RE/MAX
JAPAN a monthly report as provided above, (i) the total number of Sales
Associates for purposes of calculating Membership Dues for the related month
shall be deemed to be the average of the number of Sales Associates reported for
the last two (2) calendar months, plus ten percent (10%), and (ii) the Monthly
Ongoing Fees and Advertising Fees due to RE/MAX JAPAN for the related month
shall be deemed to be the average of the last two (2) payments of Monthly
Ongoing Fees and Advertising Fees received by RE/MAX JAPAN from Regional
Franchisee, plus ten percent (10%) (in both cases, plus any overdue charges,
interest and other amounts provided for under Paragraph 7 hereof).

8.       ADVERTISING AND DEVELOPMENT FUND:

a. ADVERTISING FUND: The Advertising Fees paid under Paragraph 6.c shall be
contributed to the Advertising and Development Fund (the “Advertising Fund”) and
shall be used exclusively to pay for costs and expenses incurred for (i) public
relations purposes and the creation, development and placement of advertising
and media materials designed generally for use in the RE/MAX real estate offices
network, but which may be adapted, at Regional Franchisee’s expense, for the
Region; (ii) technology related services including, without limitation, expenses
related to the development, operation and maintenance of global.remax.com or
such other website as RE/MAX, or an Affiliate, may develop to promote the real
estate listings, agents and offices of the RE/MAX real estate network on a
worldwide basis; and (iii) training related services including training programs
that facilitate and promote the growth and development of agents, offices and
regions. The Advertising Fund will be accounted for separately from RE/MAX
JAPAN’s other funds and will not be used to defray any of its general operating
expenses, except for reasonable salaries, administrative costs and other
overhead expenses related to the administration, direction and implementation of
the Advertising Fund’s purposes, including expenses related to collecting and
accounting for contributions to the Advertising Fund. Although the Advertising
Fund is intended to maximize general public recognition of the Marks, the RE/MAX
System and services offered by RE/MAX offices, RE/MAX JAPAN is not obligated to
ensure the expenditures by the Advertising Fund are proportionate or equivalent
to the contributions to the Advertising Fund by RE/MAX offices or regions or
that any RE/MAX office or region will benefit directly or in a proportion to its
contribution to the Advertising Fund from the development of media materials or
the placement of advertising. RE/MAX JAPAN and Regional Franchisee acknowledge
and agree that such advertising contribution amount may vary from one area,
region, state or country to another.

b. NO FIDUCIARY DUTY: The RE/MAX JAPAN shall have no fiduciary obligations to
Regional Franchisee or any Franchisee operating within the Region in connection
with the establishment of the Advertising Fund or the collection, control or
administration of any monies paid into the Advertising Fund, and Regional
Franchisee expressly disavows the existence of any such fiduciary relationship.

c. APPROVAL OF MATERIALS: Regional Franchisee and Franchisees operating within
the Region may implement advertising and public relations programs to promote
local public recognition of the Marks, independent from the Advertising Fund. At
RE/MAX JAPAN’s request, however, samples of all advertising and promotional
materials and programs not prepared or previously approved by RE/MAX JAPAN must
be submitted to RE/MAX JAPAN for its review and consent, which will be subject
to the sole reasonable business judgment of RE/MAX, LLC. Neither Regional
Franchisee nor any Franchisee operating within the Region will use any
advertising or promotional materials or programs that RE/MAX JAPAN disapproves
of or that do not include any copyright, trademark and other notices required by
RE/MAX JAPAN. RE/MAX JAPAN shall not unreasonably delay or withhold its
approval, and any modification which RE/MAX JAPAN wishes to propose shall be
communicated to Regional Franchisee in writing within thirty (30) days after
RE/MAX JAPAN’s acknowledgment of receipt. Regional Franchisee and/or its
Franchisees, as applicable, will provide RE/MAX JAPAN and RE/MAX, LLC with
copies of all press and media coverage of their respective operations on
request.

9.       FRANCHISE program in the REGION:

a. FRANCHISE AGREEMENTS: Prior to entering into a Franchise Agreement, Regional
Franchisee shall submit to RE/MAX JAPAN all application materials and
information required of Franchisees by RE/MAX JAPAN. Regional Franchisee shall
not enter into any Franchise Agreement with any Person without obtaining the
prior written consent of RE/MAX JAPAN, which consent will not be unreasonably
withheld or delayed. Regional Franchisee shall offer and sell Franchises, and
grant renewals thereof, only on the forms of Franchise Agreement approved by
RE/MAX JAPAN and RE/MAX, LLC from time to time. Regional Franchisee may propose
changes that Regional Franchisee believes are necessary to conform the Franchise
Agreement to the requirements of Domestic Laws and reasonable commercial customs
applicable to the Territory and the Region, subject to RE/MAX, LLC and RE/MAX
JAPAN’s prior written approval of each such modification, which may be withheld
in the sole discretion of RE/MAX JAPAN. All costs associated with the
preparation and review of each Franchise Agreement shall be borne solely by
Regional Franchisee. A Japanese version of the Franchise Agreement shall always
be executed by the parties thereto. Regional Franchisee shall be responsible for
enforcing the terms of the Franchise Agreements and shall do so in accordance
with said terms and in conjunction with the operating procedures established by
RE/MAX, LLC and RE/MAX JAPAN.. Regional Franchisee shall provide to RE/MAX JAPAN
and RE/MAX, LLC an original signed copy of each Franchise Agreement and any
amendment thereto within ten (10) days after execution by the parties thereto.

b. AMENDMENTS AND TRANSFERS: Regional Franchisee shall not enter into or make
any amendment to any Franchise Agreement or authorize or permit any Franchise
Agreement or waive a Franchisee’s obligation to comply with any material
condition under a Franchise Agreement without RE/MAX JAPAN’s prior written
consent thereto. Regional Franchisee shall provide to RE/MAX JAPAN in advance a
copy of any such amendment or statement describing the waiver to be granted.
Regional Franchisee shall not approve any proposed transfer or assignment of an
interest in a Franchise Agreement without RE/MAX JAPAN’s prior written approval,
which shall neither be unreasonably withheld nor unduly delayed. RE/MAX JAPAN’s
approval may be conditioned on the receipt of such information concerning the
transaction and the proposed transferee as RE/MAX JAPAN may reasonably request.

c. PROHIBITIONS ON REBATES: Neither Regional Franchisee, any of its Affiliates,
nor any of their respective owners, officers, directors, employees or agents
shall be entitled to receive any discounts, volume rebates, administrative fees,
commissions, advertising allowances or other similar benefits from any suppliers
of any goods or services as a result of or in connection with purchases by
Regional Franchisee or any Franchisee, without prior written consent of RE/MAX
JAPAN.

10.       ASSIGNMENT OR TRANSFER BY REGIONAL FRANCHISEE:

a. GENERAL: This Agreement is personal in that RE/MAX JAPAN relies heavily on
the specific character, reputation and capability of Regional Franchisee and
Regional Franchisee’s Principals. Accordingly, Regional Franchisee, Regional
Franchisee’s Principals and any person or Entity which directly or indirectly
has or owns any interest in Regional Franchisee shall not without the prior
written consent of RE/MAX JAPAN, which consent shall not be unreasonably
withheld, sell, assign, transfer, convey, give away, pledge, mortgage or
otherwise encumber (i) any direct or indirect interest in this Agreement or
in Regional Franchisee, (ii) all or substantially all of Regional Franchisee’s
assets or (iii) Regional Franchisee’s interests in any Franchise Agreements
(including the creation or the exercise of a security interest or other lien or
encumbrance). The parties hereto agree that the foregoing restrictions in this
Paragraph 10.a shall equally apply to any issuance or redemption of any shares
of capital stock or other ownership interests by Regional Franchisee or any
merger, division or consolidation involving Regional Franchisee.

b. CONDITIONS PRECEDENT: Conditions precedent to RE/MAX JAPAN’s granting its
consent to a transfer as contemplated above include the following:

(i) Regional Franchisee’s full compliance with the provisions of this Agreement,
timely curing all defaults and noncompliance under this Agreement and under any
other agreements it may have with RE/MAX JAPAN;

(ii) Regional Franchisee’s payment in full of all outstanding amounts then due
and owing by Regional Franchisee to RE/MAX JAPAN;

(iii) Regional Franchisee providing notice to RE/MAX JAPAN in writing of the
names and addresses of any parties acting as brokers or agents for the proposed
transferee;

(iv) Regional Franchisee furnishing RE/MAX JAPAN with copies of the proposed
assignment or transfer document(s), which document(s) shall be subject to RE/MAX
JAPAN’s prior approval and, if applicable, shall evidence the third-party
assignee’s or transferee’s intention and binding obligation to acquire Regional
Franchisee’s rights and obligations under this Agreement;

(v) Regional Franchisee submitting to RE/MAX JAPAN in writing an offer of a
right of first refusal to purchase from Regional Franchisee (or, in the case of
a transfer of the equity interest in Regional Franchisee that results in a
change of control of Regional Franchisee, to purchase from the pertinent
shareholder(s) of Regional Franchisee ) on the same terms to which Regional
Franchisee (or such shareholder(s)) and the third-party assignee or transferee
have agreed;

(vi)              Regional Franchisee submitting to RE/MAX JAPAN current,
accurate financial statements and other documents sufficient to enable RE/MAX
JAPAN to determine the credit-worthiness, business experience, reputation and
ethical background of the proposed assignee or transferee;

(vii)            Regional Franchisee furnishing RE/MAX JAPAN with an
acknowledgment signed by the assignee or transferee pursuant to which it is
acknowledged that all disclosure relating to RE/MAX, LLC, RE/MAX JAPAN, Regional
Franchisee and the franchised business has been made to the proposed assignee or
transferee to the extent required by law or otherwise;

(viii)          The transferee executing RE/MAX JAPAN’s then-current form of
regional franchise agreement for a term ending on the expiration date of this
Agreement (including any renewal terms provided by this Agreement). The new
regional franchise agreement shall supersede this Agreement in all respects and
its terms may differ from the terms of this Agreement. If the transferee is an
Entity, those of the transferee’s owners whom RE/MAX JAPAN requires shall
provide such guarantees, and execute assumption and confidentiality documents,
as RE/MAX JAPAN and RE/MAX, LLC may require;

(ix)              Regional Franchisee and/or the transferee executing, or
causing the execution of, a general release, waiver, estoppel, assignment of
rights of action and/or such other documents as RE/MAX JAPAN and RE/MAX, LLC may
reasonably require of Regional Franchisee, Regional Franchisee’s Principals or
the transferee to preserve and protect their rights.

c. OBLIGATION OF TRANSFEREE: Any transferee or assignee of this Agreement shall
personally complete the full training course provided by RE/MAX JAPAN and
RE/MAX, LLC. including RE/MAX Management Training Course. It shall be the duty
of Regional Franchisee to advise any prospective transferee or assignee of this
Agreement of the requirements of this subparagraph. Any transferee or assignee
of this Agreement shall assume the full rights and responsibilities hereunder as
though such transferee or assignee had been the initial regional franchisee
hereunder. RE/MAX JAPAN may, in its sole discretion, require that any transferee
or assignee of an interest in Regional Franchisee meet the requirements of this
Paragraph 10.c.

d. OPTIONS OF RE/MAX JAPAN: RE/MAX JAPAN shall notify Regional Franchisee in
writing of its decision within thirty (30) days of its receipt of all the items
required to be furnished under Paragraph 10.b above. The options of RE/MAX JAPAN
shall be limited to:

(i) Permitting the assignment or transfer as proposed;

(ii) Exercising a right of first refusal to acquire rights and obligations under
this Agreement or in Regional Franchisee, or the assets of Regional Franchisee,
at the competing offer price; provided that Regional Franchisee acknowledges
RE/MAX JAPAN shall have a reasonable period of time to comply with any Domestic
Laws to exercise its right of first refusal, notwithstanding anything to the
contrary in this Agreement; or

(iii) Denying the assignment or transfer if such denial is deemed by RE/MAX
JAPAN necessary to maintain quality control over, or to the overall integrity
of, the Proprietary Concept or if in its best business judgment, RE/MAX JAPAN
reasonably believes that the proposed assignee or transferee does not have the
assets, reputation or experience at least equal to those of Regional Franchisee.
To make this determination, RE/MAX JAPAN may, in its sole discretion, require
additional due diligence into any prospective transferee or assignee’s
creditworthiness, background, or reputation. Proposed assignee or transferee
will execute any required releases or waivers necessary to facilitate said due
diligence. In the event that RE/MAX JAPAN requires additional due diligence on a
proposed transferee or assignee of an interest in Regional Franchisee, RE/MAX
JAPAN’s time to respond in Paragraph 10.d shall be extended for 15 Business Days
following receipt of any necessary releases or waivers from the assignee or
transferee.

e. TRANSFER FEE: In the event an assignment or transfer to a third party is
approved by RE/MAX JAPAN, Regional Franchisee shall remit to RE/MAX JAPAN
immediately upon receipt of approval of the assignment or transfer, the sum of
Twenty percent (20%) of the transfer price as partial consideration for the
administrative, training, setup and other expenses incurred by RE/MAX JAPAN in
connection with said assignment or transfer. Neither silence, tender, nor
acceptance of payment shall constitute acceptance or approval of any third-party
assignee or transferee. In the event monies are accepted by RE/MAX JAPAN without
consent to the assignment or transfer, the same shall be deemed to be held on
deposit for upcoming expenses and fees which Regional Franchisee shall owe to
RE/MAX JAPAN.

11. ASSIGNMENT OR TRANSFER BY RE/MAX JAPAN: This Agreement may be transferred or
assigned in whole or in part, at any time and for any reason, by RE/MAX JAPAN,
to any third-party without any requirement to obtain Regional Franchisee’s
consent. Following the effective date of transfer or assignment, Regional
Franchisee shall look solely to the transferee or assignee, and not to RE/MAX
JAPAN, for the satisfaction of any performance obligation contained herein.

12. CORPORATE/oWNERSHIP MATTERS: If an Entity, Regional Franchisee represents,
warrants and covenants that:

a. GOVERNING DOCUMENTS: Copies of Regional Franchisee’s charter, articles of
association, bylaws, other governing documents and any amendments thereto,
including the resolutions authorizing entry into and performance of this
Agreement shall have been furnished to RE/MAX JAPAN prior to the execution of
this Agreement.

b. OWNERSHIP INTERESTS: All interests in Regional Franchisee are owned as set
forth on Exhibit C attached to this Agreement. Regional Franchisee shall
maintain a current list of all owners of record and all beneficial owners of any
class of capital stock of Regional Franchisee. Such list shall be furnished to
RE/MAX JAPAN from time to time upon request and shall be certified by the
appropriate authorized officer of Regional Franchisee. Regional Franchisee shall
cause each of its Principals from time to time to provide such personal
identification (such as passports) as RE/MAX JAPAN may require and to execute
and deliver to RE/MAX JAPAN such Guaranty and Assumption of Obligations as
RE/MAX JAPAN from time to time may require, the current form of which is
attached to this Agreement as Exhibit E.

c. STOCK TRANSFER RESTRICTIONS: The bylaws, operating agreement or partnership
agreement, as applicable, of Regional Franchisee shall restrict the transfer of
Regional Franchisee’s capital stock in accordance with the transfer restrictions
of this Agreement, and Regional Franchisee shall maintain stop-transfer
instructions against the transfer on its records of any capital stock of
Regional Franchisee. Each stock certificate, unit certificate or other equity
securities document evidencing ownership in Regional Franchisee shall have
conspicuously endorsed on its face a statement in a form satisfactory to RE/MAX
JAPAN that it is held subject to, and that further assignment or transfer
thereof is subject to, the terms, conditions and restrictions contained in this
Agreement.

d. NEW OFFICERS, DIRECTORS OR MANAGERS: If any officer, director or manager of
Regional Franchisee shall cease to serve as such, or any Individual shall be
elected as an officer, director or manager of Regional Franchisee subsequent to
the execution of this Agreement, Regional Franchisee agrees to provide RE/MAX
JAPAN with notice thereof within thirty (30) days subsequent to such change. Any
newly elected officer, director or manager shall execute a confidentiality and
non-competition agreement in substantially the form attached to this Agreement
as Exhibit B.

e. STATUS: Regional Franchisee is legally formed and is legally authorized and
correctly licensed to enter into, and to do business as contemplated under this
Agreement and shall maintain itself in good standing at all times during the
Term.

f. NAMES: The corporate name of Regional Franchisee shall not contain any word,
phrase or clause which is the same as, derivative of, a translation of, or
deceptively or confusingly similar to “RE/MAX” or any of the other Marks. All
uses of the term “RE/MAX” and the other Marks shall be consistent with the
guidelines governing use as promulgated and amended from time to time by RE/MAX,
LLC and RE/MAX JAPAN. Prior written approval must be given by RE/MAX JAPAN of
any trade name or assumed name containing the service mark “RE/MAX” or any other
Marks owned by RE/MAX, LLC. Nothing in this Agreement shall be construed as
permitting Regional Franchisee to license or otherwise convey to a corporation
or to any other Entity or person any of the rights, duties and obligations
contained in this Agreement without prior written approval of RE/MAX JAPAN.

13. MARKS AND PROTECTION OF THE PROPRIETARY CONCEPT: Regional Franchisee and
Regional Franchisee’s Principals acknowledge, agree and represent that:

a. OWNERSHIP OF MARKS: RE/MAX, LLC has such ownership rights in certain of the
Marks as are derived from its applications to register, or registrations, of
such Marks with the appropriate governmental agencies. RE/MAX, LLC does not
represent, warrant or covenant that RE/MAX, LLC has the sole or exclusive right
to use the Marks in the Territory, or that the use of the Marks does not violate
the rights of any other person. Neither Regional Franchisee nor Regional
Franchisee’s Principals shall directly or indirectly contest the validity of
RE/MAX, LLC’s ownership of the Marks. Regional Franchisee’s use and right to
license the use of the Marks pursuant to this Agreement does not give Regional
Franchisee any ownership interest or other interest in or to the Marks, except
the limited license granted by this Agreement.

b. GOODWILL: Any and all goodwill arising from Regional Franchisee’s use and
right to license the use of the Marks shall inure solely and exclusively to
RE/MAX, LLC’s benefit, and upon expiration or termination of this Agreement and
the license herein granted, no monetary amount shall be assigned as attributable
to any goodwill associated with Regional Franchisee’s right to license the use
of the Proprietary Concept or the Marks.

c. INFRINGEMENT OF MARKS: Throughout the term of this Agreement, Regional
Franchisee shall immediately notify RE/MAX japan of any infringement of the
Marks or challenge to Regional Franchisee’s or any Franchisee’s use of any of
the Marks or claim by any person of any rights in any of the Marks in the
Territory. RE/MAX, LLC shall have sole discretion to take such action as it
deems appropriate and the right to exclusively control any litigation or other
proceeding arising out of any infringement, challenge, or claim or otherwise
relating to any of the Marks. In no event shall Regional Franchisee or Regional
Franchisee’s Principals take any action with respect to any such litigation or
proceeding without the prior written consent of RE/MAX, LLC. Regional Franchisee
agrees to, and to cause any Franchisee to, execute any and all instruments and
documents, render such assistance, and do such acts and things as may, in the
opinion of RE/MAX, LLC’s counsel, be necessary or advisable to protect and
maintain interests of RE/MAX JAPAN and RE/MAX, LLC in any such litigation or
other proceeding or to otherwise protect and maintain their respective interests
in the Marks. Regional Franchisee agrees to pay all fees, costs and expenses
(including attorneys’ fees) incurred by RE/MAX LLC, RE/MAX JAPAN, and Regional
Franchisee in connection with any infringement, challenge or claim described in
this Paragraph 13.c.

d. SUBSTITUTION OF MARKS, LOGOS AND SLOGANS: Regional Franchisee agrees that in
the event any one or more of the Marks are objected to by a prior user of the
same or similar Mark in the Territory or are for other reasons deemed by RE/MAX,
LLC to be unavailable or inappropriate for use in any portion of the Territory,
RE/MAX, LLC shall have the right to coin or otherwise establish alternative
marks, slogans and/or logos to be substituted for one or more of the Marks.
Regional Franchisee agrees that, in the event of any such substitution required
by RE/MAX, LLC Regional Franchisee shall promptly cease use of the designated
Mark(s) and substitute use of alternative Mark(s) designated by RE/MAX, LLC and
pay for all costs incurred in connection with any such substitution. In no event
shall RE/MAX, LLC bear any liability for costs or expenses incurred in
connection with any such substitution of Marks.

e. TRADE AND FICTITIOUS NAMES: Throughout the Term, Regional Franchisee shall,
and shall cause each Franchisee to, comply with RE/MAX JAPAN’s instructions in
filing and maintaining any requisite trade name or fictitious name
registrations, and shall execute any documents deemed necessary by RE/MAX JAPAN
and RE/MAX, LLC or its counsel to obtain protection for the Marks or to maintain
their continued validity and enforceability. Office names selected for use by
Franchisees must not include names of cities, geographic areas, or personal
names. All Franchised Office names must be approved by the Regional Franchisee
to ensure that such names are different, one from another, within a geographic
or market area, or region. RE/MAX JAPAN maintains a list of “approved names” for
Franchised Offices from which Franchisees can identify Office names that have
been previously approved for use. However, the fact that a name is on the
“approved names” list does not guarantee that it is lawfully available for use
in the jurisdiction where the Office will be located or that it will not
infringe a third parties rights; therefore it is the responsibility of each
Franchisee to ensure that the portion of the name after “RE/MAX” can be lawfully
used. Throughout the Term, Regional Franchisee shall cause each Franchisee to
comply with these and any other standards and guidelines regarding the use of
Office names as may be issued by RE/MAX, LLC and RE/MAX JAPAN from time to time.

f. REGISTERED LICENSEES: If deemed necessary by RE/MAX JAPAN or RE/MAX, LLC,
Regional Franchisee agrees to fully cooperate with RE/MAX JAPAN and RE/MAX, LLC
(including executing, and requiring Franchisees to execute, any license or
similar agreements) in registering Regional Franchisee and any Franchisee as a
registered licensee of the Marks with any governmental agency that RE/MAX, LLC
and RE/MAX JAPAN deems appropriate and necessary, and to also cooperate in
canceling such registration upon demand by RE/MAX JAPAN or RE/MAX, LLC or upon
termination or expiration of this Agreement and/or any applicable Franchise
Agreement. In no event shall Regional Franchisee or any of Regional Franchisee’s
Principals take any action with respect to the registration of Regional
Franchisee or any Franchisee as a registered licensee of the Marks without the
prior written consent of RE/MAX, LLC. Regional Franchisee shall reimburse RE/MAX
JAPAN and RE/MAX, LLC for all expenses (including attorneys’ fees and costs)
incurred by RE/MAX JAPAN and RE/MAX LLC in registering Regional Franchisee or
any Franchisee as a registered licensee of the Marks. In the event of any
conflict between the terms of any such registered license agreement and this
Agreement, the terms of this Agreement shall prevail.

g. CONTINUOUS USE OF MARKS: Throughout the Term, Regional Franchisee shall
cooperate in all respects with RE/MAX JAPAN and RE/MAX, LLC to prove the
continuous and effective use of the Marks and with respect to any renewal of any
registration of the Marks or registration of authorized users; such cooperation
shall include cooperation with RE/MAX JAPAN and RE/MAX, LLC in the placement and
use of the Marks and taking all actions necessary to evidence such placement and
use.

h. DOMAIN NAMES: Regional Franchisee agrees to exercise all commercially
reasonable efforts, and otherwise cooperate with RE/MAX, LLC and RE/MAX JAPAN,
in assisting with RE/MAX JAPAN and re/max, LLC’s acquisition and retention of
the top level RE/MAX domain name for the Territory. RE/MAX JAPAN may require
Regional Franchisee to register one or more domain names in the Territory in
Regional Franchisee’s name on behalf of RE/MAX, LLC. Regional Franchisee agrees
to promptly assign to RE/MAX, LLC or its designee any such domain name, or any
other domain name relating to the Marks or the Proprietary Concept, upon the
request of RE/MAX, LLC or upon the expiration or termination of this Agreement.

i. DISCLOSURE OF CONFIDENTIAL INFORMATION: RE/MAX JAPAN and RE/MAX, LLC have
revealed to Regional Franchisee and Regional Franchisee’s Principals trade
secrets, know-how and proprietary, unique and novel information concerning the
methods, techniques, practices, procedures and marketing of RE/MAX, LLC’s unique
real estate service business and Proprietary Concept, all of which taken as a
whole comprise a composite program, sometimes referred to as “the information
comprising the Proprietary Concept.”

j . ASPECTS OF CONFIDENTIAL INFORMATION: All aspects of the information
comprising the Proprietary Concept that RE/MAX, LLC deems relevant to Real
Estate Brokerage Services in the Territory have been, and will be, provided by
RE/MAX, LLC and RE/MAX Japan 　 to Regional Franchisee. Regional Franchisee and
Regional Franchisee’s Principals acknowledge the confidential nature of the
information comprising the Proprietary Concept and further acknowledge that
RE/MAX JAPAN and Regional Franchisee and Regional Franchisee’s Principals derive
competitive and economic advantages from the information comprising the
Proprietary Concept. Regional Franchisee and Regional Franchisee’s Principals
are aware that RE/MAX JAPAN and RE/MAX, LLC have instituted a number of policies
and procedures designed to protect the confidentiality of information comprising
the Proprietary Concept, including the requirement that all persons having
access to information comprising the Proprietary Concept contractually covenant
not to disclose or make unauthorized reproductions thereof.

k. PROTECTION OF CONFIDENTIAL INFORMATION: Regional Franchisee and Regional
Franchisee’s Principals agree that they shall take all steps necessary, at
Regional Franchisee’s expense, to protect the confidentiality of the information
comprising the Proprietary Concept from competitors and other third parties.

l. DISCLOSURE PROHIBITED: Neither Regional Franchisee nor any of Regional
Franchisee’s Principals shall divulge in whole or in part to any person at any
time, either during the Term or subsequent to termination or expiration thereof,
the information comprising the Proprietary Concept without the prior written
consent of RE/MAX JAPAN and RE/MAX, LLC, which consent may be withheld by RE/MAX
JAPAN and RE/MAX, LLC in their sole discretion or may be made contingent upon
execution of a written confidential disclosure agreement between RE/MAX JAPAN,
RE/MAX, LLC and such person. RE/MAX JAPAN and RE/MAX, LLC do hereby consent to
Regional Franchisee disclosing the information comprising the Proprietary
Concept to bona fide Franchisees under fully executed and approved Franchise
Agreements.

m. PROHIBITION ON USE: Except as expressly permitted pursuant to this Agreement,
neither Regional Franchisee nor any of Regional Franchisee’s Principals shall
utilize the information comprising the Proprietary Concept, in whole or in part,
in any geographic area at any time during the Term or subsequent to the date
this Agreement (including any renewals hereof, if any) expires or is not
renewed, or is terminated, canceled, abandoned, assigned, transferred or
otherwise concluded, without the prior written approval of RE/MAX jAPAN.

n. PUBLIC DOMAIN: Notwithstanding anything to the contrary contained in this
Agreement, the restrictions on Regional Franchisee's disclosure and use of the
Proprietary Concept shall not apply to: (a) information, processes or techniques
which are or become generally known in the residential real estate brokerage
industry within the Territory (other than through unauthorized disclosure,
whether deliberate or inadvertent, by Regional Franchisee, Regional Franchisee’s
Principals or those whose access to the Proprietary Concept was permitted by
Regional Franchisee or its Principals), provided Regional Franchisee shall have
obtained the RE/MAX, LLC's prior consent, or (b) disclosure of the Proprietary
Concept, in judicial or administrative proceedings, to the extent that Regional
Franchisee is legally compelled to disclose such information, provided Regional
Franchisee shall have used its best efforts and shall have afforded RE/MAX, LLC
the opportunity to obtain an appropriate protective order or other assurance
satisfactory to RE/MAX, LLC of confidential treatment for the information
required to be so disclosed.

o. INFORMATION EXCHANGE: Regional Franchisee acknowledges the importance to the
entire RE/MAX System of exchanging ideas, concepts, methods and techniques
relating to the development, marketing and/or operation of Real Estate Brokerage
Services conceived or developed by Regional Franchisee or its Principals and
Franchisees. Regional Franchisee agrees to disclose, and to cause its Principals
and Franchisees to disclose, to RE/MAX, LLC and RE/MAX JAPAN all ideas,
concepts, methods, techniques and products relating to the development,
marketing and/or operation of Real Estate Brokerage Services conceived or
developed by any of them. If incorporated into the Proprietary Concept for use
in the Territory or elsewhere, such ideas, concepts, methods and techniques
shall become the sole and exclusive property of RE/MAX, LLC, and RE/MAX, LLC
shall have the exclusive and worldwide right to incorporate same in the
Proprietary Concept for the Territory or elsewhere for use in the RE/MAX System
operated by RE/MAX, LLC, its Affiliates and their respective franchisees.
RE/MAX, LLC shall have no obligation to make any payment to Regional Franchisee
or any Franchisee with respect to any idea, concept, method or technique
developed or suggested by any of them and incorporated by RE/MAX, LLC into the
Proprietary Concept. Regional Franchisee agrees that neither Regional Franchisee
nor any of Regional Franchisee’s Principals will use any such concept, method,
technique or product without obtaining RE/MAX, LLC’s prior approval.

p. EXCLUSIVE RELATIONSHIP: Regional Franchisee and each of its Principals
acknowledge and agree that RE/MAX, LLC would be unable to protect the trade
secrets against unauthorized use or disclosure if Regional Franchisee or any of
its Principals were permitted to hold interests in or assist Competitive
Businesses. RE/MAX JAPAN has entered into this Agreement with Regional
Franchisee on the express condition that Regional Franchisee and each of its
Principals (directly or indirectly, whether through Affiliates, members of their
respective Immediate Families or otherwise) will deal exclusively with RE/MAX
JAPAN with respect to the operation of any Competitive Business. Accordingly,
during the Term, neither Regional Franchisee nor any of its Principals may,
without our prior consent (which consent may be withheld by RE/MAX, LLC or
RE/MAX JAPAN at its sole discretion):

(i) directly or indirectly (such as through an Affiliate, through a member of
his or their Immediate Families or otherwise) own any legal or beneficial
interest in, or render services or give advice to: (1) any Competitive Business
located anywhere in the Territory; or (2) any Person located anywhere in the
Territory which grants franchises, licenses or other interests to others to
operate any Competitive Business; or

(ii) divert or attempt to divert any RE/MAX business or customer to any
competitor by inducement or otherwise, or do anything injurious or prejudicial
to the goodwill associated with the Marks or the RE/MAX System. q

q. CONFIDENTIALITY AGREEMENTS: Regional Franchisee and Regional Franchisee’s
Principals shall require (i) all officers, directors and managers of Regional
Franchisee, as applicable, (ii) all of Regional Franchisee’s Principals, and
(iii) any other personnel of Regional Franchisee otherwise having access to the
information comprising the Proprietary Concept, to execute such confidentiality
and non-competition agreements as RE/MAX JAPAN and RE/MAX, LLC may require from
time to time, the current form of which is attached as Exhibit B.

r. IRREPARABLE INJURY: Regional Franchisee and each of its Principals
acknowledges that any failure to comply with the requirements of this Paragraph
13 shall constitute a material event of default under this Agreement. Regional
Franchisee and each of its Principals acknowledges that a violation of the terms
of this Paragraph 13 would result in irreparable injury to RE/MAX JAPAN, RE/MAX,
LLC and the RE/MAX System for which no adequate remedy at law may be available,
and Regional Franchisee and each of its Principals accordingly consents to the
issuance of an injunction or similar form of remedy prohibiting any conduct by
Regional Franchisee or any of its Principals in violation of the terms of this
Paragraph 13. Regional Franchisee and each of its Principals agrees to pay all
expenses (including all related court costs and reasonable attorneys’ fees)
incurred by RE/MAX JAPAN and RE/MAX LLC in enforcing the terms of this Paragraph
13.

s. liquidated DAMAGES: For any breach of any of the covenants in Paragraph 13.p,
which covenants are made in consideration of the rights granted under Paragraph
2 hereof and the transmission of the information comprising the Proprietary
Concept, and due to the difficulty of establishing the precise amount of damages
for breach of such covenants, in addition to the other remedies provided for
herein, Regional Franchisee and all of its Principals jointly and severally
agree to pay RE/MAX JAPAn, an amount equal to the greater of (i) [One Hundred
Million Japanese Yen (¥100,000,000)]; or (ii)[ Twenty Five Million Japanese Yen
(¥25,000,000) ]for each Competitive Business. In the event a Competitive
Business consists of multiple units, outlets or locations, each such unit,
outlet or location shall constitute a separate Competitive Business. The parties
agree that the foregoing amounts are a reasonable estimation of the damages that
would be incurred by RE/MAX JAPAN for breach of such covenants. The parties
further agree that RE/MAX JAPAN shall be entitled to pursue any other right or
remedy provided or permitted by law or this Agreement and that, in any event,
payment to RE/MAX JAPAN of an amount provided for under this paragraph shall not
constitute an excuse to the performance of Regional Franchisee’s and its
Principals’ obligations under this Agreement.

14. INSURANCE REQUIREMENTS:

Throughout the term of this Agreement, Regional Franchisee shall maintain
general business liability insurance in respect of its business operations
contemplated by this Agreement with such reputable companies and for such
coverage as is commercially reasonable and is customary in the industry and
geographic area in which Regional Franchisee is operating. RE/MAX JAPAN
recommends that such insurance be in an amount which is equivalent to at least
One Hundred Million Japanese Yen (¥100,000,000). Regional Franchisee shall
maintain and timely pay all premiums associated with such insurance and shall
list RE/MAX Japan, its affiliates, successors and assigns and its respective
partners, shareholders, directors, officers, representatives, employees, agents
and associates, as named insured parties for any and all liability which might
be incurred as a result of any actions or inactions, taken or not taken, by
Regional Franchisee, its Affiliates and their respective agents, officers,
directors, partners, shareholders, representatives, associates, Franchisees,
employees or others acting under Regional Franchisee’s authority or direction.
In addition, if commercially reasonable within the Territory, Regional
Franchisee shall maintain and keep in force, at its sole expense, such other
forms of insurance as RE/MAX JAPAN shall require, including errors and omissions
insurance and workers' compensation insurance, in such amounts and with such
reputable insurance companies as shall be selected by Regional Franchisee, and
naming RE/MAX Japan, its affiliates, successors and assigns and its respective
partners, shareholders, directors, officers, representatives, employees, agents
and associates, as additional insured parties. None of such policies shall be
cancelable except upon thirty (30) days’ prior written notice to RE/MAX JAPAN
sent prepaid by express courier service to the address specified in Paragraph
19.b. Regional Franchisee shall, prior to conducting business under this
Agreement, deliver to RE/MAX JAPAN, copies of the certificates of insurance
evidencing that all such insurance is in full force and effect and that RE/MAX
JAPAN (together with the persons and entities described above) are named as
additional insured parties.

15. Regional Franchisee’S REPRESENTATIONS: RE/MAX JAPAN and Regional Franchisee
herein agree that the following representations made by Regional Franchisee to
RE/MAX JAPAN, together with those contained in Paragraphs 13 and 16 of this
Agreement, are and were intended to be a material and major inducement for
RE/MAX JAPAN to enter into this Agreement. Regional Franchisee agrees,
represents, warrants and acknowledges as follows:

a. Regional Franchisee and/or Regional Franchisee’s Principals are sophisticated
business people having dealt in many varied business transactions over the past
years, which transactions have been equal to and/or greater in complexity than
those contemplated under this Agreement.

b. Regional Franchisee fully realizes that it may lose all monies paid and time
expended for and under this Agreement.

c. Regional Franchisee has contacted a solicitor or attorney of its selection
who has advised Regional Franchisee respecting the obligations of Regional
Franchisee under the terms and provisions of this Agreement.

d. RE/MAX JAPAN and Regional Franchisee declare the following basic policy in
order to prevent damages caused by groups or individuals, so-called Anti-Social
Forces ("ASF") that pursue economic benefit by making full use of violence,
force and fraudulent means.

(i) All executives and employees resolutely work toward not having any relations
with ASF.

(ii) Work with specialized agencies such as police office and attorney and
handle properly in an organized way in order to prevent damages caused by ASF.

(iii) Never accept undue demands by ASF and resolutely deal with it according to
law.

(iv) Do not give benefits and make backstage deal with ASF.

(v) Ensure employee's safety who deals with undue demands by ASF.

In this Terms, the Anti-Social Forces shall be persons or entities which fall
under any of the following items:
(a) bouryokudan (Gang group);

 

(b) Gangster or member of any gang group;                          



(c) Individual, corporation, or any other association/group related to any Gang
group (including its directors or officers (without regard to any other the
title such as advisors or consultants; the same shall apply hereinafter).
employees, and any other members; the same shall apply hereinafter);
                         


(d) Sokaiya (professional extortionists or corporate racketeer at shareholders’
meeting);

 

(e) Individual, corporation, or any other association/group which has made undue
demands to citizens or enterprises, professing oneself a social activity, human
rights movement, political activity, etc.;

                         
(f) Individual, corporation, or any other association/group which commits acts
to harm the social order and the safety of citizens, etc.; and/or
                         



(g) Individual, corporation, or any other association/group which is deemed to
have a socially accusable relationship with any person/entity enumerated in each
of the above six items 

 

e. Regional Franchisee is aware of the provisions of the United States Foreign
Corrupt Practices Act, the U.K. Bribery Act, the Canadian Corruption of Foreign
Public Officials Act, Articles 389-395, 163 of the People’s Republic of China
(“PRC”) Criminal Law, and Article 8 of the PRC Anti-Unfair Competition Law, and
other applicable anti-corruption laws (the “Law”). Neither Regional Franchisee
nor any of Regional Franchisee’s Principals is named as “Specially Designated
Nationals” or “Blocked Persons” as designated by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, including being named on the list
posted at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx.
Neither Regional Franchisee nor Regional Franchisee’s Principals is associated
with any group on said lists. Neither Regional Franchisee nor any of Regional
Franchisee’s Principals is or will become controlled by Governmental Authorities
of any country that is subject to a United States embargo. Neither Regional
Franchisee nor any of Regional Franchisee’s Principals has been denied a visa to
travel to the United States for security reasons. Neither Regional Franchisee
nor any of Regional Franchisee’s Principals is a Governmental Authority,
political party or official of any political party, or candidate for public
office. Regional Franchisee has had a full and adequate opportunity to be
advised by legal counsel regarding legal requirements that prohibit unfair,
fraudulent or corrupt business practices under United States law, including
those under the United States Foreign Corrupt Practices Act and the
International Money Laundering Abatement and Anti-Terrorist Financing Act,
otherwise known as the USA Patriot Act. Regional Franchisee further warrants and
represents that none of the fees paid or payable to RE/MAX JAPAN in connection
with this Agreement (including the Initial Fee, Franchise Sales Fees, Renewal
Franchise Sales Fees, Membership Dues, Monthly Ongoing Fees and any
contributions to the Advertising Fund) are derived, or will be derived, in part
or in whole from the proceeds of any illegal activity.

f. All information contained in and submitted to RE/MAX JAPAN in connection with
Regional Franchisee’s application for the rights and privileges contemplated by
this Agreement was complete, accurate and not misleading in any respect when
made. There have been no material changes to such information or other material
changes in the circumstances or condition of Regional Franchisee or any of
Regional Franchisee’s Principals between the time such information was submitted
and the date of this Agreement.

g. Regional Franchisee further agrees, represents, warrants and acknowledges as
follows:

(i)                 In carrying out its responsibilities under the Agreement,
neither Regional Franchisee nor any of Regional Franchisee’s Principals, owners,
officers, directors, employees, or agents will:

(a)                Pay, offer, or promise to pay, or authorize the payment,
directly or indirectly, of any money, gift, or anything of value to any
government or party official, candidate or employee, at any level, including
employees of state-owned or controlled enterprises, for the purpose of
influencing any act or decision of such person or party in order to obtain or
retain business, or to direct business to any person.

(b)                Offer, promise, or give a financial benefit or other
advantage to any other person with the intent to induce that person to or reward
that person for improperly performing any function in connection with that
person’s employment or engagement.

(c)                Request, agree to receive, or accept a financial benefit or
other advantage as a reward for improperly performing any function in connection
with Regional Franchisee’s performance of its responsibilities under the
Agreement.

(d)                Falsify any business record.

(ii)               No owner, officer, director, or employee of Regional
Franchisee (a) is now a Government Official, or (b) will in the future become a
Government Official during the term of this Agreement without prior written
notification to RE/MAX JAPAN. “Government Official” means any person exercising
a public function and/or acting in an official capacity on behalf of a
government agency, department, or instrumentality, political party, or candidate
for political office, and includes officials or employees of federal, state
provincial, county or municipal governments or any department or agency thereof;
any officers or employees of a company or business owned in whole or in part by
a government; any officers or employees of a public international organization;
any political party or official thereof; or any candidate for political office.
Government officials include officials at every level of government, regardless
of rank or position.

(iii)             Neither Regional Franchisee or any of Regional Franchisee’s
Principals, owners, officers, directors, employees, or agents has been charged
with or convicted of bribery, corruption or fraud;

(iv)              Regional Franchisee represents and warrants that this
Agreement is not in any respect a violation of the laws, rules, or regulations
of the Region, and that Regional Franchisee will refrain from taking any action
that would cause RE/MAX JAPAN or RE/MAX, LLC to be in violation of any law of
the Region.

(v)                Regional Franchisee will include in any Franchise Agreement
provisions substantially the same as subparagraphs (i)-(iv) above.

(vi)              RE/MAX JAPAN shall have the right to satisfy itself and
RE/MAX, LLC that Regional Franchisee is in compliance with this Paragraph 15.f.
RE/MAX JAPAN may, from time to time, require Regional Franchisee to affirm its
continuing compliance with its obligations under this Paragraph 15.f. In
addition, RE/MAX JAPAN may, at its option, audit the Regional Franchisee in
order to satisfy itself that no breach has occurred or is likely to occur, or
select an independent third party to conduct the audit. Regional Franchisee
shall cooperate fully in any audit conducted by or on behalf of RE/MAX JAPAN.

(vii)            Unless otherwise agreed by the parties, any payments due to
Regional Franchisee under this Agreement shall be made by bank wire transfer to
the bank account of Regional Franchisee at a designated bank in the country
where Regional Franchisee resides or provides services or by check made payable
to Regional Franchisee for delivery where the Regional Franchisee resides or
provides services.

(viii)          In no event shall RE/MAX JAPAN be obligated under this Agreement
to take any action or omit to take any action that RE/MAX JAPAN believes in good
faith would cause it to be in violation of any laws of Host Country, any U.S.
laws, or any applicable anti-corruption laws, including, without limitation, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

(ix)              RE/MAX JAPAN may terminate this Agreement immediately upon
written notice in the event RE/MAX JAPAN concludes in its sole opinion that
Regional Franchisee has failed to meet any obligations under this Paragraph
15.f. Regional Franchisee shall further indemnify and hold RE/MAX JAPAN harmless
against any and all claims, losses, or damages arising from or related to such
breach or cancellation of the Agreement, or both.

16. Regional Franchisee’S OBLIGATIONS: The following obligations of Regional
Franchisee (and Regional Franchisee’s Principals, where indicated) are in
addition to such other obligations of Regional Franchisee (and Regional
Franchisee’s Principals) expressed in this Agreement:

a. STANDARDS: Throughout the term of this Agreement, Regional Franchisee shall
maintain (and cause its Franchisees to maintain) a high ethical standard in the
conduct of business, and offices in a clean and orderly manner. Regional
Franchisee further agrees to provide efficient, courteous and high-quality
services to its Franchisees and to the public, all of the same high quality and
distinguishing characteristics as provided at other Offices worldwide, such that
the business operated under this Agreement will help to create, enhance and
maintain international goodwill among the public for the Proprietary Concept and
the Marks.

b. REAL ESTATE ASSOCIATIONS: Regional Franchisee shall join and remain a member
in good standing of and comply with any applicable code of ethics and by-laws of
the recognized local and national real estate boards or associations, if any,
subject to RE/MAX JAPAN’s prior written approval.

c. COMPLIANCE WITH LAWS AND NORMS: Regional Franchisee and Regional Franchisee’s
Principals shall comply with all Domestic Laws relating to the conduct of the
business contemplated by this Agreement, and not engage in any activity or
practice which results in or may be anticipated to result in litigation or
public criticism of RE/MAX, LLC or RE/MAX JAPAN, or RE/MAX System, or the RE/MAX
Network, or disparagement of their respective business reputations. The
foregoing includes all laws relating to franchising, money laundering, financial
transfers with restricted Individuals, and corrupt practices. Without limiting
the generality of the foregoing, Regional Franchisee agrees that it will comply
with all Domestic Laws relating to the offer and sale of Franchises in the
Territory. Regional Franchisee shall, at its own cost (including legal fees),
prepare any disclosure materials to be provided to any Franchisee, and obtain
and maintain any registrations with applicable Governmental Authorities, as
required under Domestic Laws. In addition, Regional Franchisee shall obtain
RE/MAX JAPAN’s prior approval of any of the above-described disclosure and
registration materials before providing such materials to a prospective
Franchisee.

d. COMPLIANCE WITH PROPRIETARY CONCEPT AND USE OF MARKS: Throughout the term of
this Agreement, Regional Franchisee shall strictly observe the most current
rules of operation established by RE/MAX, LLC and RE/MAX JAPAN for use and
implementation of the Proprietary Concept and the Marks, including standards and
guidelines as may be issued by RE/MAX, LLC and RE/MAX JAPAN from time to time.
It is understood and agreed that such standards and guidelines are an integral
part of the Proprietary Concept and that the agreement of Regional Franchisee to
adhere to such standards and guidelines is a material consideration for
execution of this Agreement by RE/MAX JAPAN.

e. PROMOTION AND SUPPORT OF RE/MAX system: Throughout the term of this
Agreement, Regional Franchisee shall use its best efforts to encourage the use
by the general public of the franchised Offices located within the Territory,
and shall not promote the use of any other Real Estate Brokerage Office or
similar company. Regional Franchisee shall support and endorse (and, if required
by RE/MAX JAPAN sell, provide or implement, as the case may be) all existing and
future businesses, products and services that are consistent with or supportive
of the Proprietary Concept and the interests contemplated under this Agreement.
Regional Franchisee must establish one or more regional advertising funds and
require that each Franchised Office within the Territory make a monthly
contribution into such funds in an amount of not less than Ten Thousand Japanese
Yen (¥10,000) per month, which amount may be subject to periodic increases,
subject to the reasonable discretion of RE/MAX JAPAN. These advertising funds
must be used exclusively for purposes related to the creation and placement of
national and regional advertising materials, programs and public relations
activities that promote and create awareness for the RE/MAX brand within the
Territory.

f. BOOKS AND RECORDS; INSPECTION RIGHTS: Regional Franchisee shall maintain
during the term of this Agreement, and for not less than five (5) years
following the termination, expiration, or non-renewal of this Agreement, full,
complete, and accurate books, records, and accounts in accordance with generally
accepted accounting principles and in the form and manner prescribed by RE/MAX
JAPAN from time to time. Throughout the term of this Agreement, Regional
Franchisee shall permit inspection at reasonable times by agents or
representatives of RE/MAX JAPAN of all books and records (including computerized
and electronic records), procedures and services and all other information,
financial and non-financial, pertaining to the business contemplated under this
Agreement. Regional Franchisee shall permit RE/MAX JAPAN on such occasions and
at such times as RE/MAX JAPAN deems necessary, to visit and inspect Regional
Franchisee’s office to determine compliance with this Agreement. If RE/MAX JAPAN
reasonably believes at any time while this Agreement is in force that it
requires additional information about Regional Franchisee, any of Regional
Franchisee’s Principals, or the conduct of Regional Franchisee’s business,
Regional Franchisee will comply with any information request within thirty (30)
days of receipt.

g. FINANCIAL STATEMENTS: Throughout the term of this Agreement, within one
hundred twenty (120) days after the close of Regional Franchisee’s fiscal year,
Regional Franchisee shall file with RE/MAX JAPAN audited financial statements
showing Regional Franchisee’s balance sheet and the results of operations for
the year, including gross sales and revenues for said year. Further, Regional
Franchisee shall file with RE/MAX JAPAN any other reports RE/MAX JAPAN from time
to time may reasonably request and in the form prescribed by RE/MAX JAPAN. All
financial statements submitted to RE/MAX JAPAN hereunder shall be true, correct
and complete and otherwise prepared in accordance with the International
Financial Reporting Accounting Standards established from time to time by the
International Accounting Standards Board or any successor entity.

Regional Franchisee shall also submit to RE/MAX JAPAN such other forms, reports,
records, information, and data as and when RE/MAX JAPAN may reasonably
designate, in the form and format, and at the times and places reasonably
required by RE/MAX JAPAN, upon request and as specified from time to time in
writing, including via computer diskette, or otherwise in electronic format,
and/or restated in accordance with RE/MAX JAPAN’s financial reporting periods,
consistent with RE/MAX JAPAN’s then current financial reporting periods and
accounting practices and standards.

h. INDEMNIFICATION: Regional Franchisee shall indemnify and hold the RE/MAX
Parties who were or may have been negligent, harmless against any and all
Damages (as such term is defined below) arising directly or indirectly from any
Asserted Claim (as such term is defined below) as well as from any breach of
this Agreement by Regional Franchisee. Regional Franchisee’s indemnity
obligations shall survive any expiration or termination of this Agreement.

As used in this Paragraph 16.h, the following terms have the following meanings:

(i) “Asserted Claim” means any allegation, claim or complaint that is the result
of, or in connection with, Regional Franchisee’s conduct of its business, the
exercise of its rights and carrying out of its obligations under this Agreement
(including any claims attributable to the conduct of a Franchisee or Sales
Associate or any of their employees, or any claims brought by a prospective or
actual Franchisee and/or a government agency concerning Regional Franchisee’s
solicitation and other dealings with prospective and actual Franchisees),
notwithstanding any claim that any RE/MAX Party was or may have been negligent.

(ii) “RE/MAX Parties” means a collective reference to RE/MAX JAPAN, RE/MAX, LLC,
and RE/MAX JAPAN and RE/MAX LLC’s shareholders, and Affiliates, and their
respective officers, directors, employees, agents, successors and assigns.

(iii) “Damages” means all claims, demands, causes of action, suits, damages,
liabilities, fines, penalties, assessments, judgments, losses, and expenses
(including expenses, costs and lawyers’ fees incurred for any indemnified
party’s primary defense or for enforcement of its indemnification rights).

Neither RE/MAX JAPAN nor RE/MAX, LLC shall, by virtue of any approvals, advice,
or　 services provided to Regional Franchisee or to any Franchisee, assume
responsibility or liability to Regional Franchisee, Franchisees, Sales
Associates, or any third parties to which it would not otherwise be subject.

i. TIMELY PAYMENTS: Throughout the term of this Agreement, Regional Franchisee
shall promptly pay:

(i) Within thirty (30) days of its receipt of the applicable invoice or notice,
all sums due RE/MAX JAPAN for supplies ordered from RE/MAX JAPAN and any fees
due hereunder, together with interest and any applicable late charges on any
amount not paid when due as prescribed herein.

(ii) When due, all taxes, fees and charges imposed by any governmental agency or
authority as a result of Regional Franchisee’s business operations and sales of
Franchises, as contemplated herein.

(iii) When due, all judgments, awards, attorneys'/solicitors’ fees, court costs
and arbitration costs associated with any claims or demands arising out of any
Franchises sold or proposed to be sold by Regional Franchisee, including any
legal fees and costs required to be expended by RE/MAX JAPAN in the defense of
any such claims or demands, except as otherwise provided in this Agreement.

j. PROMOTION OF MARKS: Throughout the term of this Agreement, Regional
Franchisee and Regional Franchisee’s Principals shall protect, maintain, promote
and advance the Marks and any other trade name, marks, slogans and logos
hereafter licensed to Regional Franchisee under this Agreement or any other
agreement between Regional Franchisee and RE/MAX JAPAN. Regional Franchisee and
Regional Franchisee’s Principals shall also take all steps RE/MAX, LLC and
RE/MAX JAPAN deem necessary to prevent any imitation and/or infringement of the
Marks within the Territory.

k. FRANCHISE SALES and services representatives: Regional Franchisee shall
employ such number of full-time franchise sales representatives (“Franchise
Sales Representatives”) and such number of full-time franchise service
representatives (“Franchise Services Representatives”) as RE/MAX JAPAN may
reasonably require from time to time to effectively market and support
Franchisees. All contracts between Regional Franchisee and each of Regional
Franchisee’s Franchise Sales Representatives and Franchise Services
Representatives shall be in a form approved by RE/MAX JAPAN and shall contain,
among other provisions, all substantive provisions of the Confidentiality
Agreement attached as Exhibit B hereto.

l. FRANCHISE SALES PLAN: Within ninety (90) days of the Effective Date of this
Agreement, Regional Franchisee shall design and present to RE/MAX JAPAN for its
approval a plan for maintaining the minimum number of Franchised Offices and
Sales Associates pursuant to the Development Schedule attached hereto as Exhibit
A.

m. ONGOING TRAINING: At the request of RE/MAX JAPAN, and at Regional
Franchisee’s sole expense, certain Regional Franchisee’s Principals designated
by RE/MAX JAPAN shall travel to RE/MAX jAPAN’s Principal Office or such other
location RE/MAX JAPAN may designate, for updated training and progress
evaluation; provided, however, such required travel and training sessions shall
not occur more than once during any consecutive twenty-four (24) month period.

n. REGIONAL OFFICE: Within one hundred eighty (180) days of the Effective Date
of this Agreement, Regional Franchisee shall have opened an office acceptable to
RE/MAX JAPAN to serve the Region (the “Regional Office”). The Regional Office
shall be located within the Region. The Regional Office shall be of such size
and configuration, and shall contain such furniture and equipment as is
customary for offices in the industry and as necessary to conduct the business
contemplated by this Agreement. Throughout the term of this Agreement, the
Regional Office shall remain open and operate in a manner reasonably acceptable
to RE/MAX JAPAN and shall not be closed under any circumstances for any
consecutive seventy-two (72) hours.

o. COMMUNICATIONS WITH FRANCHISEES: Throughout the term of this Agreement,
Regional Franchisee shall directly, or through its agent, contact each
Franchisee operating within the Region at least once per month throughout the
term of the related Franchise Agreements. Regional Franchisee shall utilize such
communication sessions to ascertain and discuss all appropriate information with
such Franchisees regarding their most recent activity. Following each monthly
communication, Regional Franchisee shall promptly update the appropriate
Franchisee records accordingly.

p. MANAGEMENT OF Regional OFFICE: Throughout the term of this Agreement,
Regional Franchisee shall cause the general manager or one of Regional
Franchisee’s Principals approved by RE/MAX JAPAN to manage the Regional Office
and reside on a full-time basis within the Territory.

q. COLLECTIVE ACTION: Throughout the term of this Agreement, Regional Franchisee
shall not join, participate in, combine or conspire with or through any council
of Franchisees, or any franchisee association or other type of group, and not
give encouragement, support or guidance to any such group or any individual
member of such group, and not become a party to any class action suit or become
involved in any other type of activity that has the effect of (or has as its
purpose, in whole or in part, express or implied):

(i) The withholding of any fees, dues or other sums due and owing to RE/MAX
JAPAN under the terms of (A) this Agreement and other RE/MAX regional franchise
agreement in Japan; or (B) any Franchise Agreements and other similar agreements
that RE/MAX JAPAN may have in this Territory or any other region in Japan; or

(ii) The engaging in any form of activity of any kind or nature that would tend
to have a detrimental or adverse impact on the RE/MAX Parties, the RE/MAX
System, the RE/MAX Network, the Proprietary Concept, and/or public respect for
and trust in the Marks.

r. SUPPLIES: Throughout the term of this Agreement, Regional Franchisee shall
use only those supplies and materials bearing any of the Marks that meet the
RE/MAX JAPAN’s minimum standards and specifications. Moreover, Regional
Franchisee shall ensure that all supplies and materials used by Regional
Franchisee, Franchisees and Sales Associates, all advertising, promotional,
marketing, recruiting and training materials (together with all stationery and
signage), comply with all specifications required by RE/MAX, JAPAN. RE/MAX JAPAN
reserves the right to change the specifications periodically as it deems
necessary or appropriate. Regional Franchisee shall be responsible for all costs
and expenses incurred in connection with the preparation of any such supplies
and materials, and agrees to bear all costs and expenses for adapting such
materials for use in the Territory. All changes to existing materials, as well
as newly developed materials, require the prior written approval of RE/MAX japan
which approval will not be unreasonably withheld. All such developments or
changes to such materials shall be the sole and exclusive property of RE/MAX,
llc and shall inure to the benefit of RE/MAX, LLC.

s. REGIONAL Franchisee EVENTS: At least once during each year under this
Agreement, Regional Franchisee shall provide RE/MAX JAPAN with a written
calendar of events listing the date, time and place of all meetings, programs
and events scheduled by Regional Franchisee for its Franchisees. No such
meeting, program or event, however, shall conflict with any meeting, program or
event organized by RE/MAX JAPAN. In the event of any such date conflict, the
date of the meeting, program or event organized by RE/MAX JAPAN shall supersede
and Regional Franchisee shall take all steps necessary to re-schedule its
planned meeting, program or event.

t. SYSTEMS, PROGRAMS AND PROCEDURES: Throughout the term of this Agreement,
Regional Franchisee shall develop and implement (at its own cost) all systems,
programs and procedures (computerized and non-computerized) required by RE/MAX
JAPAN for use by Regional Franchisee and its Franchisees; provided, however,
such systems, programs and procedures must be technically feasible and at a
commercially reasonable cost, in each case as determined by RE/MAX jAPAN. It is
presently anticipated that such systems, programs or procedures may include
communication systems, accounting programs, data management systems, multiple
listing or property exchange services, and other systems, programs or procedures
designed to facilitate the flow of information relating in any way to the
Proprietary Concept or the business contemplated by this Agreement or the
Franchise Agreements. Regional Franchisee shall require and ensure that its
Franchisees implement all such systems, programs and procedures. In particular,
at the present time, Regional Franchisee must implement and use, and require its
Franchisees to implement and use a real estate management software system that
has capabilities compatible with RE/MAX, JAPAN’s communications and data
reporting requirements. The software includes information and data on contact
management, consumer property listings, marketing tools, contact management,
associate receivables, listings and lead management, sales, contract management,
and miscellaneous income and referrals. The cost of implementing any of such
systems, programs or procedures shall be borne exclusively by Regional
Franchisee and its Franchisees, as applicable. RE/MAX JAPAN will provide
Regional Franchisee with the instructions and other information that RE/MAX
JAPAN deems necessary to train users of any such system, program or procedure.
Regional Franchisee shall be responsible for training the Franchisees operating
within the Territory to use any system, program or procedure that RE/MAX JAPAN
requires such Franchisees to implement. RE/MAX JAPAN directly or indirectly will
assist and cooperate with Regional Franchisee, to the extent reasonably
practical, in its efforts to train users of such system, program or procedure.

u. INDEPENDENCE: Throughout the term of this Agreement, Regional Franchisee
shall disclose to the general public at its Regional Office and in its
advertising materials (and shall require and ensure that its Franchisees
disclose to the general public at their respective Franchised Offices and in
their respective advertising materials) that RE/MAX is an international network
of independently owned and operated franchised real estate offices. Regional
Franchisee shall, and shall ensure that its Franchisees and their Sales
Associates, communicate (or otherwise make clear so as to avoid any possibility
of confusion) to all third parties with whom business is conducted that Regional
Franchisee and each Franchisee and Sales Associate, as the case may be, is
conducting business for its own risk and benefit and that the RE/MAX Parties are
not a party to, nor involved in, any agreements reached or concluded with any
third party and that RE/MAX, LLC does not assume any liability as a result of
any business dealings between Regional Franchisee and Franchisees or Sales
Associates, as the case may be, and any third-party.

v. ENFORCE FRANCHISE AGREEMENTs: Throughout the term of this Agreement, Regional
Franchisee shall enforce all material provisions of each Franchise Agreement to
which it is a party.

w. MEETINGS AND CONVENTIONS: Throughout the term of the Agreement, the Regional
Franchisee’s Principal who serves as managing director of Regional Franchisee
shall attend the annual RE/MAX Convention, the annual RE/MAX Broker/Owner
Conference, all regional director meetings, as well as all other meetings and
programs as required from time to time by RE/MAX JAPAN or RE/MAX, LLC. All costs
and expenses of attending these conventions, meetings, and programs including
transportation, lodging and meals, shall be the sole obligation of Regional
Franchisee.

17. RELATIONSHIP OF PARTIES: Regional Franchisee is and shall be deemed an
independent contractor and nothing contained in this Agreement shall be
construed to create between Regional Franchisee and RE/MAX JAPAN, a partnership,
joint venture, or any relationship other than that of franchisor/subfranchisor.
Neither RE/MAX JAPAN nor Regional Franchisee shall act as agent for the other or
as guarantor or surety for the obligations of the other. Neither party shall be
obligated for the debts or expenses of the other except to the extent provided
for herein. Regional Franchisee does not have the authority to bind or obligate
RE/MAX JAPAN in any way by any promise or representation except as specifically
authorized by RE/MAX JAPAN in writing. Regional Franchisee hereby acknowledges
that RE/MAX, LLC owns, possesses and has developed the Proprietary Concept as
herein defined, and that the same has been disclosed to Regional Franchisee as
partial consideration for this Agreement by RE/MAX JAPAN, under RE/MAX JAPAN’s
rights under the MFA. Regional Franchisee acknowledges that at all times and in
all ways, unless otherwise provided for herein, the operation of Regional
Franchisee’s business in the Territory shall be the sole responsibility of
Regional Franchisee. Regional Franchisee further represents that it has not been
promised any profit, remuneration or other incentive whatsoever by RE/MAX JAPAN
and that any such profit, remuneration, incentive or benefit which may be
derived by Regional Franchisee shall be considered derived solely through its
own efforts and not through the efforts of RE/MAX JAPAN, RE/MAX, LLC, the RE/MAX
Parties, or the RE/MAX Network.

18. CANCELLATION OR TERMINATION OF THIS AGREEMENT:

a. UNILATERAL RIGHT OF TERMINATION: Within five (5) days from the Effective
Date, Regional Franchisee may notify RE/MAX JAPAN in writing to terminate this
Agreement without any cause. If Regional Franchisee gives written notification
to terminate within five days, then this Agreement shall terminate and both
parties will be responsible for their own costs and expenses of whatever nature
associated with this Agreement.

b. PAYMENT AND POST-TERMINATION OBLIGATIONS NOT RELEASED: This Agreement may not
be terminated except as herein provided and such termination shall not relieve
Regional Franchisee of any unfulfilled monetary or post-termination obligations
created hereunder.

c. CONDITIONS WARRANTING TERMINATION: Regional Franchisee will be deemed to be
in material default of an essential condition of this Agreement in the event of
the occurrence of any of the specific defaults listed in Subsections 18.d.,
18.e., and 18.f. below. Regional Franchisee acknowledges and agrees that the
occurrence of any such material default will constitute just and good cause for
the termination of Regional Franchisee’s rights under this Agreement, or any
other agreement between Regional Franchisee or its Principals and RE/MAX JAPAN,
and that RE/MAX, JAPAN’s right to terminate this Agreement based on any such
material default is reasonable.

d. IMMEDIATE TERMINATION: Regional Franchisee will be in material default of an
essential condition of this Agreement and RE/MAX JAPAN has the right to
terminate this Agreement effective upon delivery of notice of termination to
Regional Franchisee and without providing an opportunity to cure, if:

(i) A voluntary or involuntary declaration of bankruptcy is filed by or against
Regional Franchisee or any of its Principals, unless such petition is set aside,
withdrawn or ceases to be in effect within 20 days of the date of any such
filing.

(ii) Regional Franchisee or its Principals are declared or judicially determined
to be insolvent, or all or a substantial part of Regional Franchisee’s or its
Principals’ assets are assigned to or for the benefit of any creditor, or
Regional Franchisee admits its inability to pay its debts as they become due, or
a liquidator, trustee in bankruptcy, custodian, receiver, sheriff, or any other
officer with similar powers is appointed temporarily or permanently, either
privately or by a court of competent authority for or over Regional Franchisee
or one of its Principals;

(iii) Regional Franchisee or any of Regional Franchisee’s Principals are
convicted of any crime that is likely to adversely affect or reflect upon the
Marks or the Proprietary Concept, commits any act or event which would be
grounds for the revocation or suspension of a real estate license within the
Territory or Region, or commits any act or event that would breach Paragraph
15.f or would make transactions between RE/MAX JAPAN and Regional Franchisee or
any of Regional Franchisee’s Principals violate any law of the Territory or the
United States;

(iv) Regional Franchisee fails on three (3) or more occasions within any twelve
(12) month period to comply with the provisions of this Agreement or any policy
directives, standards and guidelines duly promulgated by RE/MAX JAPAN,
irrespective of whether such failure is corrected after notice;

(v) Regional Franchisee or any of Regional Franchisee’s Principals conduct any
activity that RE/MAX JAPAN concludes is unprofessional, dishonest, unethical,
illegal or which involve moral turpitude or which otherwise reflects adversely
upon or is disruptive to the reputation, public image or goodwill of RE/MAX,
LLC, RE/MAX JAPAN, the Franchisees, Sales Associates, or the Proprietary
Concept; or

(vi) Regional Franchisee or any of its Principals make any misrepresentation to
RE/MAX JAPAN, or omits any material information, including, but not limited to
information bearing on Regional Franchisee’s or its Principals’ integrity or
other qualities of character, or inaccuracies in the financial information
provided by Regional Franchisee or its Principals in Regional Franchisee’s
application for the rights granted by this Agreement.

(vii) Regional Franchisee fails to satisfy the Development Schedule requirements
for the applicable Agreement Year by the end of such year.

e. 15 DAYS’ NOTICE: RE/MAX JAPAN has the right to terminate this Agreement
effective fifteen (15) days after providing written notice to Regional
Franchisee if:

(i) A judgment is entered against Regional Franchisee and remains unsatisfied or
unbonded for a period of thirty (30) days; or

(ii) Regional Franchisee fails to pay any obligation or indebtedness to RE/MAX
JAPAN, including any fees required to be paid in accordance with the provisions
of Paragraphs 5, 6, 7, and 8 hereof and/or any default on any promissory note
executed by Regional Franchisee in accordance with the provisions of this
Agreement;

This notice will advise Regional Franchisee and Regional Franchisee hereby
understands and agrees that if the default is not cured within fifteen (15)
days, this Agreement automatically terminates at the end of such fifteen days
without further notice from RE/MAX JAPAN.

f. 30 DAYS’ NOTICE: RE/MAX JAPAN has the right to terminate this Agreement
effective 30 days after providing written notice to Regional Franchisee if:

(i) Regional Franchisee fails to comply with any requirement, obligation, term
or condition of this Agreement not otherwise specified in this Paragraph 18;

(ii) Regional Franchisee fails to maintain at all times for the duration of this
Agreement the minimum quotas as indicated on the Development Schedule attached
as Exhibit A;

(iii) Regional Franchisee or its Principals assign or transfer or attempt a
conveyance in violation of Paragraph 10 of this Agreement;

(iv) Regional Franchisee fails to open the Regional Office within one hundred
and eighty (180) days of the Effective Date of this Agreement, or Regional
Franchisee’s representatives fail to attend and satisfactorily complete the
RE/MAX, LLC’s and RE/MAX JAPAN’s Management Training Course within sixty (60)
days of the Effective Date of this Agreement;

(v) Regional Franchisee fails to enforce standards and guidelines duly
promulgated by RE/MAX JAPAN or fails to promote, protect or defend the proper
use and meaning of the Marks;

(vi) Regional Franchisee voluntarily abandons the business contemplated by this
Agreement for any period of five (5) or more consecutive days during the term of
this Agreement;

(vii) Regional Franchisee’s Principals fail to comply with any provision of this
Agreement binding upon him, her or it, including the provisions set forth in
Paragraphs 10 and 13;

(viii) Regional Franchisee fails to timely submit to RE/MAX JAPAN the tax
receipts provided for in Paragraph 7.c hereof; or

(ix) Regional Franchisee fails to comply with any other standard, procedure,
policy, or guideline prescribed by RE/MAX JAPAN.

This notice will advise Regional Franchisee, and Regional Franchisee hereby
understands and agrees that if the default is not cured within 30 days, this
Agreement automatically terminates at the end of such 30 days without further
notice from RE/MAX JAPAN.

g. NOTICE OF TERMINATION AND OPPORTUNITY TO CURE: Any notice required under this
Paragraph 18 shall be sent to Regional Franchisee at its address as herein
specified or to such other address as Regional Franchisee may supply in writing
to RE/MAX JAPAN from time to time. In the case of any notice that provides
Regional Franchisee with an opportunity to cure, the notice required hereby
shall demand immediate cure of the condition or conditions of termination, and
shall advise Regional Franchisee that in the event the condition or conditions
of termination specified in the notice are not cured within the specified notice
period, all rights of Regional Franchisee under this Agreement shall be canceled
and terminated without further notice. Any such termination or cancellation
shall be without prejudice to the rights of RE/MAX JAPAN to seek to enforce
payment by Regional Franchisee of any amounts due and payable hereunder or to
seek to enforce performance by Regional Franchisee and Regional Franchisee’s
Principals of any other obligations provided for hereunder. Further, except as
otherwise provided for under Paragraph 18.h below, RE/MAX JAPAN shall not be
obligated, following any such termination or cancellation, to refund any amount
previously paid by Regional Franchisee under the terms of this Agreement.

h. INTERIM REMEDY: Regional Franchisee acknowledges and agrees that if RE/MAX
JAPAN is entitled to terminate this Agreement under Paragraph 18, RE/MAX JAPAN
may, in its sole discretion, postpone such termination and impose any one or
more of the following remedies (each an “Interim Remedy”), which shall have no
prejudice to the rights of RE/MAX JAPAN under this Agreement, including
terminating this Agreement:

(i) Modify the geographic boundaries of the Region;

(ii) Modify the limited exclusivity granted to Regional Franchisee under
Paragraph 2; and/or

(iii) Suspend Regional Franchisee’s right to enter into any additional Franchise
Agreement.

i. EFFECTS ON FRANCHISES: Upon any termination or expiration of the Term, RE/MAX
JAPAN shall have the right upon notice to Regional Franchisee to have any and
all right, title and interest of Regional Franchisee in Franchise Agreements
revert to RE/MAX JAPAN or its designee. Upon such notice, (a) Regional
Franchisee shall not directly or indirectly sell, assign, transfer or otherwise
dispose of its interest as subfranchisor or grantor under any Franchise
Agreement, authorize any substitution of the Marks licensed under the Franchise
Agreements nor destroy or dispose of in any manner whatsoever (including the
deletion of any information contained in any electronic medium) any agreements,
documents, books or records relating to any Franchisee or Franchise Agreement;
(b) all of the right, title and interest of Regional Franchisee as subfranchisor
or grantor in all Franchise Agreements shall without further notice
automatically revert to RE/MAX JAPAN (or its designee), Regional Franchisee
acknowledging and agreeing that RE/MAX JAPAN shall have no obligation to pay any
separate consideration for such reversion; (c) all Franchisees, including
Affiliates of Regional Franchisee, shall have the right to continue to operate
under their respective Franchise Agreements that are in effect at that time in
accordance with the terms thereof, provided such Franchisees shall make all
payments required under the Franchise Agreements to RE/MAX JAPAN or its
designee; (d) Regional Franchisee shall not act in the capacity, in any manner
whatsoever, of subfranchisor or grantor under any Franchise Agreements; (e)
RE/MAX JAPAN or its designee shall have the unrestricted right to act as
subfranchisor or grantor in all capacities under all Franchise Agreements and
Regional Franchisee shall not, directly or indirectly, in any manner whatsoever
interfere therewith; (f) Regional Franchisee shall pay to RE/MAX JAPAN in
Japanese Yen an amount equal to all initial fees paid by Franchisees which are
not yet earned; (g) Regional Franchisee shall promptly provide RE/MAX JAPAN a
complete and accurate accounting of all advertising funds and promptly pay to
RE/MAX JAPAN in Local Currency an amount equal to the balance of such funds,
which RE/MAX JAPAN agrees to use in accordance with the Franchise Agreements;
(h) Regional Franchisee shall execute such documents and do such things as
RE/MAX JAPAN may request in connection with any of the foregoing matters;
(i) Regional Franchisee appoints RE/MAX JAPAN and any officer of RE/MAX JAPAN as
Regional Franchisee’s attorney in fact to execute such documents and send such
notices in connection with any of the foregoing as RE/MAX JAPAN deems
appropriate, and all Franchisees and other third parties may rely upon such
documents and notices; (j) RE/MAX JAPAN shall indemnify, defend and hold
Regional Franchisee, its Affiliates and their respective shareholders,
directors, officers, employees, agents and assignees harmless against and shall
reimburse them for all damages directly or indirectly arising from any claim for
acts or omissions of RE/MAX JAPAN under Franchise Agreements arising or accruing
after RE/MAX JAPAN’s exercise of its right to act as subfranchisor or grantor
under the Franchise Agreements; provided, however, RE/MAX JAPAN shall have the
right, upon notice to Regional Franchisee, to offset against any amounts due to
Regional Franchisee hereunder any amounts that are then due and owing from
Regional Franchisee to RE/MAX JAPAN; and (k) Regional Franchisee shall
indemnify, defend and hold RE/MAX JAPAN, its Affiliates and their respective
shareholders, directors, officers, employees, agents and assignees harmless
against and shall reimburse them for all damages directly or indirectly arising
from any claim under Franchise Agreements arising or accruing before RE/MAX
JAPAN’s exercise of its right to act as subfranchisor or grantor under the
Franchise Agreements; provided, however, Regional Franchisee shall have the
right, upon notice to RE/MAX JAPAN, to offset against any amounts due to RE/MAX
JAPAN hereunder any amounts that are then due and owing from RE/MAX JAPAN to
Regional Franchisee.

RE/MAX JAPAN shall be entitled to any and all documents and data relating to the
RE/MAX System and Franchisees and the development, marketing and operation of
the RE/MAX System in the Region. Regional Franchisee agrees to preserve and make
available for RE/MAX JAPAN’s national office, all such documents and data and to
fully cooperate with RE/MAX JAPAN in transferring such documents and data to
RE/MAX JAPAN and thereafter deleting or destroying all copies remaining in the
possession of Regional Franchisee.

j. DUTIES OF REGIONAL FRANCHISEE: In the event this Agreement is canceled or
terminated or the term of the Agreement expires without renewal, Regional
Franchisee shall:

(i) Immediately return to RE/MAX JAPAN, at its principal office, all trade
secrets, know-how and information comprising the Proprietary Concept and other
materials including stationery, letterhead and the like which bear any of the
Marks, and including any operating procedures manuals, standards and guidelines
and other documents or items concerning or referring to the Proprietary Concept
in Regional Franchisee’s possession, custody or control. Regional Franchisee
hereby agrees that following such cancellation or expiration, if RE/MAX JAPAN so
elects, RE/MAX JAPAN or its agent may enter upon the premises of Regional
Franchisee’s Regional Office, without liability for trespass or other torts, to
remove or cause to be removed any leased or owned materials including all signs,
instructions, operating procedures manuals, blank paperwork or other supplies
bearing any Mark or other trade name, slogan, logo, or similar mark to those
used by the RE/MAX, LLC and the RE/MAX Network in any form whatsoever.

(ii) Immediately discontinue the use of any and all of the Marks and any other
of RE/MAX, LLC ’s marks, slogans, logos and trade names including without
limitation (a) a word or group of words containing the word “RE/MAX” or any
transliteration thereof; (b) the red-over-white-over-blue trade dress or any
other trade dress that is deemed by RE/MAX, LLC to be confusingly similar to the
RE/MAX trade dress; (c) the terms “RE/MAX,” “REMAX” or “MAX” or any other term
that begins with the prefix “RE” or ends in the suffix “MAX” or any other term
that is deemed by RE/MAX, LLC to be confusingly similar to the RE/MAX name and
Marks; (d) any “for sale” sign, trade dress or identity scheme comprised of
lateral elements in red and blue separated by a white element and from the use
of a design comprised of a three horizontal bar design; or (e) a hot air balloon
or hot air balloon symbol. This shall include change of corporate name to delete
the word “RE/MAX” and the immediate cessation of the use of any and all
advertising materials, signs, promotional aids, stationery or the like which
bear any such mark, slogan, logo, trade name or the like.

(iii) Immediately take all action that may be required to ensure that any Domain
Name that Regional Franchisee has registered that includes the mark “remax,” or
any of the other Marks, is deactivated and deleted from the Domain Name
registrar’s records, or at RE/MAX, LLC’s direction, assign such Domain Name(s)
to either RE/MAX, LLC, RE/MAX JAPAN or its designee or take such other actions
regarding such Domain Name(s) as RE/MAX, LLC may direct; remove all Marks that
Regional Franchisee may use as meta-tags from Regional Franchisee’s web sites;
take any and all action required to remove any Internet hyperlinks that exist
that include any of the Marks, and take any and all other action as RE/MAX JAPAN
or RE/MAX, LLC may direct in regard to cessation of the use of any of the Marks
on the Internet.

(iv) 　 Cease from representing to anyone, in public or private, that Regional
Franchisee is a member of or in any way affiliated with the RE/MAX Network.

(v) Within fifteen (15) days of the date of termination, change the color of any
and all signs or other identifying material used in connection with Regional
Franchisee’s continuing business, if any, in order to indicate that the location
no longer has any relation whatever to the RE/MAX Network, such that the general
public will no longer associate such business operations or Regional Franchisee
with RE/MAX JAPAN, RE/MAX, LLC, the RE/MAX System or the RE/MAX Network.

(vi) Adopt a corporate name (by filing all appropriate amendments to articles of
association), mark, slogan, logo or trade name which does not include any Mark
or other similar mark, slogan, logo and/or trade name, and which is so
dissimilar that there is no likelihood of confusion by the general public as to
the source or origin of the goods or services being performed, sold or offered
or the quality controls under which same are provided.

(vii) Make a full accounting to RE/MAX JAPAN, within thirty (30) days of the
effective date of termination, of all monies due RE/MAX JAPAN under any
requirements contained under this Agreement, and make payment in full thereof
with such accounting.

(viii) Comply with any reasonable requests of RE/MAX JAPAN to indicate to the
general public the disassociation of the parties.

(ix) Immediately take any and all action necessary, including filing of
certificates, affidavits and other documents as required with the appropriate
authority, to remove the Marks and other similar trade names, marks, slogans,
logos or other indicia of origin from any and all offices, corporate names,
trade names, licenses or the like and to aid and assist in the cancellation of
Regional Franchisee as an authorized user of the Marks.

(x) Provide RE/MAX JAPAN with whatever assistance or information it may need
concerning any Franchisee or any other matter in which Regional Franchisee had
been involved and generally cooperate with RE/MAX JAPAN in order to ensure a
smooth transition.

k. DAMAGES: Notwithstanding anything contained herein and in addition to any
other remedies provided for herein, Regional Franchisee and Regional
Franchisee’s Principals jointly and severally agree that the damages at the rate
of 14.6% per annum shall be paid to RE/MAX JAPAN for each day following the date
of required timely performance under Paragraph 18.j hereof during which Regional
Franchisee fails to timely perform its obligations after the passage of a twenty
(20) day period following the termination or expiration of this Agreement.

l. NON-COMPETITION AND NON-SOLICITATION: Upon any termination of this Agreement
or upon expiration of the Term, if RE/MAX JAPAN exercises its rights under
Paragraph 18.d, 18.e, or 18.f, above, neither Regional Franchisee nor any of its
Principals shall for a period of two (2) years, commencing on the effective date
of such termination or expiration: (a) have any direct or indirect interest
(through an Affiliate, a member of the Immediate Family (defined below) of a
Principal or otherwise) as a disclosed or beneficial owner in any Competitive
Business located or operating anywhere in the Region or in any Person located
anywhere in the Region which grants franchises, licenses or other interests to
others for the operation of any Competitive Business; (b) perform services or
give advice as a director, officer, manager, employee, consultant,
representative, agent, or otherwise for any Competitive Business located or
operating anywhere in the Region or for any Person located anywhere in the
Region which grants franchises, licenses or other interests to others for the
operation of any Competitive Business; (c) directly or indirectly induce, or
seek to induce, any Franchisee to modify, rescind, terminate or breach its
Franchise Document; or (d) directly or indirectly employ, or seek to employ, any
person who is employed by any Franchisee, nor induce nor attempt to induce any
such person to leave his or her employment, without prior written consent of
RE/MAX JAPAN and such person's employer. If Regional Franchisee or any of its
Principals fails to abide by any of the foregoing covenants, and RE/MAX JAPAN
obtains enforcement thereof in a judicial proceeding, the breached covenant
shall be for a period of time expiring two (2) years after the date Regional
Franchisee or such other person commences compliance with the order enforcing
the breached covenant. Regional Franchisee and its Principals expressly
acknowledge that they possess skills and abilities of a general nature and have
other opportunities for exploiting such skills, so that enforcement of the
foregoing covenants will not deprive them of their ability to earn a living.
“Immediate Family” shall mean the spouse, brothers, sisters and children,
whether natural or adopted, of the referenced Individual.

m. IRREPARABLE INJURY: Regional Franchisee and Regional Franchisee’s Principals
acknowledge that a violation of the terms of Paragraph 18.l would result in
irreparable injury to RE/MAX JAPAN and RE/MAX, LLC for which no adequate remedy
at law may be available, and Regional Franchisee and Regional Franchisee’s
Principals accordingly consent to the issuance of an injunction or similar form
of remedy prohibiting any conduct by Regional Franchisee or Regional
Franchisee’s Principals in violation of the terms of Paragraph 18.l. Regional
Franchisee and Regional Franchisee’s Principals agree to pay to RE/MAX, LLC and
RE/MAX JAPAN all damages, costs and expenses, including reasonable attorneys’
fees, incurred by either entity in enforcing the provisions of Paragraph 18.l.

n. liquidated DAMAGES: For any breach of any of the covenants in Paragraph 18.l,
which covenants are made in consideration of the rights granted under Paragraph
2 hereof and the transmission of the information comprising the Proprietary
Concept, and due to the difficulty of establishing the precise amount of damages
for breach of such covenants, in addition to the other remedies provided for
herein, Regional Franchisee and all of its Principals jointly and severally
agree to pay RE/MAX JAPAN, an amount equal to the greater of (i) One Hundred
Million Japanese Yen (¥100,000,000) or (ii) Twenty Five Million Japanese Yen
(¥25,000,000) for each Competitive Business. In the event a Competitive Business
consists of multiple units, outlets or locations, each such unit, outlet or
location shall constitute a separate Competitive Business. The parties agree
that the foregoing amounts are a reasonable estimation of the damages that would
be incurred by RE/MAX JAPAN for breach of such covenants. The parties further
agree that RE/MAX JAPAN shall be entitled to pursue any other right or remedy
provided or permitted by law or this Agreement.

o. POWER OF ATTORNEY: In connection with the obligations of Regional Franchisee
set forth in Paragraphs 18.i and 18.j and as a condition to RE/MAX JAPAN’s
execution of this Agreement, Regional Franchisee agrees to execute an
irrevocable power of attorney contemporaneously herewith in such form as RE/MAX
JAPAN shall provide, pursuant to which Regional Franchisee shall authorize
RE/MAX JAPAN and such other persons as RE/MAX JAPAN shall designate to carry out
such obligations. Such power of attorney shall continue in full effect
notwithstanding the termination or expiration of this Agreement.

19. MISCELLANEOUS PROVISIONS:

a. LEGAL FEES: In the event of a default by either party hereunder, and if it
should be necessary for the non-defaulting party to employ a solicitor/attorney
to enforce the provisions hereof, the defaulting party agrees to pay such
reasonable fees of the non-defaulting party together with all court costs and
arbitration fees, except for those situations expressly referred to herein where
other provisions govern responsibility for payment of solicitors’ or attorneys’
fees.

b. NOTICE: All written notices permitted or required to be delivered under this
Agreement shall be deemed delivered at the time delivered by hand to the
recipient party; one Business Day after transmission by facsimile or other
reasonably reliable electronic communication system (e.g. email); and two (2)
Business Days after being placed in the hands of a reputable international
commercial courier service (such as FedEx) for guaranteed two-day delivery, and
addressed to the party to be notified at its principal business address as set
forth below or at such new address of which the notifying party has been
notified in writing. All payments and reports required by this Agreement shall
be sent to RE/MAX JAPAN at the address below (or such other address as RE/MAX
JAPAN may designate from time-to-time), or to such other persons and places as
RE/MAX JAPAN may direct from time-to-time. The following addresses of the
parties shall be used for shipping and/or mailing unless notified otherwise in
accordance with this Paragraph 19.b.

Mailing Addresses:

RE/MAX JAPAN: IKEZOE TRUST CO.

(Master Franchisor) Kioi-cho Kaneda Bldg. 5F

3-16 Kioi-cho, Chiyoda-ku, Tokyo

Japan 102-0094

 

Facsimile: 81-3-6261-5138

 

RE/MAX JAPAN: KIDDING CO.

(Sole Agent for IKEZOE TRUST) Yotsuya ISY Bldg. 4F

2-12-5 Yotsuya, Shinjuku-ku, Tokyo

Japan 160-0004

 

Facsimile: 81-3-5362-3163

 

Regional Franchisee: SCHOOL TV CO., LTD.

F&M Building 6F

1-23-38, Esaka-cho, Suita-shi,

Oosaka Prefecture

Japan 564-0063

 

Facsimile: 81-6-6339-4180

c. COUNTERPARTS: This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed a duplicate original, but all of
which together shall constitute one and the same contract.

d. TIME OF THE ESSENCE: Time shall be of the essence in the performance of each
and every term and condition herein delineated.

e. BINDING EFFECT; ENTIRE AGREEMENT: When executed by the parties hereto, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their heirs, successors and approved or permitted assigns and shall be
enforceable at law or in equity by specific performance, injunction or
otherwise. The Exhibits attached to this Agreement are deemed to be a part of
this Agreement and are hereby incorporated by reference into this Agreement. The
term “Agreement” when used herein shall specifically include at all times all of
the Exhibits that are attached hereto. This Agreement constitutes the entire
agreement between the parties hereto and no previously written agreement and no
previous written or contemporaneous oral or otherwise indicated agreement shall
be of any force or effect. This Agreement may not be modified, amended or
altered without the prior written consent of RE/MAX JAPAN. Notwithstanding the
preceding sentences contained in this Paragraph 19.f, Regional Franchisee agrees
that RE/MAX JAPAN may, from time to time, issue new (or amend or modify
existing) rules of operation, policy directives, standards and guidelines
pertaining to the Proprietary Concept and that Regional Franchisee shall be
bound by such new or revised rules of operation, policy directives, standards
and guidelines that are applicable to Regional Franchisee and that comply with
applicable law in the Region.

f. GOVERNING LAW: This Agreement shall be interpreted and construed under the
substantive laws of Japan, without giving effect to the procedural laws or the
conflict of laws principles thereof.

g. ARBITRATION: The parties agree that in the event of any dispute or
controversy between them, including disputes regarding the interpretation of
this Agreement, the performance or breach of any provision of this Agreement or
any other matter arising as a result of this Agreement, the exercise of rights
or the performance by either party of its obligations hereunder or as a result
of the relationship between the parties created hereby, the parties hereto shall
exert all possible effort to resolve, conciliate and settle such dispute between
themselves and/or with such third party. In the event the parties are unable to
come to a mutually agreeable settlement through conciliation, the parties hereto
agree to submit such dispute or controversy by means of a written submission
agreement to binding arbitration before a single arbitrator. Such arbitration
shall be conducted in accordance with the commercial arbitration rules of the
Japan Commercial Arbitration Association (“JCAA”). In the event the parties
cannot mutually agree upon an arbitrator, an arbitrator shall be selected in
accordance with the JCAA’s rules. The arbitration shall take place in Tokyo,
Japan, unless the parties shall mutually agree upon an alternate location. Any
award rendered by the arbitrator shall be binding on each party hereto and shall
be subject to and enforceable as a judgment in any court of the state or nation
of the parties having competent jurisdiction thereof. The cost of arbitration
shall be shared equally by each party to the arbitration proceeding, provided,
however, that each party shall be responsible for its own solicitor/attorney
fees. A notice of or request or demand for arbitration will not operate to stay,
postpone or rescind the effectiveness of any termination or cancellation of this
Agreement. Notwithstanding the provisions of this Paragraph 19.ｇ, and the
arbitration provided for herein, actions initiated or maintained by RE/MAX, LLC
or RE/MAX JAPAN for injunctive or similar relief are not subject to arbitration
and may be brought by RE/MAX, LLC or RE/MAX JAPAN in any court which has
jurisdiction. In addition, any action initiated or maintained by RE/MAX, LLC or
RE/MAX JAPAN for enforcement of any obligation of Regional Franchisee after the
termination or expiration of this Agreement may be initiated or maintained in
any court having jurisdiction, or through arbitration as set forth above, at the
option of RE/MAX, LLC or RE/MAX JAPAN.

h. SEVERABILITY: In the event any court of competent jurisdiction or arbitrator
called upon by either party to interpret or enforce this Agreement determines
that any particular word, sentence, paragraph, subparagraph or provision of this
Agreement is, as a consequence of law or public policy, invalid or unenforceable
as written, such invalid or unenforceable portion shall be revised so as to
carry forth as nearly as possible the general intent of such portion. If such
portion of this Agreement cannot be saved, it shall be stricken from this
Agreement and its deletion shall not affect the validity or enforceability of
the other words, sentences, paragraphs, subparagraphs or provisions of the
remainder of this Agreement, and this Agreement shall thereafter be interpreted
in all respects as if such invalid or unenforceable portion had never existed.

i. ENFORCEMENT OF FRANCHISE AGREEMENTS: Regional Franchisee does hereby appoint
RE/MAX JAPAN as its attorney-in-fact to take any and all actions that RE/MAX
JAPAN deems necessary or appropriate to enforce the rights of Regional
Franchisee and the obligations of any Franchisee under any Franchise Agreement
that Regional Franchisee has entered into pursuant to this Agreement; provided,
however, that RE/MAX JAPAN shall first give Regional Franchisee a reasonable
opportunity to take such action. Regional Franchisee agrees to take any and all
actions and to execute any and all documents as RE/MAX JAPAN shall reasonably
request in order to facilitate the actions that RE/MAX JAPAN deems necessary or
appropriate in connection with the enforcement of Regional Franchisee’s rights
or Franchisee’s obligations under any Franchise Agreement. RE/MAX JAPAN agrees
to consult with Regional Franchisee prior to taking any action of a material
nature under this Paragraph.

j. WAIVER: No terms of this Agreement shall be deemed to have been waived by any
act, inaction or knowledge of either party hereto, or by their agents,
representatives or employees, except by an instrument in writing duly executed
by such party. If at any time either party hereto shall waive its rights with
respect to any breach of any of the provisions of this Agreement by the other
party, such waiver is not to be construed as a continuing waiver of other
breaches of the same or other provisions of this Agreement.

k. Presumption Against a Party: The terms and provisions of this Agreement shall
not be construed against a party hereto merely because such party or its counsel
is the drafter of this Agreement.

l. Headings: The table of contents, headings and captions contained herein are
for the purposes of convenience and reference only and are not to be construed
as a part of this Agreement. All references to any article, section or exhibits
in this Agreement are to articles, sections or exhibits of this Agreement,
unless otherwise noted.

m. Business Judgment: Whenever RE/MAX JAPAN has expressly reserved in this
Agreement, or otherwise is deemed to have a right or the discretion to grant or
withhold any consent or approval, or act or permit any action to be taken, then
except as otherwise expressly provided in this Agreement, RE/MAX JAPAN shall
have the right to make its decision or exercise its right or discretion on the
basis of its judgment of what is in RE/MAX JAPAN’s best interests, at the time
its decision is made or its right or discretion is exercised, without regard to
whether (i) other reasonable alternatives decisions or actions could have been
made by RE/MAX JAPAN, (ii) RE/MAX JAPAN’s decision or the action it takes
promotes its financial or other individual interest, (iii) RE/MAX JAPAN’s
decision or the action it takes applies differently to Regional Franchisee and
one or more other regional franchisees, or (iv) RE/MAX JAPAN’s decision or the
exercise of its right or discretion is adverse to Regional Franchisee’s
interests. RE/MAX JAPAN’s exercise of its business judgment or sole and absolute
discretion will not be subject to limitation or review, and except as otherwise
expressly provided under applicable law,　 RE/MAX JAPAN shall have no liability
to Regional Franchisee for any such decision or action.

n. further assurances: The parties shall do and cause to be done all such acts,
matters and things and shall execute and deliver all such documents and
instruments as shall be required to enable the parties to perform their
respective obligations under, and to give effect to the transactions
contemplated by, this Agreement, including the execution and delivery of
supplemental agreements for purposes of facilitating compliance with Domestic
Laws, such as a trademark license agreement, international service agreement and
Proprietary Concept license agreement, all of which supplemental agreements
shall be consistent with the terms and conditions of this Agreement.

20. TRANSLATION: If any translation of this Agreement is required by either
party hereto or by any court having jurisdiction or by any other tribunal or
arbitration panel, the Japanese version of this Agreement shall control over any
other version hereof and any changes or improvements in this Agreement or any
Franchise Agreement that occur as a result of translation into any other
language shall be for the benefit of and inure to RE/MAX JAPAN.

21. REGISTRATION aND FILING: RE/MAX JAPAN and Regional Franchisee agree that if
it is required by applicable law, this Agreement and the transactions
contemplated hereby shall be registered or filed with the appropriate
Governmental Authorities as soon as possible. RE/MAX JAPAN shall have primary
responsibility for obtaining and maintaining the registration or filing of this
Agreement. RE/MAX JAPAN and Regional Franchisee agree to cooperate with each
other in connection with any dealings relating to such registration or filing,
including all dealings with Governmental Authorities. RE/MAX JAPAN and Regional
Franchisee shall equally share all fees and expenses relating to the
registration or filing of this Agreement (including attorneys’ fees). Regional
Franchisee agrees to comply with all laws, rules and regulations requiring the
registration or filing of any Franchise Agreement. All fees and expenses
(including attorneys’ fees) incurred in the registration or filing of a
Franchise Agreement shall be the responsibility of Regional Franchisee. Regional
Franchisee agrees to notify RE/MAX JAPAN of the need to register or file any
Franchise Agreement prior to submitting any documents to the related
governmental authority and, if RE/MAX JAPAN indicates that it desires to review
such documents, Regional Franchisee shall not submit such documents to any
Governmental Authority without RE/MAX JAPAN’s prior consent. Regional Franchisee
shall submit to RE/MAX JAPAN copies of all documents relating to the
registration or filing of a Franchise Agreement with any Governmental Authority
within ten (10) days of its date of submission of same to such Governmental
Authority.

22. ACKNOWLEDGEMENT OF RECEIPT OF REQUISITE INFORMATION: Regional Franchisee
acknowledges that RE/MAX, LLC and RE/MAX JAPAN has supplied to Regional
Franchisee all information concerning RE/MAX and the development and operation
of the regional franchise rights granted hereunder that Regional Franchisee
deems necessary to make an informed decision to enter into this Agreement,
including, but not limited to, any required documents prepared by RE/MAX, LLC
and RE/MAX JAPAN in accordance with the Domestic Laws, including franchise
disclosure documents prepared by RE/MAX, LLC and RE/MAX JAPAN and delivered to
the Regional Franchisee in accordance with Domestic Laws.

23. FORCE MAJEURE: In the event of a Force Majeure, Regional Franchisee shall be
relieved of its obligations under this Agreement to the extent Regional
Franchisee is necessarily prevented, hindered, or delayed in the performance of
such obligations during the period of such Force Majeure.  Regional Franchisee
shall give prompt, written notice of such Force Majeure to RE/MAX JAPAN. If a
Force Majeure causes Regional Franchisee to fail to substantially comply with
any material terms and conditions of this Agreement for a period of six (6)
consecutive months, RE/MAX JAPAN shall have the right to terminate this
Agreement upon thirty (30) days’ written notice to Regional Franchisee, subject
to Regional Franchisee’s compliance with the post-termination provisions
contained in this Agreement.  “Force Majeure” shall mean any of the following
catastrophic events: (a) accident, storm, earthquake, cyclone, tornado, flood,
or other act of God, (b) war, insurrection, epidemics, quarantine restrictions,
civil disturbances or acts of terrorism; (c) strikes or lockouts; or (d)
governmental action, embargoes or inability to obtain labor, materials,
equipment or power.

THE SUCCESS OF REGIONAL Franchisee IN OPERATING A RE/MAX REAL ESTATE FRANCHISING
BUSINESS IS SPECULATIVE AND WILL DEPEND ON MANY FACTORS INCLUDING, TO A LARGE
EXTENT, Regional Franchisee’S INDEPENDENT BUSINESS ABILITY. regional Franchisee
HAS NOT RELIED ON ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED, AS TO
THE POTENTIAL SUCCESS OF THE BUSINESS VENTURE CONTEMPLATED HEREBY. NO
REPRESENTATIONS OR PROMISES HAVE BEEN MADE BY RE/MAX JAPAN TO INDUCE regional
Franchisee TO ENTER INTO THIS AGREEMENT EXCEPT AS SPECIFICALLY INCLUDED HEREIN.
Regional Franchisee ACKNOWLEDGES THAT THE SUCCESS OF ITS BUSINESS DEPENDS ON THE
PERSONAL EFFORTS OF Regional Franchisee. RE/MAX JAPAN HAS NOT GUARANTEED ANY
RESULTS TO regional Franchisee AND CANNOT, EXCEPT UNDER THE TERMS OF THIS
AGREEMENT, EXERCISE CONTROL OVER regional franchisee’s BUSINESS.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

May 29, 2017

 

RE/MAX JAPAN (MASTER FRANCHISOR):

IKEZOE TRUST CO.

(Signed with Official Seal)

By:

Print Name: Kazuya Moto-oka

Title: Representative Director

 

 

 

 

 

 

RE/MAX JAPAN(SOLE AGENT FOR IKEZOE TRUST):

KIDDING CO.

(Signed with Official Seal)

By:

Print Name: Yoshiki Oketani

Title: Representative Director

 

 

 

 

 

 

REGIONAL FRANCHISEE:

SCHOOL TV CO., LTD.

(Signed with Official Seal)

By:

Print Name: Tomoo Yoshida

Title: Representative Director

 

 

 

 

APPENDIX - DEFINITIONS

 

“Affiliate” shall mean any Person that directly or indirectly owns or controls
the referenced party, that is directly or indirectly owned or controlled by the
referenced party, or that is under common control with the referenced party. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an Entity,
whether through ownership of voting securities, by contract, or otherwise.

“Agreement Year” shall mean each twelve (12)-month period commencing on January
1 and expiring on December 31 of each calendar year, except that the first
Agreement Year commences on the July 1, 2017 and ends on December 31, 2017.

“Business Day” shall mean each day of the week, excluding every Saturday, Sunday
and (i) each holiday officially recognized by the laws of Host Country with
respect to the obligations of Regional Franchisee hereunder, or (ii) each
holiday officially recognized by the laws of the Japan with respect to the
obligations of RE/MAX JAPAN hereunder.

“Competitive Business” shall mean any Real Estate Brokerage Services, other than
as part of the RE/MAX System. Restrictions on Competitive Businesses do not
include the ownership of shares of a class of securities that are listed on an
internationally recognized stock exchange and that represent less than five
percent (5%) of that class of securities.

“Domestic Laws” shall mean all applicable laws, regulations, by-laws, rules,
administrative orders, decrees, judicial judgments and policies of any national,
provincial or municipal authorities or of any political subdivision or
governmental agency within Japan.

“Effective Date” shall mean the date set forth at the beginning of this
Agreement.

“Entity” shall mean a partnership, a corporation, a limited liability company, a
joint venture, a trust, an unincorporated organization or any other legal entity
of any kind.

“Franchise Agreement” shall mean the form of agreement to be signed by a
Franchisee which grants the Franchisee the right to operate a single Franchised
Office within the Region.

“Franchised Office” shall mean an office within the Region that operates under
the Marks and uses the Proprietary Concept and at which a Franchisee offers or
provides Real Estate Brokerage Services pursuant to a duly executed Franchise
Agreement.

“Franchisee” shall mean a Person that owns or operates a Franchised Office and
which may be an Affiliate of Regional Franchisee or which may be a Person
unaffiliated with Regional Franchisee.

“Governmental Authority” refers to any governmental entity, and any political or
other subdivision of any governmental entity, and any agency, department,
commission, board, bureau, court or instrumentality of any of them which, at any
time, has competent jurisdiction over Regional Franchisee or any of its
Affiliates or Principals.

“Host County” shall mean Japan.

“Individual” shall mean a natural person, whether acting for himself or herself,
or in a representative capacity.

“Marks” shall have the meaning set forth in the Recitals above.

“Non-Real Estate Brokerage Services” shall mean all services which do not
constitute Real Estate Brokerage Services, including mortgage lending, property
insurance services, escrow services, appraisal services, home inspection
services, title insurance services and title searches.

“Person” shall mean an Entity or Individual, as the case may be.

“Proprietary Concept” shall mean the procedure originated by RE/MAX, LLC,
pursuant to which individual licensed real estate salespersons (i) retain the
highest possible compensation for the management, disposition, listing, selling,
auctioning and leasing of real estate; and (ii) are made solely responsible for
the payment of various fees required by their Franchised Office, including
initial, monthly and annual fees, their respective pro rata share of general
office overhead, as well as all personal business expenses. In addition to the
foregoing, the Proprietary Concept also includes (i) recommendations from
RE/MAX, LLC regarding the procedure for the operation and organization of the
individual Franchised Offices (including recommended sales materials and
operating manuals issued by RE/MAX, LLC for operation of a Franchised Office
that does not share directly in or receive a percentage of the compensation
generated by individual salespersons), and (ii) techniques recommended by
RE/MAX, LLC for recruiting top-producing agents to Franchised Offices for
personal career advancement and compensation maximization.

“Real Estate Brokerage Offices” shall mean any office or business organization
that offers Real Estate Brokerage Services.

“Real Estate Brokerage Services” shall mean a collective reference to any and
all services customarily provided by real estate brokerage offices in the
Territory, including (i) listing, offering, selling, exchanging, and/or managing
real property, (ii) providing marketing and consulting services or other
activities with respect to the auctioning, leasing or renting of real property
and time shares, (iii) representing sellers, purchasers, lessors, or renters of
real property, and/or (iv) providing any other service or activity permitted or
required of all real estate brokers or real estate sales persons under
applicable law; but excluding all Non-Real Estate Brokerage Services.

“Regional Franchisee’s Principals” or “Principals” shall mean each Person with
any direct or indirect legal or beneficial ownership interest in Regional
Franchisee that exceeds ten percent (10%) of the total equity interest in
Regional Franchisee.

“RE/MAX Network” means the network of franchisees/brokers and affiliated real
estate sales associates providing real estate brokerage services under the Marks
throughout the world.

“RE/MAX System” means the proprietary concept devised and promoted by RE/MAX LLC
for the establishment and operation of RE/MAX offices offering high quality real
estate services under the Marks. Distinguishing characteristics of the System
include, but are not limited to: (1) common use and promotion of the Marks; (2)
distinctive sales and promotional materials; (3) standardized supplies and other
materials used in RE/MAX offices; (4) centralized advertising, promotional and
RE/MAX Referral System; (5) recommended procedures for operation of RE/MAX
offices providing efficient, high quality and courteous services to the public;
(6) a standardized uniform system for the operation of a real estate service
office in accordance with ethical standards and policies; and (7) a high
commission concept.

“Sales Associate” shall mean any Individual who (i) is under contract with,
employed by, owns any interest in, represents, is engaged by or is otherwise
affiliated with Regional Franchisee or any Franchisee, and (ii) provides Real
Estate Brokerage Services or any related services to the general public through
a Franchised Office.

“Term” as defined in Paragraph 2.e.

“Territory” or “Region” shall mean Okinawa Prefecture, as depicted by the
geographic area shown in Exhibit F.

“Japanese Yen” shall mean the legal currency of Japan


EXHIBIT A

DEVELOPMENT SCHEDULE

Regional Franchisee shall have and maintain within the Region by the end of each
Agreement Year, the number of Franchised Offices and Sales Associates set forth
below:

 

Agreement Year Total  Franchised Offices

Total

Sales

Associates

Year 1 1 3 Year 2 2 6 Year 3 3 9 Year 4 4 12 Year 5 5 15 Year 6 6 18 Year 7 7 21
Year 8 8 24 Year 9 9 27 Year 10 10 30 Year 11 10 30 Year 12 10 30 Year 13 10 30
Year 14 10 30 Year 15 10 30

 

 

 

EXHIBIT B

CONFIDENTIALITY AGREEMENT

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made and entered into this
29th day of May 2017, among IKEZOE TRUST CO. (“IKEZOE”) and KIDDING CO.
(collectively, “RE/MAX JAPAN”), and SCHOOL TV CO., LTD. (“Regional Franchisee”),
and TOMOO YOSHIDA (“Confidant”).

RECITALS

WHEREAS, RE/MAX, LLC (“RE/MAX”) owns and possesses a system for the development
and operation of real estate offices that use the “Proprietary Concept” (as such
term is defined below) which it has developed, created and promoted and which is
proprietary and confidential;

WHEREAS, the “Proprietary Concept” shall mean the procedure originated by
RE/MAX, LLC, pursuant to which individual licensed real estate salespersons (i)
retain the highest possible compensation for the management, disposition,
listing, selling, auctioning and leasing of real estate; and (ii) are made
solely responsible for the payment of various fees required by their Franchised
Office, including initial, monthly and annual fees, their respective pro rata
share of general office overhead, as well as all personal business expenses. In
addition to the foregoing, the Proprietary Concept also includes (i)
recommendations from RE/MAX, LLC regarding the procedure for the operation and
organization of the individual Franchised Offices (including recommended sales
materials and operating manuals issued by RE/MAX, LLC for operation of a
Franchised Office that does not share directly in or receive a percentage of the
compensation generated by individual salespersons), and (ii) techniques
recommended by RE/MAX, LLC for recruiting top-producing agents to Franchised
Offices for personal career advancement and compensation maximization.

WHEREAS, all the know-how and information comprising the Proprietary Concept is
proprietary to RE/MAX, LLC and is of a highly confidential nature (all such
information being hereinafter referred to as “RE/MAX’s TRADE SECRETS”) ;

WHEREAS, RE/MAX’s TRADE SECRETS provide economic advantages to the RE/MAX
Network, including to Regional Franchisee and its franchisees, and are not
generally known to, and are not readily ascertainable by proper means by the
RE/MAX’s Network’s competitors who could obtain economic value from knowledge
and use of RE/MAX’s TRADE SECRETS;

WHEREAS, RE/MAX, LLC has taken and intends to take all reasonable steps to
maintain the confidentiality and secrecy of RE/MAX’s TRADE SECRETS;

WHEREAS, RE/MAX has granted IKEZOE a limited right to use and to license the use
of the Proprietary Concept and certain related marks for the period defined in
the RE/MAX Master Franchise Agreement made and entered into on the 20th day of
September 2013. (as amended, supplemented or modified from time to time, the
“Master Franchise Agreement”);

WHEREAS, IKEZOE wishes to sub-license and grant a limited right to use the
Proprietary Concept and certain related marks for the period defined in the
Regional Franchise Agreement made and entered into on the 29th day of May 2017,
by and between IKEZOE and Regional Franchisee (as amended, supplemented or
modified from time to time, the “Regional Franchise Agreement”);

WHEREAS, IKEZOE and REGIONAL Franchisee have agreed in Regional Franchise
Agreement on the importance to RE/MAX, LLC, IKEZOE, the RE/MAX Network, and to
Regional Franchisee and other franchisees of restricting use, access and
dissemination of RE/MAX’s TRADE SECRETS;

WHEREAS, it will be necessary for certain persons associated with Regional
Franchisee to have access to and to use some or all of RE/MAX’s TRADE SECRETSs
in the development and operation of franchised offices using the Proprietary
Concept;

WHEREAS, IKEZOE, under the Master Franchise Agreement, and. Regional Franchisee,
under the Regional Franchise Agreement, have agreed to obtain from certain of
those persons written agreements protecting RE/MAX’s TRADE SECRETS;

WHEREAS, Confidant is associated with Regional Franchisee and Confidant wishes
and needs to receive and use RE/MAX’s TRADE SECRETS in the course of his/her
business relationship with Regional Franchisee.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the parties agree as follows:

1.       Certain aspects of RE/MAX’s TRADE SECRETS have been, and will be,
provided by Regional Franchisee to Confidant. Confidant acknowledges the
confidential nature of RE/MAX’s TRADE SECRETS and further acknowledges that
RE/MAX, LLC, IKEZOE, the RE/MAX Network, and Regional Franchisee derive
competitive and economic advantages from RE/MAX’s TRADE SECRETS. Confidant is
aware that RE/MAX, LLC and IKEZOE have instituted a number of policies and
procedures designed to protect the confidentiality of RE/MAX’s TRADE SECRETS,
including the requirement that all persons having access to RE/MAX’s TRADE
SECRETS contractually covenant not to disclose or make unauthorized
reproductions thereof.

2.       RE/MAX’s TRADE SECRETS were unknown to Confidant prior to entering its
business relationship with Regional Franchisee.

3.       Confidant shall not, at any time, make copies of any documents or
compilations containing some or all of RE/MAX’s TRADE SECRETS without Regional
Franchisee’s and RE/MAX’s, LLC’s express written permission.

4.       Confidant shall not, at any time during Confidant’s business
relationship with Regional Franchisee or subsequent to the date of the
termination of his/her/its business relationship with Regional Franchisee,
disclose or permit the disclosure of RE/MAX’s TRADE SECRETS except to employees
and franchisees of Regional Franchisee who have entered into a confidentiality
agreement similar to this Agreement, and only to the limited extent necessary to
train or assist such employees and franchisees of Confidant in the operation or
development of franchised offices using the Proprietary Concept.

5.       Except as expressly permitted in the Regional Franchise Agreement,
Confidant shall not utilize RE/MAX’s TRADE SECRETS in whole or in part, in any
geographic area at any time during the five (5)-year period subsequent to the
date of the termination of his/her/its business relationship with Regional
Franchisee.

6.       Confidant shall surrender the manuals and any other material containing
some or all of RE/MAX’s TRADE SECRETS to Regional Franchisee, IKEZOE, or to
RE/MAX, LLC upon request or upon conclusion of the use for which the manuals or
other information or material may have been furnished to Confidant.

7.       Confidant shall not, directly or indirectly, do any act or omit to do
any act, which would or would be likely to be injurious or prejudicial to the
goodwill associated with the Proprietary Concept.

8.       For breach of the covenants in Paragraphs 1 - 7, which covenants are
made in consideration of the disclosure to Confidant of RE/MAX’s TRADE SECRETS
and due to the difficulty of establishing the precise amount of damages for
breach of such covenants, in addition to the other remedies provided for herein,
Confidant agrees to pay IKEZOE (on behalf of RE/MAX and the owners of the
Affected Offices (as defined below) an amount equal to the greater of (x) Twenty
Five Million Japanese Yen (¥25,000,000), or (y) the decrease in operating
profits (e.g., gross sales minus operating expenses) or increase in operating
losses experienced by those franchised offices affected by the breach of such
covenants (the “Affected Offices”) during the period of breach; provided, that
if the decrease in operating profits or increase in operating losses cannot be
reasonably estimated on a timely basis, then the RE/MAX, LLC may elect to take
immediate payment of the foregoing fixed monetary amount, which shall be
regarded as liquidated damages and not as a penalty. The decrease in operating
profits or increase in operating losses experienced by the Affected Offices
during the period of breach will be determined by extrapolating from the results
of operations of the Affected Offices over the three (3) year period immediately
preceding the date of the initial breach (or such shorter periods of time during
which the Affected Offices shall have been open), and calculating what the
Affected Offices operating profits or operating losses would have been during
the period of breach but for such breach. Due regard shall be given to operating
revenue and operating expense trends over such periods. Confidant agrees that
he/she/it shall be liable under this paragraph regardless of actual fault.
Confidant agrees that the foregoing amounts are a reasonable estimation of the
damages that would be incurred by IKEZOE, Franchisee, Regional Franchisee,
RE/MAX, LLC and the Affected Offices for breach of such covenants. Confidant
further agrees that RE/MAX, LLC shall be entitled to select among the
alternative damage formulas provided above, or pursue any other right or remedy
provided or permitted by law or this Agreement and that, in any event, payment
to IKEZOE of an amount provided for under this paragraph shall not constitute an
excuse to the performance of Confidant’s obligations under this Agreement.

9.       Regional Franchisee undertakes to use its best efforts to ensure that
Confidant acts as required by this Agreement.

10.       Confidant agrees that in the event of a breach of this Agreement, the
RE/MAX Parties, the RE/MAX network, IKEZOE and Regional Franchisee, would be
irreparably injured and be without an adequate remedy at law. Therefore, in the
event of such a breach, or threatened or attempted breach of any of the
provisions thereof, RE/MAX, LLC, IKEZOE and Regional Franchisee shall be
entitled, in addition to the remedies provided under Paragraph 8 hereof, to
enforce the provisions of this Agreement and shall be entitled, in addition to
any other remedies which are made available to them at law, to a temporary
and/or permanent injunction or similar form of remedy and a decree for the
specific performance of the terms of this Agreement, without the necessity of
showing actual or threatened harm, and without being required to furnish a bond
or other security. Confidant shall pay all costs and expenses (including
reasonable attorneys’ fees) incurred by RE/MAX, LLC, IKEZOE or Regional
Franchisee in enforcing the terms of this Agreement.

11.       This Agreement shall be governed by the laws of Colorado without
giving effect to the conflict of laws principles of such jurisdiction.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWING]

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as
witnessed by their signatures below.

 

 

July 7, 2017

RE/MAX JAPAN (Master Franchisor):

IKEZOE TRUST CO:

By: /s/ Kazuya Moto-oka

Name: Kazuya Moto-oka

 

RE/MAX JAPAN (Sole Agent for IKEZOE TRUST)

KIDDING CO:

By: /s/Yoshiki Oketani

Name: Yoshiki Oketani

 

REGIONAL FRANCHISEE and CONFIDANT:

SCHOOL TV CO., LTD.

By: /s/ Tomoo Yoshida

Name: Tomoo Yoshida

 

 

 

 

 

 

 

 

EXHIBIT C

OWNERSHIP INTERESTS IN REGIONAL FRANCHISEE

 

 

Name and Address   Percentage Ownership

EXCEED WORLD INC. 　　　　　　　　　　　　　　　 100%

16192 Coastal Highway, Lewes Delaware, 19958,

County of Sussex, U.S.A.

(Director, President and CEO: Mr. Tomoo Yoshida)

 

 

 

 

EXHIBIT D

THE MARKS



[image_075.jpg]



RE/MAX is aware that third parties own the domain names remax.jp and remax.co.jp
and RE/MAX will not be able to provide these domains for Regional Franchisee’s
use.

 

 

 

 

exhibit E

GUARANTY AND ASSUMPTION OF OBLIGATIONS

Each of the undersigned acknowledges and agrees as follows:

1.                   Each has read the terms and conditions of the foregoing
RE/MAX Regional Franchise Agreement for Okinawa Prefecture (the “Agreement”);

2.                   Each is included in the term “Regional Franchisee’s
Principals” as described in the Appendix to the Agreement;

3.                   In consideration of RE/MAX JAPAN entering into the
Agreement, each individually, jointly and severally makes all of the covenants,
representations, warranties and agreements of Regional Franchisee’s Principals
set forth in this Agreement and is obligated to perform thereunder; and

4.                   In consideration of RE/MAX JAPAN entering into the
Agreement, each individually, jointly and severally for himself or herself and
his or her respective executors and administrators covenants with RE/MAX JAPAN
and its successors and assigns as follows:

a.                   Each hereby agrees to be bound by all of the terms and
conditions of the Agreement, including any amendments or modifications thereto
whenever made, and unconditionally and irrevocably guarantees to RE/MAX JAPAN
and its successors and assigns that all of the obligations of Regional
Franchisee under the Agreement will be punctually paid and performed.

b.                   Upon default by Regional Franchisee or notice from RE/MAX
JAPAN, each will immediately make each payment and perform each obligation
required of Regional Franchisee under the Agreement. Without affecting the
obligations of each of the undersigned, RE/MAX JAPAN may, without notice to any
of the undersigned, renew, extend, modify, amend, or release any indebtedness or
obligation of Regional Franchisee, or settle, adjust, or compromise any claims
against Regional Franchisee.

c.                   Each waives all demands and notices of every kind with
respect to this guarantee (“Guarantee”) or the Agreement, the demand for payment
or performance by Regional Franchisee, any default by Regional Franchisee or any
of Regional Franchisee’s Principals, and any release of any of Regional
Franchisee’s Principals or other security for the Agreement or the obligations
of Regional Franchisee.

d.                   RE/MAX JAPAN may pursue its rights against any of the
undersigned without it first exhausting its remedies against Regional Franchisee
and without joining any other of Regional Franchisee’s Principal hereto, and no
delay on the part of RE/MAX JAPAN in the exercise of any right or remedy shall
operate as a waiver of such right or remedy, and no single or partial exercise
by RE/MAX JAPAN of any right or remedy shall preclude the further exercise of
such right or remedy.

e.                   Upon receipt by RE/MAX JAPAN of notice of the death of a
Regional Franchisee’s Principal, the estate of such Regional Franchisee’s
Principal will be bound by this Guarantee, but only for defaults and obligations
hereunder existing at the time of death, and the obligations of the other
Regional Franchisee’s Principals hereunder will continue in full force and
effect.

f.                    Any claim or right that RE/MAX JAPAN may have against
Regional Franchisee shall in all respects take priority over any similar or
competing right that any of the undersigned may have against Regional Franchisee
under the Agreement or otherwise howsoever arising.

 

REGIONAL FRANCHISEE’S PRINCIPALS:

 

TOMOO YOSHIDA

Representative Director

SCHOOL TV CO., LTD.

 

/s/Tomoo Yoshida

 

 

 

 

 

 

 

 

 

EXHIBIT F

TERRITORY MAP

<OKINAWA PREFECTURE>

 

 

[image_006.gif]

 

 

 

 

 

